Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

LISTE DES TABLEAUX
LISTE DES FIGURES.
AVANT - PROPOS.

TABLE DES MATIERES

INTRODUCTION.
CARACTERISTIQUES BIOPHYSIQUES DE LA FORET

INFORMATIONS ADMINISTRATIVES see
Nom, situation administrative
Superficie
Situation géographique & et t limite
Droits divers en

FACTEURS ÉCOLOGIQUES .
Topographie.
Climat …
Géologie et pédologie
Hydrographie
Végétation.
Faune ….

ENVIRONNEMENT SOCIO-ECONOMIQUE ss 19

CARACTERISTIQUES DEMOGRAPHIQUES see JO
Description de la population. .
Répartition de la population par “Village
Mobilité et migration … ee
ACTIVITES DE LA POPULATION
Caractéristiques coutumières
Activités agricoles .
La pêche
L'élevage
La chasse
La collecte des produits forestiers non ligneux (PFNL).
Les sociétés de développement et GIC......................
ACTIVITES INDUSTRIELLES …..
Les sociétés d'exploitation forestière
L'extraction minière
rojets divers.
Tourisme et écotourisme .
résence d’aire protégée en périphérie de la conc:
LES INFRASTRUCTURES .
Infrastructures routièr
Infrastructures scolaires
Infrastructures sanitaires
Sources d'eau potable
Structures de COMMUNICATION ses 37

Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

ETAT DE LA FORET sise 38

HISTORIQUE DE LA FORET
Origine de la forêt...
Statut administratif de la forêt
Perturbations naturelles ou humaines
Travaux forestiers antérieurs ….
L’INVENTAIRE D’AMENAGEMENT
Préparation de l’inventaire
Méthodologie...
Mise en oeuvre
SYNTHESE DES RESULTATS D'INVENTAIRE D'AMENAGEMENT
Contenance
Effectifs
Contenu.
PRODUCTIVITE DE LA FORET.
Accroissements
Mortalités …
Dégâts d’ exploitation. .
DIAGNOSTIC SUR L’ETAT DE LA FORET.

AMENAGEMENT PROPOSE een 75

OBJECTIFS D’AMENAGEMENT ASSIGNES A LA FORET .
DIVISION DE LA CONCESSION FORESTIERE EN SERIES.
Généralités …..
Série de production
Série de conservation
Série de protection.
AFFECTATION DES TERRES ET DROITS D'USAGE .
Généralités …..
Affectation agricole
Affectation au titre des droits coutumie:
La chasse
Les droits d’usage
Restriction des droits d'usage.
Extension des droits d’usage
AMENAGEMENT DE LA SERIE DE PRODUCTION
Liste des essences exclues de l’exploitation
Liste des essences aménagées
La rotation .
Simulation de la production nette
La possibilité forestière (volume total et volume à l’hectare) 88
Les DME/AME

ossibilité déterminée pour les espèc
Synthèse sur l’évolution de la forêt
BLOCS D’AMENAGEMENT QUINQUENNAUX ET ASSIETTES DE COUPE ANNUELLE
Blocs d’ emetagement
Ordre de passage.
Voirie forestière … .
REGIMES SYLVICOLES SPECIAUX
Objectifs spécifiques d'aménagement des t de promotion .
Règles sylvicoles des essences spéciales et de promotion

il
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

5.6.3
57
5.7.1
572
573
58

04

83.1

Modes d'intervention. .
PROGRAMME D’INTERVENTIONS SYLVICOLES
Courbe de distribution par classe de diamètre pour chaque groupe et analyse
Courbe de distribution des espèces retenues par classe de diamètre et analyse
Programme d'intervention sylvicole adaptée
PROGRAMME DE PROTECTION DE L'ENVIRONNEMENT …...
Protection contre l’érosion (bassi ersants, berges, etc.)
Protection contre le feu.
Interdiction de l’installation des population dans la conces
Protection contre la pollution
Protection de la faune …
AUTRES AMENAGEMENTS.
Rehabilitation du tronçon de route administrative au niveau du village de Medjeuh
Structures d’accueil du public et écotourisme
Mesures de conservation et de mise en valeur du potentiel halieutico-cynégétique
Mesures de conservation .
Mise en place d’une infrastructure temporaire d’hébergement pour l’exploitation
Promotion et gestion des produits forestiers non-ligneux (PFNL).....
Mesures d’harmonisation des activités des populations locales avec les objectifs
d'aménagement...
ACTIVITES DE RECHERCHE ET DE SUIVI
Suivi de l’évolution des populations fauniques …
Etude de la dynamique de croissance de la forêt aménagé.
Les circuits permanents dédiés aux essences problématiques

Mise en œuvre d’interventions sylvicoles adaptées
DUREE ET REVISION DU PLAN D'AMENAGEMENT

DUREE...
REVISION DU PLAN D’AMENAGEMENT

PLAN DE GESTION QUINQUENNAL ET PLAN ANNUEL D'OPERATION …

PLAN DE GESTION QUINQUENNAL
Références
Résumé des grandes lignes du plan d’aménagement
Description du bloc d'aménagement de la période 2009 - 201
Mode d'intervention .
Travaux d'aménagement .
Mise en œuvre du plan de gestion .
Programme d’action quinquennal
PLAN ANNUEL D'OPERATION

BILAN ECONOMIQUE ET FINANCIER ss

LES REVENUS
LES DEPENSE:
Coûts d’exploitation …
Coût des recherches et des traitements $ sylvicoles
Coût de contrôle, d’entretien et de gestion
Redevances et Taxe:
Autres coûts
JUSTIFICATION DE L’ AMENAGEMEN
Bilan

ANNEXES

iii
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

LISTE DES TABLEAUX

eau 1
eau 2:
eau 3
eau 4:
eau 5:
eau 6:
eau 7:
eau 8 :
eau 9:

eau 10:
eau 11:

eau 13:

leau 18

eau 20

leau 22 :
leau 23:

leau 24

leau 25:
leau 26:
leau 27:
leau 28 :
leau 29 :

leau 30:
leau 31:
leau 32:
leau 33:
leau 34:
leau 35:

: Faune mammalienne observée à l’intérieur de l’'UFA 10.030

: PENL d’origine végétale utilisé pour l’alimentation

eau 12:
et 10.031 regroupées...

eau 14:
eau 15:
eau 16:
eau 17:

eau 19:

eau 21:

Pages

: Coordonnées géographiques des points caractéristiques des limites de la concession .6

Précipitations mensuelles relevées sur les cinq dernières années à Mindourou…..

Faune mammalienne de l’'UFA 10 031
Répartition de la population par sexe et par village.
Structure du ménage. ou
Liste des espèces chassées dans az zone e des UFA 10 -030 et 10.031 regroupée:

sée pour la pharmacopee

Principales espèces végétales dont l’écorce est uti
traditionnelle es
GIC recensés dans ls villages rh riverains S des UFA 10 030 € et L10. 031 regroupées

: ONG actives dans la zone des UFA 10.030 et 10.031 regroupée:

Associations à caractère social recensées dans les villages riverains des UFA 10.030
33

Volumes extraits des assiettes de coupe des conventions provisoires et définitives
des UFA 10.030 et 10.031. a
Principales caractéristiques de l'inventaire.
Contenance de la concession selon le rapport. d nventair
Regroupement des strates selon le rapport d’inventaire.…
Essences les plus représentées dans le massif (dhp >20cm).
: Répartition des effectifs des différentes essences par groupe.
Table de peuplement des essences principales exploitables selon TIAMA.
: Nombre de tiges des essences intéressant les activités du concessionnaire.

Distribution par classe de diamètres des effecti
série d’affectation « FOR ».

Distribution par classe de diamètres des effect s des essences due groupe c2
Table de peuplement des essences principales exploitables...
: Répartition des volumes par groupe pour la strate « FOR ».
Table de stock des essences principales exploitables selon l’inventaire..
Distribution par classe de diamètre des volumes des essences du groupe 1
Distribution par classe de diamètres des volumes des essences de groupe 2
Répartition des volumes d’essences intéressant le concessionnaire...
Accroisseme

Caractérist ues des séries retenues dans l” UFA.. a

Récapitulatif des activités autorisées dans les différentes affectation ou s
Essences exclues de l’exploitation. …. .
Essences préalablement retenues pour la imulation de production nette
Essences éliminées du groupe retenu pour la simulation de la production nette. ….86
Liste des espèces aménagées. …

Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

leau 36:
leau 37:
leau 38 :
leau 39 :
: Volumes exploitables en situation sans (> DME) ou avec aménagement & DMA)

leau 40

leau 41 :
leau 42 :
leau 43 :
leau 44 :
leau 45 :
leau 46 :
leau 47 :
leau 48:
leau 49 : .
: Répartition de la redevance forestière issue de l’'UFA 10.030 pendant la durée de

leau 50

leau 51

leau 61:
s trentes prochaines années .

leau 62 :

leau 63 :

: Espèces importantes relevé
leau 52 :
leau 53:
leau 54 :
leau 55 :
leau 56 :
leau 57:
leau 58 :
leau 59 :
leau 60 :

Simulation retenue. Deere
Possibilité en volume d la forêt (= DME / AME).
Répartition des surfaces et volumes exploitables par affectation
DME administratif et d'aménagement des essences aménagées.

des essences intéressant le concessionnaire.
Contenance des blocs d’aménagement (en ha).
Niveau de prélèvement (possibilité) par strate.
Contenu des blocs quinquennaux.
Année de passage en exploitation dans les blo:
Contenance des Assiettes de coupe (en ha)
Essences spéciales et de promotion ….
Effectifs et volume des essences spéciales exploitables.
Simulation retenue pour les essences spéciales exploitabl.
Possibilité en volume (m°) des essences spéciales exploitables.

convention définitive. ……

dans les 7 placettes permanentes de ni UFA 10030...
Caractéristiques des placettes permanentes de l’'UFA 10030.
Accroissements diamètriques par classes de diamètre des essences étudi
Possibilité en effectif (>= DME / AME).…
Possibilité en volume (>= DME / AME)
Contenance du bloc d'aménagement n° 1.
Volume exploitable dans le premier bloc quinquennal. …
DME administratif et d'aménagement des essences aménagé
Contenu des 5 AAC du bloc quinquennal 1.. . .
Volumes commercialisés des essences actuellement exploitée et mises sur le
marché sur une durée de 30 ans.
Recettes issues de la vente des essenc

actuellement mises sur de marché pendant

Les taxes d' abattage (aleurs FOB p premier trimestre 5e 2008)
Dépenses sise

vi
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

LISTE DES FIGURES

Pages

Figure 1: Localisation de la concession forestière constituée des UFA 10.030 et 10.031 regroupées.

Figure 2 : Limites et points caractéristiques de la concession... . eee |

Figure 3 : Répartition des précipitations mensuelles sur les cinq dernières années à Mindourou…….... 9

Figure 4 : Données pluviométriques de la Province de l'Est (FORNI, 1997)...

Figure 5 : Carte de stratification forestière de la concession...

Figure 6 : Plan de sondage pour l'inventaire de faune de l’'UFA 10.030
Figure 7 : Distribution spatiale de la faune dans l’'UFA 10.030

Figure 8 : Plan de sondage faunique dans l’'UFA 10.031... 18
Figure 9 : Répartition de la faune dans l’'UFA 10.031 .….. 18
Figure 10 : Répartition de la population selon le groupe ethnique... 20
Figure 11 : Villages riverains des UFA 10.030 et 10.031 regroupées et zone agroforestière réservée aux
activités des populations. 22
Figure 12 : Répartition du temps consacré par les populations locales par type d'activité 24
Figure 13 : Répartition des actifs agricoles selon l'emplacement des exploitations... 24
Figure 14 : Zone d’action des divers acteurs industriels de la région. 35
Figure 15 : Localisation des différentes zones exploitées antérieurement dans la concession. 4]
Figure 16 : Carte de stratification forestière de la concession et coupes partielles avant inventaire
d'aménagement. 48

Figure 17 : Plan de sondage de l'inventaire d'aménagement 2007 des UFA 10 030 et 10 031 regroupées51

Figure 18 : Proportion des essences d’intérêt pour le concessionnaire. 56

Figure 19 : Courbes de distribution des effectifs d’essences par classe de diamètre et par groupe 60

Figure 20 : Répartition des volumes d’essence suivant leur intérêt pour le concessionnair

Figure 21 : Répartition des volumes exploitables suivant leur intérêt pour le concessionnaire. 72
Figure 22 : Localisation des séries dans la concession. 81
Figure 23 : Blocs d'aménagement quinquennaux définis dans la concession... 96
Figure 24 : Division des blocs quinquennaux en AAC... 102
Figure 25 : Positionnement de la voirie forestière à l’intérieur de chaque bloc quinquennal 1.105
Figure 26 : Distribution des tiges pour les essences spéciales exploitables …. 107

Figure 27 : Courbes de distribution par classe de diamètre pour chaque espèce importante (groupe 1 et 2).

en 113
Figure 28 : Localisation du tronçon de route problématique. 118
Figure 29 : Emplacement des camps d’hébergement temporaire... 121
Figure 30 : Localisation des placettes permanentes de recherche... 128
Figure 31 : Rhytme mensuel de fertilité chez le Tali. 130
Figure 32 : Feuillaison chez le Tali. .…….. 130

vii
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Figure 33 : Rythme de fertilité chez l’ Assaméla 131
Figure 34 : Feuillaison chez l’ Assaméla.. 131
Figure 35 : Limites du premier bloc quinquennal. 143
Figure 36 : Disposition des AAC dans le bloc quinquennal n° 1... 147
Figure 37 : Réseau routier du bloc quinquennal 1... 150

viii
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

AVANT - PROPOS

Dans le cadre de cette seconde révision du Plan d'Aménagement des deux UFA contigûes 10 030
et 10 031, la société Pallisco a fait appel à l'Association Sans But Lucratif (Asbl) Nature+ afin de
fournir un appui technique en Aménagement. L'objectif de cet appui se décline en deux points :

+ Aménagement de l'assaméla à un diamètre DME/AME de 90 cm au lieu de 100 cm ;

+ Aménagement du wamba.

Intialement, une première révision avait été menée afin de permettre la fusion des plans
d'aménagement des deux UFA contigûes 10 030 et 10 031. Les sociétés partenaires Pallisco et
Sodetrancam avait fait appel à l’ Association Sans But Lucratif (Asbl) Nature+ afin de fournir un
appui à la Cellule Inventaires et Aménagements de la société Pallisco. Cet appui technique avait
pour objectif la mise en œuvre et le suivi des différents travaux de terrains liés à l’aménagement
ainsi que la rédaction du plan d'aménagement.

La complémentarité et la polyvalence des membres de la Cellule Inventaires et Aménagements
auront été une des clés pour la réalisation de cette tâche et pour remplir toutes les attentes du
concessionnaire (Pallisco).

L'équipe de la Cellule Inventaires et Aménagement (CIA) adresse ici ses sincères remerciements
à Michel ROUGERON, Directeur de la Pallisco, et à Loïc DOUAUD), Directeur Adjoint, pour la
confiance accordée.

Ces remerciements vont aussi au Chef de Site à Mindourou, pour son dévouement et son soutien
logistique, et à Vincent PELE, Responsable Certification, Environnement et Communication
la Pallisco à Douala, pour sa collaboration et sa disponibilité permanentes.

@

A nos collègues de la Cellule Inventaires et Aménagements : Blandine ROUX DOUAUD chargée
de la cartographie informatique, Simon NTEM MBOUK, Eric NTOUDE TIBA, Ren:
MEIGARI, et Marin FOUMAN pour l’encadrement technique, le suivi et le contrôle des équipe:
de terrain, Djibril FETEKE pour son efficacité dans l’encodage des données récoltées lors
l'inventaire d'aménagement, et finalement, à la société MAYO & Co, dirigée par Joseph MAYO
pour le recrutement et la gestion logistique des équipes de terrain.

8 ®

Q

À Pierre-Francois BERTIEAUX, expert forestier indépendant, pour ses appuis ponctuels, tant
pour la formation des équipes de terrain que pour ses réflexions constructives mais également pour
son implication dans la qualité du travail réalisé.

Nos remerciements vont encore à toutes les personnes dont l’appui a été indispensable à la
réalisation de cet aménagement. On pense aux chauffeurs : Yves BESSI, Emmanuel ZE, Jean
Djassu, Zéphirin Zal et Olivier ELEGUE, au personnel administratif de Pallisco, Charles
SONGUE,, Michel AHOLA, Blanchard BEKOLO et enfin à l’ensemble du personnel technique
et administratif de Pallisco et CIFM. On ne saurait terminer sans présenter la reconnaissance à
toutes les personnes qui de près ou de loin ont apporté de leur contribution pour la réalisation de
ce plan d'aménagement.

Les auteurs

Révision initiale Révision initiale Révision 2
Fousséni FETEKE Julien PHILIPPART Nicolas DUBART
Ingénieur Agronome Ingénieur Forestier Ingénieur Forestier

Aménagiste Nature plus asbl Nature plus asbl
Pallisco

ix
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

ABREVIATIONS

AAC : Assiette Annuelle de Coupe

AJDUR : Association des Jeunes pour la Gestion Durable des Ressources

Asbl : Association sans but lucratif

CETELCAF : Centre de Télédétection et de Cartographie Forestière

CAC : Certificat d’Assiette de Coupe

CIA : Cellule Inventaires et Aménagement

CIAD : Centre International d’Appui au Développement durable

CBBT : Camerounaise des Bois Bruts et Transformés

DHC : Forêt Dense Humide Semi Caducifoliée

DHS : Forêt Dense Humide Sempervirente

DME : Diamètre Minimum d’Exploitation

DME/ADM  : Diamètre Minimum d'Exploitation Administratif

DME/AME  : Diamètre Minimum d’Exploitation des Espèces Aménagées

EEI : Effectif Exploitable Initialement

EER : Effectif Exploitable à la Rotation

EFI : Exploitation à Faible Impact

EIE : Etude d’Impact Environnemental

FUSAGx : Faculté Universitaire des Sciences Agronomiques de Gembloux

GPS : Global Positioning System

IKA : Indice Kilométrique d’ Abondance

INC : Institut National de Cartographie

MINFOF : Ministère des Forêts et de la Faun

MIT : Marécage à Inondation Temporaire

MIP : Marécage à Inondation Permanente

MRA : Marécage à Raphiales

OAPIDE : Organisation d’Appui aux Initiatives de Développement et Environnement

ONADEF  : Office National de Développement des Forêts du Cameroun

PENL : Produit Forestier Non Ligneux

PNC : Planning Network and Consulting

SA : Secondaire Agée

SFDB : Société Forestière du Dja et Boumba

SJ : Secondaire Jeune

SNV : Nederlandse ontwikkelingsorganisatie (Organisation Néerlandaise de
Développement)

SODETRAN-CAM :Société de Transport et de Négoce du Cameroun

SRZA : Société Royale du Zoo d’Anvers

UC : Unité de Compilation

UFA : Unité Forestière d’ Aménagement

ULB : Université Libre de Bruxelles

VER : Volume Exploitable à la Rotation

ZICGC : Zone d'Intérêt Cynégétique à Gestion Communautaire

xi
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

1 INTRODUCTION

Les UFA 10.030 et 10.031 , attribuées respectivement à la société Pallisco et à la Société de Transport
et de Négoce du Cameron (SODETRAN-CAM sarl), ont fait l’objet d’une demande de regroupement
en vue de réaliser un plan d’aménagement unique permettant d’optimiser les opérations de gestion
durable à l’échelle du massif. Le Ministère des Forêtset dela Faune (MINFOF), après analyse du
dossier technique de la demande a délivré une autorisation de regroupement par lettre n° 0448 / L/
MINFOF / SG / DF / SDIAF / SA du 2 mars 2007 reprise en annexe 1.

Le plan d'aménagement a été réalisé conformément aux dispositions du décret n° 95 / 531 / PM du
23 août 1995 fixant les modalités d'application du régime des forêts, ainsi que de l'arrêté
N°222/A/MINEF du 25 mai 2001 fixant les procédures d’élaboration, d’approbation, de suivi et de
contrôle de la mise en œuvre des plans d'aménagement des forêts de production du domaine forestier
permanent au Cameroun.

La finalité de ce plan d'aménagement est d’assurer la gestion durable, non seulement du capital
ligneux de la forêt, mais aussi de l’ensemble des ressources naturelles qui y sont présentes. Il a pour
objectif de permettre aux concessionnaires de mieux planifier leurs activités d’exploitation forestière
et d’améliorer leur gestion d’entreprise.

Ce travail a été réalisé par la Cellule Inventaires et Aménagements (CIA) de la société Pallisco et de
ses partenaires, Ets Assene Nkou et Sodetrancam. La CIA a eu la charge de coordonner et de planifier
les actions de l’ensemble des intervenants qui ont participé à la mise en œuvre des études et à
l’acquisition des données nécessaires à l’élaboration de ce plan d'aménagement.

Sans soucis d’exhaustivité de tous les intervenants, nous citerons ici le CETELCAF (Centre de
Télédétection et de Cartographie Forestière) pour la photo-interprétation et la stratification des
peuplements forestiers, le Groupement d’Interêt Economique Horizon Vert pour l’acquisition des
données fauniques de l’'UFA 10.031, des données socio-économiques dans les villages riverains des
deux UFA et la production des cartes et des rapport correspondants, MAYO & Co pour le recrutement
du personnel des travaux de terrains (layonnage, inventaires, ouverture et matérialisation des limites,
...), les ONG AJDUR (Association des Jeunes pour la Gestion Durable des Ressources) et PERAD
(Organisation pour la Protection de l’Environnement, la Recherche et l’ Appui au Développement en
Afrique) pour la participation aux études socio-économiques, et enfin les villages riverains des UFA
pour la fourniture de la main d’œuvre lors de la réalisation de toutes les activités de terrain.
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

2 CARACTERISTIQUES BIOPHYSIQUES DE LA FORET

2.1 Informations administratives

2.1. Nom, situation administrative

Deux UFA contigües ont été regroupées en une seule concession. Cette concession groupée est
constituée de la concession forestière n° 1054, Unité Forestière d’ Aménagement n° 10.030 et la
concession forestière n° 1041, Unité Forestière d’ Aménagement n° 10.031.

Elle fait partie du Domaine forestier permanent de l’Etat et appartient administrativement à :
Province : Est

Département : Haut-Nyong

Arrondissement : Lomié

Districts : Lomié et Messok

Communes : Lomié et Messok (voir figure 1)

Le titulaire de ces concessions forestières est présenté ci-après :

UFAs : 10.030 et 10.031

Nom : PALLISCO

Adresse : B.P. 394, Douala

Téléphone :  233.42.54.16 / 699.68.14.21 / 677.70.74.17
Fax : 23343.31.53

Les deux UFA ont été attribuées par Conventions provisoires d’exploitation n° 0865
CPE/MINEF/CAB du 22 octobre 2001 pour l’UFA 10030 à PALLISCO et n° 0562
CPE/MINFOF/SG/DF du 30 octobre 2006 pour l’UFA 10.031 à SODETRAN-CAM.

Le transfert de l’'UFA 10.031 de SODETRAN-CAM au profit de PALLISCO a été notifié par la
décision n°1535/L/MINFOF/SG/DF/SDAFF/SAG du 13/07/2010.

2.12 Superficie

La superficie de l’'UFA 10.030 a été fixée à: 76.850 ha selon la Note de Révision de superficie n° 162
/L/MINFOF / SG / DF / SDIAF / SI du 26 janvier 2005 (voir annexe 1).Pour l’UFA 10.031 elle est
de 41.202 ha évalué au logiciel ARC/INFO par le CETELCAF. La superficie totale est de 118.052
ha pour la concession constituée du regroupement des 2 UFA.

2.13 Situation géographique et limite

Sur le plan géographique, les UFA 10.030 et 10.031 sont compris entre 3° 01” et 3° 25° de latitude
Nord et entre 14° 05° et 14° 31° de longitude Est, relevées sur le feuillet cartographique au
1/200.000°"% NA-33-XXI Medoum de l’Institut National de Cartographie (INC).

Les UFA 10.030 et 10.031 regroupées sont situées directement à l’est de la route départementale
Zoulabot — Messok et au sud de la route Zoulabot —- Medjeuh - Medoum. Elles sont contigües à l’est
aux UFA 10.020 et 10.021 attribuées respectivement aux sociétés SFEES et Green Valley et au sud
à l’UFA 10.029 attribuée à la Société Forestière du Dja et Boumba (SFDB). La figure 1 présente la
zone agroforestière bordant les UFA 10.030 et 10.031 regroupées au nord et à l’ouest et englobant 25
villages riverains implantés sur les axes routiers, ainsi que la zone d’exploitation minière.
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

D 1000 2000 Kilomètres
=

Zone d'explonetion minière excRashe
Zone d'expioietion minière nor-axcluèie
DE Focétdes pertiouiors
| Foucé Qu Pinetine
(approximatif)

R + | | UFA10030etUFA 101081
LIN regroupées Î

|
|

0 30 80 Kilemètres &

Réalisation : Cellule inventaires et Aménagements Source: Carte de synthèse du plan de zonage

Palisco et partenaires (Janvier 2007) ce à - PGDF Êe 1e À Si mel
lan de zonage

Figure 1: Localisation de la concession forestière constituée des UFA 10.030 et 10.031 regroupées.
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Une grande partie de la limite de la concession est constituée du lit naturel de cours d’eau (environ
124 km sur 187,1 km de limites).

La définition des limites des UFA 10.030 et 10.031 régroupées correspond aux définitions des limites
énoncées dans les Avis au public correspondants à chaque UFA individuelle, à l'exception des limites
intérieures à la concession (parties communes à deux UFA) sans objet depuis le regroupement. Cette
limite est la suivante :

À partir du point de base A de l’UFA 10.030 situé à la confluence des cours d’eau Boumba et
Ndama :

À l’est :

+ De A, suivre une droite de gisement de 205 degrés sur une distance de 22,8 km pour atteindre le
point B situé sur la confluence d’un affluent non dénommé du cours d’eau Bek ;

+ _ De B, suivre cet affluent non dénommé en aval, sur une distance de 24,6 km pour atteindre le
point C de sa confluence avec Bek ;

Au sud :

+ De C, suivre Bek en amont, sur une distance de 36,6 km pour atteindre le point D situé sur sa
confluence avec un affluent non dénommé ;

À l’ouest :

+ __ De D, suivre cet affluent non dénommé en amont, sur une distance de 1 km pour atteindre le point
E;

+ DeE, suivre une droite de gisement de 60 degrés sur une distance de 2,6 km pour atteindre le
point F situé sur un affluent non dénommé de la Boumba ;

+  DeF, suivre cet affluent en aval, sur 2,8 km pour atteindre le point G situé sur sa confluence avec
un affluent non dénommé ;

+ De G, suivre l’affluent non dénommé en amont, sur 1,6 km pour atteindre H ;

+ DeH, suivre une droite de gisement de 110 degrés sur une distance 2,6 km pour atteindre le point
J situé sur un affluent non dénommé de Bek ;

+ De I, suivre cet affluent en aval, sur 4,8 km jusqu’au point J de sa confluence avec un affluent
non dénommé ;

+ De J, suivre cet affluent en amont, sur 4,2 km pour atteindre le point K ;

+ _ De K, suivre une droite de gisement de 353 degrés, sur une distance de 4,2 km pour atteindre le
point L situé sur la Boumba ;

Remarque : pour plus de clarté, les points descriptifs de la limite correspondant à la limite de l'UFA 10.031
seront présentés avec un guillemet.

+ _ De L, suivre la Boumba en aval sur 4,8 km pour atteindre sa confluence avec un cours d’eau non
dénommé coulant sens (nord-ouest) — (sud-est), puis remonter cet affluent en amont sur une
distance de 1 km pour atteindre le point S° ;

+ De S’, suivre une droite de gisement de 0 degré sur une distance de 2 km pour atteindre le point
T’, situé sur un cours d’eau non dénommé ;
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

+ _ De T’, suivre ce cours d’eau en aval sur une distance de 4,5 km pour atteindre sa confluence avec
un autre cours d’eau non dénommé, puis suivre cet affluent en amont sur une distance de 6 km
pour atteindre le point U? ;

+ De U”, suivre une droite de gisement de 30 degrés sur une distance de 2 km pour atteindre le point
V’, situé sur la rivière Sébé, affluent de la Boumba ;

+ _ De V’, remonter la Sébé en amont sur une distance de 4,2 km pour atteindre le point W’, situé sur
sa confluence avec un autre cours d’eau non dénommé ;

Au nord :

+ De W, suivre une droite de gisement de 36 degrés sur une distance de 1,4 km pour atteindre le
point X”, situé sur un confluent non dénommé ;

+ De X’, suivre une droite de gisement de 77 degrés sur une distance de 2,2 km pour atteindre le
point Y”, situé sur un affluent non dénommé de la rivière Asip ;

+ De Y’, suivre cet affluent non dénommé en aval sur 2 km jusqu’au point A”, dit de base de l’'UFA
10.031

+ De A’, suivre le cours de l’Asip en aval sur une distance de 2,4 km pour atteindre le point B’,
situé sur sa confluence avec un autre cours d’eau non dénommé ;

+ _ De B’, suivre une droite de gisement de 64 degrés sur une distance de 1,8 km pour atteindre le
point C’, situé sur la confluence du cours d’eau Ntam avec un autre non dénommé ;

+ De C’, remonter le cours Ntam en amont sur une distance de 1 km pour atteindre le point D’ ;

+ De D’, suivre une droite de gisement de 35 degrés sur une distance de 2,5 km pour atteindre le
point E”, situé sur un affluent non dénommé de la rivière Mwanyoua ;

+ DeE”, suivre cet affluent en aval sur une distance de 2,3 km pour atteindre le point F’ ;

+ De F, suivre une droite de gisement de 68 degrés sur une distance de 2,4 km pour atteindre le
point G’, situé sur la rivière Mwaminko ;

+ De G’, suivre Mwaminko en aval sur 2,7 km puis son confluent coulant sens sud-nord en amont
sur une distance de 1,4 km pour atteindre le point H° ;

+ _ De H’, suivre une droite de gisement de 85 degrés sur une distance de 1,4 km pour atteindre le
point l’, situé sur la confluence de la rivière Ntam avec un autre cours d’eau non dénommé ;

+ _ De l’, suivre cet affluent en amont sur une distance de 0,9 km pour atteindre le point J’ ;

+. De J’, suivre une droite de gisement de 99 degrés sur une distance de 2 km pour atteindre le point
K’, situé sur la confluence de la rivière Mboemo avec un autre cours d’eau non dénommé ;

+ _ De K’, suivre Mboemo en aval sur 3,5 km pour atteindre le point L’, situé sur sa confluence avec
un autre cours d’eau non dénommé ;

+ De L’, suivre une droite de gisement de 40 degrés sur une distance de 1,8 km pour atteindre le
point M’, situé sur le confluent de deux rivières non dénommées ;

+ De M’, suivre une droite de gisement de 76 degrés sur un distance de 1,8 km pour atteindre le
point N’, situé sur le confluent de deux rivières non dénommées ;
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

+ De N’, suivre une droite de gisement de 98 degrés sur une distance de 3 km pour atteindre le point
©’, situé sur une confluence non dénommée ;

+ _ De O’, suivre une droite de gisement de 109 degrés sur une distance de 4 km pour atteindre le
point P”, situé sur un affluent de la Boumba ;

+ De P’, suivre cet affluent en aval sur une distance de 3,4 km pour atteindre le point Q° ;

+ _ De ©”, suivre une droite de gisement de 180 degrés sur une distance de 2,6 km pour atteindre le

point R’, situé sur la confluence du fleuve Boumba avec un autre cours d’eau non dénommé ;

+ De R’, suivre la Boumba sur 8,3 km jusqu'à sa confluence avec le cours d’eau Ndama,

correspondant au point À, point dit de base de l’UFA 10.030.

Les points caractéristiques qui servent à définir la limite des ces UFA regroupées sont représentés à

la figure 2.

Les coordonnées géographiques (latitude/longitude) exprimées en degrés de tous les points figurant

dans la description des limites sont consignées dans le tableau 1.

Tableau 1 : Coordonnées géographiques des points caractéristiques des limites de la concession.

Points

Latitude

Longitude

Points

Latitude

Longitude

N 03° 23' 58,52"

E 014° 31'19,23"

N 03° 22'31.86"

E 014° 12' 54,29"

N 03° 12'45,61"

E 014° 26' 07,38"

NO3°21'41,12"

E 014° 14'03,68"

N03°01'42,91"

E 014° 22'24,91"

N 03° 22'07,85"

E 014° 14'52,33"

N 03° 09' 22,56"

E 014° 05' 56,32"

N 03° 22'29,58"

E 014° 14 40,56"

N 03° 09' 53,84"

E 014° 06' 09,31"

N 03° 23' 36,96"

E014° 15'24,71"

N 03° 10'37,54"

E 014° 0720.18"

N 03° 24' 07,24"

E014°16'11,71"

N 03° 11' 50,96

E 014° 06' 43,94"

N 03° 24' 34,23"

E 014° 17' 20,82"

N 03° 11' 59,00"

E 014° 07'28.07"

N 03° 24' 14,43"

EO014° 18'3748"

N 03° 11'29,25"

E 014° 08' 52,02"

N 03° 24' 17,28"

E 014° 19' 24,68"

N 03° 12'43,53"

E 014° 10' 53,52"

N 03° 24'20.01"

E 014° 19' 51,68"

N 03° 13'49,64"

E 014° 09' 32.42"

N 03° 24' 10,26"

E 014° 20' 56,64"

N 03° 16'01,99"

E 014° 09 16.40"

N 03° 24'26.,45"

E 014° 22' 25.44"

N03°17'14,14"

E 014° 10° 05.49"

N 03° 2442.01"

E 014° 23'19,13"

N 03° 18'22.,43"

E 014° 10'05,73"

N 03° 25' 23,80"

E 014° 23' 58,56"

N 03° 19'59,10"

E 014° 09° 21.93"

N 03° 25' 10,44"

E 014° 25' 3428"

N 03° 20' 52,64"

E 014° 09 52,78"

N 03° 24' 29,20"

E014° 27'31,32"

N 03° 22' 16,96"

E 014° 10° 55.26"

N 03° 24' 00,91"

E 014° 29' 04.65"

N 03° 22' 54,82"

E014° 11'23.88"

N 03° 22'48,56"

E 014° 29° 06,13"

<Ix|£ <|Slalultlxiels|slolmimlolalml>

N 03° 23' 10,86"

E 014° 12'31,82"

Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

LCR à SR
RARE

RS ras

74
4
fa
Légende:
C1 UFA 10 030 et 10 031 regroupées
® Points caractéristiques de la limite
E Appelation des points caractéristiques

Réalisation : Celle inventaires et Aménagements
Palisco et partenaires (Mars 2007)

o 5 10 Kilomètres

Source:
Carte INC Feuille NA- 33 - XX1 MED OÙ M
Avis au publie n°1791 du 13 mai 2002

Plan d'amménagement de IUFA 10 031 (INGF)

Figure 2 : Limites et points caractéristiques de la concession.
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

2.14 Droits divers

Aucun droit particulier n’est lié à ces UFA regroupées, en dehors des habituels droits d’usage
accordés aux populations riveraines du massif.

2.2 Facteurs écologiques

22.1 Topographie

Le relief des UFA 10.030 et 10.031 regroupées est relativement uniforme et peu accidenté. Il
présente deux faciès légèrement différents : au nord, une succession de collines basses aux pentes
généralement douces entrecoupées de petits cours d’eau bien marqués, et au sud, un réseau de

dépressions marécageuses parfois étendues sur plusieurs centaines de mètres à l’intérieur
desquelles il est souvent difficile d’identifier un lit de cours d’eau principal.

Parfois, des pentes abruptes peuvent être observées mais elles restent très localisées en bordures
de bas-fonds ou de rivières et dépassent rarement une profondeur de 20 à 30 m.

L’altitude varie de 540 à 806 m, avec deux sommets particulièrement marqués dans l’'UFA 10.031
culimant à 806 et 770 m d'altitude.

22.2 Climat

Les UFA 10.030 et 10.031 regroupées sont soumises dans leur ensemble à l’influence d’un climat
équatorial chaud et humide de type guinéen classique à deux saisons de pluies entrecoupées de
deux saisons sèches.

Au cours de l’année, les saisons se succèdent de la manière suivante :
+ la petite saison des pluies de mi-mars à juin ;
+ la petite saison sèche de juin à mi-août ;
+ la grande saison des pluies de mi-août à mi-novembre ;
+ la grande saison sèche de mi-novembre à mi-mars.

La température moyenne de la région oscille autour de 24°C avec une amplitude d’environ 1°C.

Les températures moyennes mensuelles les plus basses sont relevées au mois de juillet (22,8°c à

Lomié) et les plus élevées au mois d’avril (24,6°c à Lomié).

Les précipitations annuelles moyennes se situent le plus souvent entre 1.300 et 1.800 mm. La
hauteur moyenne annuelle de pluie à Lomié sur les 25 dernières années a été de 1654 mm. Les
maxima de précipitations sont enregistrés en avril-mai et en septembre-octobre.

Sur les cinq dernières années (voir tableau 2), les précipations moyennes annuelles relevées à
Mindourou sont de 1.597 mm. La répartition mensuelle de ces précipitations est présentée dans la
figure 3.
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Tableau 2: Précipitations mensuelles relevées sur les cinq dernières années à Mindourou.

Année/lieu |Janv |Fevr |Mars| Avr | Mai | Juin | Juil | Août | Sept | Oct | Nov |[Déc| Total
indourou 02 | 0 60 | 160 | 238 | 194 | 120 | 192 | 190 | 184 | 251 | 191 | 25 | 1.805
indourou 03 | 8 80 | 77 | 169 | 211 | 125 | 179 | 126 | 297 | 288 | 168 | 64 | 1.792
indourou 04 | 0 90 | 85 167 | 217 | 134 | 90 | 178 | 205 | 222 | 186 | 21 | 1.590
indourou 05 | 0 34 | 122 | 153 | 246 | 110 | 144 | 71 107 | 209 | 53 | 90 | 1.339
indourou 06 | 12 |135 | 87 | 131 | 106 | 129 | 66 56 | 151 | 231 | 250 | O | 1.463

Moyenne |32,25|79,8 |106.2|171,6/194,8 11236 |1342 1242 |187,8|240,2|1696 | 40 |1.597,8

Pluviométrie relevée à Mindourou

— 350

Ë

È 300 2002
2 250 — 2003
ë —— 2004
eo

£ 200

8 — 2005
eo

& 150 — 2006
D

© 100 —|Moyenne
=

S 50

(e

Janv Fév Mars Avr Mai Juin Juil Août Sept Oct Nov Déc

Mois

Figure 3 : Répartition des précipitations mensuelles sur les cinq dernières années à Mindourou.

La figure 4 illustre les hauteurs moyennes mensuelles de pluie (en mm) pour les stations de
Bertoua, Lomié et Yokadouma. Cette répartition reste très comparable à celle relevée à Mindourou
au cours des 5 dernières années.

mBertoua

BLomié

® Yokadouma

Figure 4 : Données pluviométriques de la Province de l’Est (FORNI, 1997).
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

22.3 Géologie et pédologie

La roche mère est très homogène sur l’ensemble de la zone occupée par les UFA 10.030 et 10.031
regroupées. La plus grande partie de la concession repose sur le complexe de base du précambrien
inférieur dont les principales roches sont les migmatites et dans une moindre mesure, au centre
ouest et est de la concession, les gneiss à un ou deux micas.

Du point de vue pédologique, les sols rencontrés dérivent de roches métamorphiques. Sur la terre
ferme, ce sont principalement des sols ferrallitiques rouges ou jaunes typiques. Ils sont en général
profonds, argileux, meubles, perméables, et présentent souvent peu d’humus. Leur teneur en bases
échangeables est faible. Ce sont des sols pauvres, acides et fragiles de type Oxisols argileux à
limono-argileux!. Il est possible d'observer à certains endroits la cuirasse ferrugineuse d'épaisseur
variable en affleurement. Dans les bas-fonds, on trouve des sols hydromorphes à gley (gleysols)
issus de la persitance, durant la plus grande partie de l’année, d’une nappe phréatique haute
reposant sur la roche mère. Ce type de sol est caractérisé par une accumulation de matière
organique peu décomposée. En bordue de ces sols hydromorphes sont généralement observé des
redoxisols argileux.

224 Hydrographie

Le réseau hydrographique est relativement dense. Les lits des cours d’eau sont plus apparents dans
la partie nord de la concession que dans la partie sud, caractérisée par l’existence de nombreux
bas-fonds parfois très étendus où l’eau s’écoule de façon diffuse.

Les deux principaux cours d’eau de la zone sont la Boumba, qui sépare les deux UFA 10.030 et
10.031 regroupées en s’écoulant approximativement de l’ouest vers le nord-est, et la Bek, qui
constitue une grande part de la limite sud de la concession et qui s’écoule de l’ouest vers le sud-
est. Un affluent important non dénommé de cette dernière constitue une partie de la limite est des
UFA 10.030 et 10.031 régroupées et s’écoule vers le sud.

Ces deux cours d’eau principaux délimitent deux bassins versants. Le bassin versant de la Bek
occupe le tiers sud des UFA regroupées tandis que le bassin versant de la Boumba draine les deux
tiers nord, y compris la pointe nord-est.

A l'exception de la Boumba, qui constitue la limite de séparation entre les deux UFA consituant
le regroupement, et qui est difficilement franchissable, la plupart des rivières présentes dans la
concession peuvent être franchies sans trop de difficultés et en toute saison.

2.2.5 Végétation

2.2.5.1 Les formations forestières sur sol ferme

LETOUZEY (1968) classe la région de Lomié — Messok dans le type de forêt naturelle de
transition entre la forêt sempervirente du Dja et la forêt dense humide semi-décidue. Cependant,
la rareté des Caesalpiniacées et l’abondance des Sterculiacées et Ulmacées telles que Mansonia
altissima (Bété), Eribroma oblongum (Eyong), Triplochiton scleroxylon (Ayous), Celtis adolfi
frederici (Diana parallèle), Celtis mildbraedii (Ohia), Sterculia tragacantha (Efok afum), montre
qu'il s’agirait plutôt de forêts semi-décidues classiques (DOUCET, 2003) Ÿ. D’autres espèces sont

? COLLIN-BELLIER C. (2007). Etude de l'organisation spatiale des sols et de leurs propriétés dans le cadre du projet « Analyse intégrée des
facteurs écologiques et des processus de dispersion responsables de la diversité en espèces d'arbres et de la diversité génétique de ces e
forêt tropicale ». Rapport final, Faculté Universitaire des Sciences Agronomiques de Gembloux, X p.

? LETOUZEY, R. (1968) : Etude phytogéographique du Cameroun. Edition P. Lechevalier, 511 p.

3 DOUCET JL. (2003) : L'alliance délicate de la gestion forestière et de la biodiversité dans les forêts du centre du Gabon. Thèse de doctorat.
Faculté Universitaire des Sciences Agronomiques de Gembloux, 323p.

10
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

indicatrices, par leur fréquence, de ce caractère majoritairement semi-decidu. Il s’agit de :
Autranella congolensis, Albizia ferruginea, Afrostyrax lepidophyllus, Anopyxis klaineana, Blighia
welwitschii, Canarium schweinfurthii, Celtis spp., Detarium macrocarpum, Diospyros crassiflora,
Entandrophragma spp., Prioria balsamifera, Gambeya lacourtiana, Guarea spp., Lovoa
trichilioides, Mammea africana, Nauclea diderrichii, Ongokea gore, Panda oleosa, Pericopsis
elata, Petersianthus macrocarpus, Piptadenisatrum africanum, Pterocarpus  soyauxii,
Ricinodendron heudelotii, Terminalia superba, Turraeanthus africanus, Zanthoxylum heitzii…

Quelques espèces des forêts sempervirentes sont également présentes, la plus fréquente étant
Desbordesia glaucescens (Alep). On observe également le Limbali (Gilbertiodendron dewervrei)
qui forme par endroit des forêts monodominantes.

La photo-interprétation du massif confirme cette analyse en classant la plus grande partie des
strates forestières dans le type semi-caducifolié et en n’identifiant que quelques lambeaux
appartenant au type sempervirent. Compte tenu de ces considérations, on qualifiera le massif de
forêt dense humide semi-semper virente selon la nomenclature de White (1983).

La photo-interprétation du massif forestier a été réalisée par le Centre de Télédétection et de
Cartographie Forestière (CETELCAF) à partir de 128 photographies aériennes au 1/50.000°°
datant de 1954 à 1958 et de 24 photographies aériennes au 1/20.000 ?"* datant de 1989 à 1991.

La carte de stratification forestière présentée à la figure 5 fait ressortir les grandes formations
végétales. La forêt dense humide semi-caducifoliée couvre la plus grande partie des UFA 10.030
et 10.031 régroupées. La forêt secondaire est plus fréquente dans la partie sud-ouest et dans la
pointe nord de la concession.

Les formations végétales de terre ferme occupent plus de 3/4 (78,5 %) de la surface totale de la
concession, la surface restante étant principalement occupée par des formations végétales ripicoles
ou de marécages.

22.52 Les autres formations et terrains non forestiers

Les formations de zones humides, inondées temporairement ou de façon permanente constituent
21,5 % de la superficie des UFA 10.030 et 10.031 régroupées. Elles sont caractérisées par la
présence de Raphia vinifera, Macaranga spp., Oncoba glauca, Uapaca paludosa, Uapaca
guineensis, Erismadelphus exul, Christiana africana, Pycnanthus marchalianus et Hallea ciliata
(Bahia) qui peut présenter un intérêt commercial.

Les formations végétales caractéristiques des zones périodiquement inondées présentent la plupart
du temps un étage dominant assez bas et un couvert forestier clair. Les espèces suivantes y sont
bien représentées : Mammea africana, Coelocaryon preussi, Cola ballayi, Lasiodiscus
marmoratus, Pseudospondisa microcarpa, Syzygium rowlandii, Sapium ellipticum, Trichilia
welwitschii, Cleistopholis patens…

Les cultures et les formations secondaires jeunes sont très peu nombreuses dans la concession. Les
plus étendues se situent à l’extrémité de la pointe nord-est vers le village de Médoum. Les études
socio-économiques menées dans les villages situés sur le flanc ouest et nord des UFA 10.030 et
10.031 regroupées, à l’occasion de la phase de délimitation participative des terroirs villageois,
ont fait ressortir la présence de quelques cultures dans la concession.

Une implantation permanente a notamment été constatée à environ deux kilomètres à l’intérieur
de la frontière ouest de l’'UFA 10.031. L’emprise des plantations entourant ce campement est
d’environ 93 ha.

11
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Zoadiba

Akeuadjinako

Kamelone

72

0 5 10Km

Légende :

QG Vilages riverains

i—- Route départementale

Forêt dense humide sempervirente

(densité forte : 61% à 100%)

Forêt dense humide sempervirente à Gilbertiondendron
(densité forte : 61% à 100%)

Forêt dense humide semi-caducifoliée

(densité forte : 61% à 100%)

Forêt dense humide semi-caducifoliée inaccessible
(densité forte : 61% à 100%)

Forêt dense humide serni-caducifoliée

(densité faible : 20% à 60%)

Forêt dense humide serni-caducifoliée - Chablis partiel
(densité faible : 20% à 60%)

Forêt secondaire adulte

(densité forte : 61% à 100%)

Forêt secondaire adulte - Coupe partielle
(densité forte : 61% à 100%)

Forêt secondaire adulte

(densité faible : 20% à 60%)

Forêt secondaire jeune
(densité forte : 20% à 60%)

Forêt marécageuse innondée en permanence

MM rot marécageuse innondée temporairement

| Raphiale

Réaïsation : Celle Inventaires et Aménagements
Palisco et partenaires (Septembre 2007)

Figure 5 : Carte de stratification forestière de la concession.

12
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

22.6 Faune

Les données récoltées distinctement dans le cadre de l’élaboration des plans d'aménagement des
UFA 10.030 et 10.031 ont été analysées. Le niveau de qualité des données présentées par
Ingénierie Forestière, précédant concessionnaire de l’'UFA 10.031 pour le plan d'aménagement de
ce massif a été jugé trop bas pour leur utilisation dans l’élaboration du plan d'aménagement des
deux UFA regroupées. Une nouvelle campagne d’inventaire faunique a donc été réalisée dans
l'UFA 10.031 par le Groupement d'Intérêt Economique (GIE) Horizon Vert.

Les données des deux UFA ont été traitées et présentées séparément pour deux raisons.
Premièrement, parce que l’arrêté ministériel 0221/MINFOF du 12 mai 2006 prescrit de nouvelles
normes en matière d’inventaires fauniques qui ont été appliquées dans l’'UFA 10.031, normes
différentes de celles utilisées dans l’'UFA 10.030 lors de l'inventaire de 2003. La différence
existant entre les deux méthodes de récolte des données sur le terrain n’a pas permis la compilation
commune des résultats et donc l'interprétation générale des résultats à l’échelle du regroupement.
Deuxièmement, parce que la rivière Boumba a été considérée comme une frontière quasi
permanente limitant fortement les flux d’animaux entre les deux UFA, et donc constituant une
barrière naturelle entre les populations animales.

2.2.6.1 Méthodologie et résultats pour l’'UFA 10.030

L’inventaire faunique de l’UFA 10.030, mené en 2003 par Mathot*, a utilisé la méthode
traditionnelle de récolte des données, telle que pratiquée avant la publication de l’arrêté Ministériel
n° 0221. Selon cette méthode les layons de l’inventaire ligneux étaient réutilisés pour réaliser les
inventaires faune. Le plan de sondage utilisé est présenté à la figure 6. Tous les indices de présence
rencontrés (traces, crottes, nids, restes d’aliments, cris, .….) ainsi que les observations directes, ont
été relevés en indiquant la distance sur le layon.

Un total de 223 km de layon a été inventorié, sur lequel les deux équipes ont relevé les indices de
présence de la faune dans 2.812 parcelles de 50 m de longueur.

Le tableau 3 présente de façon synthétique la liste des espèces identifiées au cours de cette étude.
Au total, 30 espèces de grands mammifères appartenant à 14 familles différentes et classées en 6
ordres ont été rensencées. L'ordre des Artiodactyles est particulièrement bien représenté avec 11
espèces identifiées : les céphalophes « rouges », bleu et à dos jaune totalisent un peu plus de 60 %
des indices de présence recensés.

L’abondance des indices récoltés a été quantifiée en utilisant la méthode des indices de comptage
kilométrique. Selon cette méthode, le nombre d'observations recensées par kilomètre est calculé
de la façon suivante :

ICK = N/L Où N est le nombre total d'observations sur le layon,
L est la longueur du layon en km.

Les résultats de cette étude indiquent que l’'UFA 10.030 est très diversifiée en terme spécifique et
que comparativement aux autres concessions gérées par Pallisco et ses partenaires, elle est
particulièrement riche en espèces de grands mammifères menacés (gorille, chimpanzé, buffle,
éléphant, chevrotain aquatique, colobe guereza, ..).

4 MATHOT L. (2003) : Etude des facteurs influencant les potentialités fauniques des concessions forestières, le cas de la société forestière

Pallisco au Cameroun. Mémoire de fin d’études. Faculté Universitaire des Sciences Agronomiques de gembloux, 84p. + annexes

13
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

L'étude a identifié deux zones intéressantes où les indices de présence de grands mammifères
étaient relativement plus nombreux.Les franges ouest et sud-ouest, ainsi que la partie centrale de
l'UFA 10.030 sont les zones de plus faibles concentrations animales.

Les céphalophes « rouges » et les céphalophes bleus se rencontrent à peu près sur toute la surface
de la concession. Les céphalophes bleus résistant mieux à la pression de chasse, ils sont
relativement plus abondants dans les zones où il existe des activités anthropiques. Le gorille a été
localisé en plusieurs points de l’'UFA 10.030 mais il se concentre particulièrement à la base de la
pointe nord-est, tandis que le chimpanzé a été observé plutôt au centre et dans le coin nord-ouest
de la concession. Les zones de prédilection de l’éléphant, au moment de la réalisation de l’étude,
étaient situées à la base de la pointe nord-est, sur le flanc ouest et surtout a l’extrémité sud-est où
une ‘saline’ particulièrement fréquentée par la grande faune a été identifiée au sommet d’un

plateau. La distribution spatiale de la faune est présentée à la figure 7.
Tableau 3 : Faune mammalienne observée à l’intérieur de l’'UFA 10.030.
Céphalophe bleu Cephalophus monticola 9,16 -
C. de Peters Cephalophus callipygus 6.87 | 3,28
C. à bande dorsale noire | Cephalophus dorsalis 4,73 | 0,79
C. à front noir Cephalophus nigrifrons 1.14 | 0,02
. C. à bande dorsale jaune | Cephalophus sylvicultor 1,80 | 0,52
Bovidac C. à ventre blanc Cephalophus leucogaster | 0.29 -
Artiodactyles Sitatunga Tragelaphus spekei 065 | 0,14
Buffle de forêt Syncerus caffer nanus 0,15 -
Tragulidae Chevrotin aquatique Hyemoschus aquaticus 0,22 | 0.05
Suidae Potamochère Potamochoerus porcus 2,93 | 2,16
Neotraginae Neotrague Neotragus batesi 1,15 =
Cercocèbe agile Cercocebus agilis agilis 0,29 -
Moustac Cercopithecus cephus 0,37 -
Mone couronnée Cercopithecus pogonias 127 -
Cercopithecidae | Singe de Brazza Cercopithecus neglectus | 0,004 | -
Hocheur Cercopithecus nictitans 0,50 -
Mangabé à joues grises Lophocebus albigena 0,94 -
Primates Colobidae Magistrat Colobus guereza 0,16 -
ne Lorisinae Potto Perodicticus potto 001 -
Pongidae Gorille Gorilla gorilla 108 | 0,56
Chimpanzé Pan troglodytes 0,21 | 0,50
Pholidotes Manidae Pangolin géant Manis gigantea 0,56 | 0,41
Pangolin commun Manis tricupsis 0,15 | 0,23
Proboscidiens | Eléphantidae Eléphant de forêt Loxodonta africana 1,22 | 4,53
Mustelidae Loutre Aonyx congica 0,07 -
Viverridae Nandinie Nandinia binotata 0,01 -
Carnivores Mangouste Bdeogale nigripes 001 -
Felidae Panthère Panthera pardus 0,01 -
Rongeurs Hystricidae Athérure Atherurus africanus 0,53 -

Ÿ MATHOT, 2003 ; Etude sur les Potentialités Fauniques de l'UFA 10.030. Rapport de mission, 16 p.+ annexes.

S ARNHEM, 2003 ; Etude de répartition spatiale des grands mammifères dans une zone d'étude au centre de l'UFA 10.030. Service
d’Anthropologie et de Génétique Humaine (ULB) ; Center for Research and Conservation (Royal Zoological Society of Antwerp). 49 p.

14
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

La mise en œuvre de cette étude a aussi permis de relever les indices d’activité humaine. Ils
concernent à la fois les activités de chasse et les activités d’exploitation forestière, tant antérieures
qu’actuelles. Lors de l’inventaire, peu de traces d’activités anthropiques avaient été détectées.
Néanmoins, au cours des quatre dernières années, l’intensité des pressions anthropiques a
fortement augmenté, facilitée en cela par l’ouverture du massif lors de l’exploitation des
différentes assiettes de coupes de l'UFA.

La chasse reste concentrée dans la pointe nord-est de l’'UFA 10.030 à proximité du village de
Medoum et dans la zone sud-ouest, la plus proche des villages riverains du district de Messok. Par
contre, des enquêtes ultérieures ont indiqué qu’il existait une chasse au grand gibier, et notamment
à l’éléphant, qui était pratiquée au sud de la concession.

Une autre étude a été menée depuis 2002 par Arnhem dans le cadre d’une thèse de doctorat
encadrée par le Service d’Anthropologie et de Génétique Humaine de l’Université Libre de
Bruxelles (ULB), et par le « Center for Research and Conservation » de la Société Royale du Zoo
d’Anvers (SRZA).

L'objectif de cette thèse est de mieux comprendre l’impact des activités humaines liées à
l'exploitation forestière sur la faune et d’estimer les modalités et les implications sociologiques
et/ou écologiques de la dispersion des groupes de chimpanzés et de gorilles.

Cette étude préliminaire est circonscrite à une zone de 17.600 ha dans laquelle 16 transects de 11
km chacun ont été ouverts au moment des relevés. En plus des observations concernant les deux
grands singes, l’équipe a profité de son passage pour relever tous les indices de présence de la
grande faune à l’exception des céphalophes bleus. Douze espèces de grands mammifères répartis
en 4 ordres et 6 familles ont pu être répertoriées sans qu'aucune ne soit nouvelle par rapport à
celles identifiées lors de l’étude précédente. Les ICK obtenus par l’analyse de ces relevés sont
également présentés dans le tableau 3.

Les oiseaux et les autres espèces animales n’ont pas fait l’objet d’un recensement systématique.

Une liste des espèces, dressée sur la base d’études approfondies menées dans un environnement
comparable à proximité de la concession (Réserve de faune du Dja), a été insérée en annexe 2.

15
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Figure 6 : Plan de sondage pour l'inventaire de faune de l’'UFA 10.030. Figure 7 : Distribution spatiale de la faune dans l’UFA 10.030
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

2.2.6.2 Méthodologie et résultats de l’'UFA 10.031

L'’inventaire faunique de l’UFA 10.031 a été réalisé par le Groupement d’Intérêt Economique
« Horizon Vert » selon les directives de l’arrêté ministériel n° 0221/MINFOF du 12 mai 2006.
Le plan de sondage, illustré à la figure 8 a reçu l’attestation d’approbation n° 0584
AAPS/MINFOF/SG/DFAP le 14 mai 2007 (annexe 1).

Au total, ce sont environ 129 km de layon qui ont été parcourus, sur lesquels les deux équipes ont
relevé les indices de présence de la faune dans 2.580 parcelles de 50 m de longueur.

Un total de 29 espèces appartenant à 14 familles et classées dans 6 ordres ont été identifiées lors
de cette étude. La liste de ces espèces ainsi que leur ICK sont repris dans le tableau 4.

Tableau 4 : Faune mammalienne de l’'UFA 10 031

Céphalophe bleu Cephalophus monticola
de Peters Cephalophus callipygus
à bande dorsale noire | Cephalophus dorsalis

à front noir Cephalophus nigrifrons
à bande dorsale jaune | Cephalophus sylvicultor
- à ventre blanc Cephalophus leucogaster
Sitatunga Tragelaphus spekei
Bongo Tragelaphus euryceros
Buffle de forêt Syncerus caffer nanus
Tragulidae Chevrotin aquatique Hyemoschus aquaticus
Suidae Potamochère Potamochoerus porcus
Neotraginae Neotrague Neotragus batesi
Cercocèbe agile Cercocebus agilis agilis
Moustac Cercopithecus cephus
Mone couronnée Cercopithecus pogonias
Cercopithecidae Singe de Brazza Cercopithecus neglectus
Hocheur Cercopithecus nictitans
Mangabé à joues grises | Lophocebus albegina
Colobidae Magistrat Colobus guereza
Lorisinae Potto Perodicticus potto
Pongidae Gorille Gorilla gorilla
Chimpanzé Pan troglodytes
Pholidotes Manidae Pangolin géant Manis gigantea
Pangolin commun Manis tricupsis
Proboscidiens | Eléphantidae Eléphant de forêt Loxodonta africana
Carnivores Mustelidae Loutre Aonyx congica

Rongeurs Hystricidae Athérure Atherurus africanus

C.
C.
C.
C.

Bovidae C

Artiodactyles

Primates

T HORIZON VERT GIE 2007 ; Evaluation du potentiel faunique mammallien dans l'Unité Forestière d'Aménagement 10.031 Rapport final. 46p
+ annexes

17
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

406000 412000 418000 424000 430000 436000 442000
3 + + + + + + +
5.
de
d Légende : INVENTAIRE FAUNIQUE
L — Layon faune UFA 10-034 - EST CAMEROUN
[TT Quadrattauns "
—— Layon aménagement
el 4N 4. # & æ. CI Limite UFA ke
A Route provinciale É
o 5 0 km &  vilage CNE
Résa: ue nretaes d Anéreaamets
Pose patenaes (Ssanire A Légende

: : , AAC Convention provisoire
Figure 8 : Plan de sondage faunique dans l’'UFA 10.031 Exploitation 2005
Exploitation 2007

Front de chasse
Campement braconnage
Ligne de piège

DISTRIBUTION GLOBALE DE LA FAUNE

Trés faible
Faible
Moyen

ort

LL

Figure 9 : Répartition de la faune dans l’'UFA 10.031.
18
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

3 ENVIRONNEMENT SOCIO-ECONOMIQUE* ?

L'environnement socio-économique des villages riverains aux UFA 10.030 et10.031 regroupées a
été analysé à partir des études socio-économiques menées en 2003 et en 2007. La collecte des
onnées s’est déroulée à plusieurs niveaux : les ménages, les autorités traditionnelles (chefs de
villages, notables, leaders villageois), les présidents de comités villageois de développement, les
responsables des organisations paysannes, les autorités administratives locales, les services
administratifs et les ONG locales.

Trois types d’enquêtes ont été menés : les enquêtes publiques, les enquêtes individuelles et les
recensements. Les enquêtes publiques, menées avec l’ensemble des villageois avaient pour
objectif de relever les informations générales du village (nom des chefs de familles, ethnies,
infrastructures scolaires, sanitaires et de communication). Au cours de cette enquête publique
les villageois établissaient également une carte participative de leur terroir, en collaboration avec
eux techniciens. Ensuite, des enquêtes individuelles, appuyées par un questionnaire constitué de
72 questions, étaient menées auprès de ménages pris aléatoirement dans le village. Ces enquêtes
ont permis de connaître les principales activités des villageois, leurs habitudes alimentaires, leurs
sources de revenus, leurs actifs agricoles, etc.

Finalement, en cours de soirée, un recensement complet par sexe et par tranche d’âge était effectué
par l’équipe d’enquêteurs au sein de chaque maison du village.

3.1 Caractéristiques démographiques

3.1.1 Description de la population

Les principaux groupes humains autochtones identifiés lors des études socio-économiques autour
des UFA 10.030 et 10.031 regroupées sont les suivants : les ethnies sédentaires (Nzimé, Mpou
Mpou) et deux groupes semi-nomades (les pygmées Baka et les groupes de chasseurs pêcheurs
Kako).

Leur présence dans la périphérie des deux UFA est la conséquence de plusieurs mouvements
migratoires pouvant résulter de l’apparition de l’épidémie de la maladie du sommeil dans certaines
zones, des effets de la colonisation (cas des Nzimé), de la recherche de meilleures conditions de
vie, des facilités d'écoulement des produits de la pêche et de la chasse (Kaka), de la recherche de
zones riches en ressources naturelles pour mener leurs diverses activités de chasse et de cueillette
(Baka), etc.

La présence des sociétés forestières ou minières dans cette région a aussi favorisé l’afflux des
personnes issues d’autres ethnies camerounaises (Bassa, Haoussa, Bamiléké, Maka, Bamoum,
Béti, etc.) qui viennent à la recherche de l'emploi.

# NKOLONG E. (2004). Etude socio-économique autour du massif forestier de l'UFA 10030. Rapport définitif. 115. + annexes.

? HORIZON VERT (2007). Etude socio-économique autour des UFA n° 10.030 et 10.031.Diagnostic et recommandations pour l'aménagement
des UFA 10.030 et 10.031. Rapport final. 56p. + annexes.

19
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

La répartition de la population par groupe ethnique est présentée par la figure 10.

22% !

8%

Baka /

_Nzimé
58%

_Kako
8%

Autres ethnies

Mpou Mpou
—(Mvonmvon)
4%

Figure 10 : Répartition de la population selon le groupe ethnique.

3.12 Répartition de la population par village

La situation des villages riverains du regroupement et la répartition de la population par sexe et
par village obtenue lors des études socio-économiques sont présentées dans la figure 11 et le

tableau 5.

Tableau 5 : Répartition de la population par sexe et par village.

Unités Administratives Village Hommes Femmes Total
District de Messok Baréko 173 170 343
Beuk 124 110 234
Bizam 264 241 505
Kamelon 234 298 532
Mbeng-Mbeng 109 115 224
Mekoua 36 37 73
Messéa 190 201 391
Messok 806 803 1609
Nkeuadjinako 187 177 364
Zoadiba 193 202 395
Arrondissement de Lomié Mang Nzimé 50 57 107
Mbang 59 47 106
Mingongol 208 218 426
Pana 97 95 192
Mpane Ditsiep 72 78 150
Ntam 102 107 209
Mpane kobera 123 128 251
Abiere 79 80 159
Zoulabot I 121 149 270
Medjeuh 41 46 87
Mang Kaka 38 42 80
Achip 12 19 31
Mekat 196 211 407
Dijougloussou 81 70 151
Arrondissement de Yokadouma | Lamedoum 178 201 379
Total 3692 3832 7524
Pourcentage 49,07 50,93 100,00

20
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

La répartition de cette population par sexe semble être normale et identique à la tendance observée
dans l’ensemble du pays lors du dernier recensement général de la population et de l’habitat en
1996 avec plus de femmes (50,93 %) que d’hommes (49,07 %).

3.13 Mobilité et migration

En dépit de la forte proportion des jeunes de moins de 30 ans (près de 71 %), la population des
villages riverains n’est influencée ni par le phénomène d’exode rural, ni par une forte arrivée de
migrants, la zone n'étant encore que faiblement peuplée.

3.2 Activités de la population

3.2.1 Caractéristiques coutumières.

Les populations riveraines aux UFA 10.030 et 10.031 regroupées restent très liées à leur milieu
environnant. Les différentes activités de survie (comme se loger, se nourrir et se soigner)
s'organisent au sein des ménages. Une bonne partie du temps des populations est consacrée à la
chasse, à la cueillette et à l'agriculture. Cette dernière activité reste essentiellement de subsistance
et est peu ou pas orientée vers le commerce. Les cultures de rente sont peu nombreuses.

3.2.1.1 Habitat et culture

L’implantation des habitations du village suit typiquement le modèle du « village rue » dans lequel
les cases sont alignées le long des deux côtés de la route.

L'’habitat traditionnel est construit majoritairement avec des matériaux locaux prélevés dans la
forêt sous diverses formes (arbustes, lianes, bambous, natte de raphia, murs en torchis, ...). Les
cases en « dur » constituées de blocs béton ou de briques en terre ne sont pas nombreuses.

Le terroir s'organise en zones d’habitations, d’activités agricoles et de foresterie communautaire,
de collecte des produits forestiers non ligneux et de chasse. Pour éviter une compétition entre les
animaux domestiques en divagation et les cultures, un rideau de forêt laissée en état sert de barrière
entre la zone d’habitations et celle des activités agricoles. Hors des villages, un habitat temporaire
diffus en forêt sert d’abris de relais pour la pratique des activités agricoles, de chasse ou de collecte
nécessitant un certain éloignement par rapport au village.

32.12 Alimentation

Les habitudes alimentaires constituent au Cameroun un élément sociologique permettant de
distinguer les groupes ethniques les uns des autres.

Dans la zone périphérique des UFA 10.030 et 10.031 regroupées, les populations locales
consomment essentiellement des féculents (manioc, macabo, plantain, etc.), des fruits sauvages
(graines du manguier sauvage, huile de moabi, etc..), et des graines des plantes cultivées (arachide,
concombre, etc.).

L’approvisionnement en protéines alimentaires est principalement assuré par la pratique de la
chasse et de la pêche. En dehors des femmes enceintes ou en âge de procréer qui respectent
certaines restrictions, il existe très peu d’interdits pour la consommation de la viande de brousse,
ceci malgré le fait que certaines espèces animales (gorille, chimpanzé, boa, panthère, etc.) puissent
être considérées comme des totems. Les animaux domestiques en divagation dans les villages ne
sont consommés que lors d’occasions exceptionnelles (offrandes, rites, accueil des visiteurs de
marque).

21
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Mang ms

Mpane Kobera
5

Mbang

.#| Mpane Ditsiep
=

2

SMingongol

Baréko 1

Mbeng-Mbeng

”Mekoual \
N

Figure 11 : Villages riverains des UFA 10.030 et 10.031 regroupées et zone agroforestière réservée aux activités des populations.

Ndjougloussou

Légende :

[M unités forestières d'aménagement

Source : Carte INC Feuillet NA- 33 - XXI MEDOUM

Villages riverains
Route départementale
UFA10.081 et 10.030 régroupées

Zone agroforestière
Forêt communale de Lomier - Messok

Zone minière

Carte de synthèse plan de zonage
MINEF - PGDFC - TECSULT
Plan de zonage - CETELCAF

Réalisation ; Celule inventaires et Aménagements
Palisco et partemaires (Septembre 2007)

22
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

3.2.1.3 Croyances

Le monothéisme et le polythéisme sont deux croyances dominantes qui s’imposent et qui
coexistent parfaitement à l’intérieur des villages.

Certaines ethnies comme les Nzimé croient en général en un seul Dieu suprême, créateur des
hommes et de toutes les choses qui composent la terre. D'autres croient au "Gbwoa", le dieu qui
donne le pouvoir de soigner certaines maladies et de lutter contre la sorcellerie, ou à l'Ebolkwan,
un arbre sacré. D’autres encore croient à certaines espèces végétales ou animales (boa, gorille,
chimpanzé, panthère, Ebolkwan, etc.) pouvant influencer positivement ou négativement leur
existence, et qui sont considérées comme des totems.

Les populations pygmées de l'ethnie Baka sont clairement polythéistes. Elles croient à la fois en
un Dieu suprême et aussi en plusieurs autres divinités :

- "Edjengué" est le dieu qui assure la protection ;

- "Edio" donne le pouvoir aux hommes ;

- "Mboamboa" protège les familles contre les esprits des morts ;
- "Mokondiji" est le dieu de la chasse et de la cueillette ;

- "Bubinga" est le dieu qui permet de résoudre des problèmes difficiles.

La plupart des espèces végétales utilisées lors des différents rites n’ont pas d’intérêt direct pour
l’activité du concessionnaire forestier.

3.2.14 Taille des ménages

Le ménage constitue le lieu d'organisation et de conduite des activités de production. Plus il est
important, plus les membres ont besoin de terre cultivable, de ressources végétales et fauniques

pour leur survie. Le tableau 6 présente la structure (nombre de personnes par tranche d'âge) d'un
ménage moyen dans la zone périphérique des UFA 10.030 et 10.031 regroupées.
Tableau 6 : Structure du ménage.
Sexe

Tranches d’âge Masculin Féminin Total

<15ans 1,39 1,59 2,98

16 à 30 ans 0,72 0,80 1,52

31à 45 ans 0,47 0,40 0,87

46 à 60 ans 0,33 0,39 0,69

> 60 ans 0,16 0,15 0,33

Total 3.08 3.22 6.30

La taille moyenne du ménage dans la zone riveraine des UFA 10.030 et 10.031 regroupées est de
6,30 personnes.

32.15 Répartition du temps dévolu aux différentes activités forestières

De part leur mode d'alimentation essentiellement constitué de féculents (manioc, macabo, plantain
etc.), de fruits sauvages, de graines de plantes cultivées (arachide, concombre) et de viande de
brousse comme source de protéine, les populations riveraines de ces UFA restent entièrement
dépendantes de la forêt pour la satisfaction de leurs besoins de survie. La figure 12 représente le
temps dédié aux activités forestières, elle confirme qu’une grande partie de leur temps est consacré
à l’alimentaire.

23
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

% detemps
"
3

20
k [ Bi
. BD Om —
Agriculture Autres Chasse Collecte des Pêche Foresterie
PFNL
Activités

Figure 12 : Répartition du temps consacré par les populations locales par type d’activité

3.2.2 Activités agricoles

3.2.2.1 Zones d’activités agricoles

Les activités agricoles semblent se pratiquer dans la zone agroforestière. A l’exception d’une zone
d’exploitation présente depuis une trentaine d’années dans l’'UFA 10.031 et de 2 cacaoyères,
aucune revendication des populations concernant la présence d'une exploitation agricole dans les
UFA 10.030 et 10.031 regroupées n'a été enregistrée durant les enquêtes socio-économiques et
l'élaboration des cartes participatives.

La figure 13 présente la distribution de fréquence des exploitations agricoles en considérant le
nombre d’actifs en fonction de leur éloignement par rapport aux villages.

Près de 93,4 % des actifs agricoles pratiquent leurs activités à moins de 5 km des villages et
seulement 6,6 % vont au-delà de 5 km.

50.00
45.00
40.00
35.00
30.00
25.00
20,00

15.00
10,00
500 B E E
0,00

<1km. 1-2km 2-3km 3-4km  4-5km. >5km

% de personnes concernées.

Distance des exploitations agricoles

Figure 13 : Répartition des actifs agricoles selon l'emplacement des exploitations.

24
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

3.222 Les principales cultures

On distingue deux types de cultures : la culture des plantes pérennes telles que le cacaoyer
(Theobroma cacao), le caféier (Coffea sp.), le safoutier (Dacryodes edulis), le manguier
(Mangifera indica), l’avocatier (Persea americana), les agrumes (Citrus spp.), et les cultures
annuelles telles que le manioc (Manihot esculenta), le plantain (Musa sp.), le maïs (Zea mays), le
macabo (Xanthosoma sagitifolia), l’arachide (Arachis hypogea), la patate douce (Hypomea
batata), l’igname (Dioscorea sp.), la banane douce (Musa sp.), le haricot (Phaseolus sp.), les
légumes divers, la canne à sucre et le palmier à huile (Elaeis guineensis).

Des projets de création de nouvelles plantations de cultures de rente n'ont pas été enregistrés.

322.3 Taille de l'exploitation agricole

L'enquête auprès d'un échantillon de la population, complétée par la visite de quelques
exploitations agricoles a prouvé les difficultés des populations à faire des estimations sur la taille
de ces exploitations. A partir des données recueillies au cours des enquêtes individuelles et des
vérifications des terrains faites au niveau des exploitations agricoles les plus proches, la taille
moyenne par ménage a pu être estimée à 1,5 ha pour les cultures vivrières et à 2 ha pour les
plantations de cacao.

Les simulations faites lors des études socio-économiques avec la superficie cultivable disponible
dans la zone agroforestière, permettent de prédire que si de grands projets de création de
plantations industrielles ne sont pas entrepris dans la région, les besoins en terre cultivable ne
seront pas importants et pourront être satisfaits par cette zone agroforestière. Les populations
n'auront donc pas à empiéter l'UFA par manque de terre pour l'agriculture pendant la convention
définitive même si l'accroissement des populations atteignait 5 % chaque année.

3224 Systèmes de production

Il est pratiqué dans la zone deux systèmes de production : le système monocultural et le système
polycultural.

(a) Le système monocultural

C’est un système de production semi-moderne qui consiste à mener dans un espace donné, une
seule spéculation en y respectant à la fois les densités par hectare, les périodes des travaux agricoles
(semis, entretiens, etc.) et en y utilisant du matériel végétal de qualité (rendement élevé, cycle
court, résistant à certaines pestes). Ce système de production se pratique dans les exploitations de
cacao et de café. On note aussi l’existence de petites plantations de bananier plantain et de maïs.

(b) Le système polycultural

Ce système répond aux exigences de l’agriculture itinérante sur brûlis. Le champ de concombre
(Cucumeropsis manii) est pratiqué en association avec le plantain et le macabo. Après la récolte,
ce type d’association est interrompu pour une période d’une année afin d'observer un vide sanitaire
ayant pour but de casser le cycle biologique des insectes nuisibles. Cet espace est ensuite utilisé
pour la culture de l’arachide en association avec le macabo, le bananier plantain, le manioc, le
gombo et les légumes (amarantes, morelle noire, etc.). Après le champ d’arachide, la terre est mise
en jachère pour une durée de 3 à 4 ans.

25
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

32.3 La pêche

La pêche est favorisée par la présence d'un réseau hydrographique dense dont les rivières Bek et
Boumba sont les cours d’eau privilégiés par les populations pour cette activité.

L'activité de pêche se fait tout au long de l’année sans aucun contrôle ni encadrement technique
des pêcheurs par les services du Ministère de l’Elevage et des Pêches et Industries Animales
(MINEPIA) chargés de mettre en application la politique du Gouvernement en matière de pêche.

Les espèces ichtyologiques de la zone sont mal connues en dehors des silures, des carpes
communes, des tilapias et des barracudas identifiables lors des prises.

Les techniques de pêche utilisées sont le barrage, le filet, la nasse, l’hameçon, l’empoisonnement
à l’aide des produits phytosanitaires ou des écorces de certains arbres.

3.24 L'élevage

Il est presque inexistant dans la zone concernée. Seul un élevage extensif d’animaux domestiques
(poules, chèvres, moutons, porcs) a été observé autour des cases.

3.2.5 La chasse

La viande de brousse constituant la première source de protéine animale et de revenus dans la
région, la chasse reste une activité qui occupe une frange importante de la population. A l'issue
des études socio-économiques :

- 79,2 % des populations pensent que la faune est encore abondante dans la forêt ;
- 13,2 %, croient qu'elle est faible ;
- 5,2 % estiment qu'elle est rare ou en voie de disparition ;

- 2,4 % que certaines espèces ont totalement disparu.

La vérification des indices de présence humaine et de chasse dans les UFA 10.030 et 10.031 lors

des inventaires divers a montré :

- une grande pression de chasse dans le nord-ouest de l’'UFA 10.031 facilitée par la présence
des anciennes routes d’Ingenierie Forestière ;

- une pression de chasse moyenne dans la partie est de l’'UFA 10.031 proche des villages de
Medoum et Pana de même que le long de la piste villageoise reliant le village de Ntam à la
Boumba ;

- une pression de chasse dans la partie sud de l’UFA 10.030 favorisée par le réseau de routes
forestières ouvertes par la société Pallisco ainsi que dans la pointe nord-est dont l’accès par
le village de Medoum est facilité par le layon de base de l’inventaire d'aménagement.

Le tableau 7 ci-dessous présente la liste des espèces animales couramment chassées par les
populations locales autour des UFA 10.030 et 10.031 regroupées.

26
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Tableau 7 : Liste des espèces c

assées dans la zone des UFA 10.030 et 10.031 regroupées.

Nom scientifique [Nom pilote [Nom Nzime [Nom Baka
Aonix congica Loutre Eboh Londo
Atherurus africanus Artherure [Ndjouh Mboki
Bdeogale nigripes Mangouste Mii

Cephalophus callipygus Cephalophe de Peters Mpine Mejombé
Cephalophus dorsalis C. à bande dorsale noire [Ekene Mbgwom
Cephalophus leucogaster Céphalophe à ventre blanc Miè

Cephalophus monticola Céphalophe bleu Kua

Cephalophus nigrifrons C. à front noir Zoum Guediji
Cephalophus sylvicultor C. à dos jaune Ediem Bemba
Cercocebus agilis agilis Cercocèbe agile [Po'o

Cercopithecus cephus Moustac Souh

Cercopithecus neglectus Singe de Brazza Pouho

Cercopithecus nictitans Hocheur Keuh Kema
Cercopithecus pogonias Mone couronnée Piné

Colobus guereza Magistrat Djane Djane
Gorilla gorilla Gorille [Ntile Eboko
Hyemoschus aquaticus Chevrotain aquatique JAkolo

Lophocebus albigena Mangabé à joues blanches Ko'o

Loxodonta africana cyclotis Eléphant de forêt Vo'o Ya'a
Manis gigantea Pangolin géant JDumé Kelepa
Manis tricupsis Pangolin à écailles tricupsides |Ziel Kokolo
Nandinia binotata [Nandinie Mpa Mboka
Neotragus batesi [Néotrague [Koub

Pan troglodytes troglodytes Chimpanzé Gbwa Seko
Panthera pardus Panthère [Nkeuh Souha
Perodicticus potto Potto Dinou

Potamochoerus porcus Potamochère [Nko'o Pame
Syncerus caffer nanus Buffle de forêt Zomo Mboko'o
Tragelaphus spekei Sitatunga Mpoul Mbouli
Cricetomys emini Rat d’Emin Ntah Gbwe
Xerus spp. Paraxerus spp. Ecureuil Lidjé
Varanus niloticus Varan INkom Mbambé
Bitis gabonica Vipère Gouroko

Osteoleamus tetraspis Crocodile Mban Mokpakélé
Civettictis civetta Civette d'Afrique Douab [Liabo
Orycteropus afer Oryctérope Biam INkpigna
Scotophilus sp. Chauve souris Likouya
Dendrohyrax arboreus Daman Gno'o Yoka
Tryonomys swinderianus Aulacode Pankomo

Francolinus spp. Perdrix

Numidae sp. Pintade

Kinixis sp. Tortue Koul Kounda
Genetta servalina Chat tigre

[Tragelaphus euryceros Bongo Mbongo

Source : HORIZON VERT GIE (2008). Rapport d'études socio-économiques autour des UFA 10.030 et 10.031.

Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

3.2.6 La collecte des produits forestiers non ligneux (PFNL)

La cueillette est pratiquée dans tous les villages et porte sur une multitude de produits forestiers
non ligneux. Elle consiste à ramasser et/ou récolter en forêt des produits pour l’alimentation, la
pharmacopée traditionnelle, l’artisanat, la construction, etc. Elle est pratiquée par 86 % des
ménages enquêtés.

Les populations locales complètent ou varient leur alimentation grâce aux produits forestiers
végétaux récoltés ou ramassés en forêt (tableau 8). Ces produits sont de diverses natures : fruits,
écorce, racines, cœur de l’arbre, jeunes pousses, chenilles, etc. Les fruits concernent certaines
espèces telles que le moabi (Baillonella toxisperma), le manguier sauvage (Irvingia gabonensis),
l’Essessang (Ricinodendron heudelottii), le bitter kola (Garcinia kola) ou le corrossolier sauvage
(Anonidium manii).

D’autres produits de la forêt tels le vin de palme, le vin de raphia, le miel, les champignons, les
chenilles, l’escargot de forêt (Achina spp.), les cœurs de palmes (raphia, rotin), diverses variétés
d’ignames sauvages (Dioscorea spp.), les termites, les larves de raphia, les vers blancs, sont
également prélevés par les populations.

De manière générale, la collecte des produits alimentaires est surtout assurée par les femmes ou

les enfants. Ces produits, suivant les saisons, font souvent l’objet d’un commerce relativement

important.

Tableau 8 : PENL d’origine végétale utilisé pour l’alimentation.
Espèces %_des ménages concernés
Mangue sauvage 85
Moabi 70
Essieh (condiment) 48
Lianes 29
Koko 15
Essessang 14
Fruits rouges 13
Corossollier sauvage 10
Miel 10
Cola 4
Vin de palme 3
Champignons 2
Igname 1
Bitter kola 1

La médecine traditionnelle intervient au premier rang des soins de santé pour la plupart des
ménages. Ceci est dû, d’une part au manque et à la cherté des médicaments dans les villages et
d’autre part à la confiance généralisée des villageois en la pharmacopée traditionnelle. Ainsi,
plusieurs espèces de plantes sont généralement utilisées par les villageois pour soigner les maladies
d’origine organique ou psychique. Seuls les cas d’infections récidivantes, de besoin de chirurgie
ou de perfusion conduisent les patients à se faire traiter dans les centres hospitaliers (Messok,
Lomié, Abong-Mbang, Yokadouma) relativement éloignés des villages.

L’écorce est la partie de la plante la plus utilisée pour les traitements de diverses maladies. Les
racines, la sève, les feuilles ou le fruit sont plus rarement employés.

28
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

La liste des produits médicinaux présentés dans le tableau 9 est loin d’être exhaustive. Une grande
partie des guérisseurs manifestent une certaine réticence à dévoiler les secrets de l’utilisation des
plantes médicinales et ne veulent pas du tout partager leurs connaissances par crainte de perdre
leurs avantages liés à leur savoir ainsi que le monopole du commerce des produits qui en découle

Dans la zone d’étude, plusieurs espèces de plantes sont également utilisées dans l’artisanat :

- les rotins sont utilisés dans la vannerie pour fabriquer des paniers, des hottes et des meubles

- quelques espèces ligneuses sont utilisées pour la fabrication d’objets divers tels que les
mortiers, les pilons, les manches d’outils, les tabourets, les lits, les pirogues ;

- quelques autres parties d’espèces forestières sont utilisées pour fabriquer des matelas de
couchette (feuillage), balais (nervures de feuilles de raphia), vêtements (écorce d’arbre)..

Dans la construction des maisons, les feuilles de raphia tressées en nattes sont utilisées comme
toitures, les piquets de bois ou de bambou de chine comme charpentes par les Bantous. Chez les
Baka, la construction des huttes d'habitation se fait à l’aide de branchages, de feuilles de raphia,
de bananiers, de Marantacées ou de Zingibéracées.

En ce qui concerne les espèces utilisées pour la construction ou l’artisanat, on rencontre le rotin,
le raphia, le palmier, le bambou de chine, le padouk, le fraké, etc.

La cueillette de ces produits (alimentation, pharmacopée, artisanat) se fait par ramassage, par
abattage ou écorçage des arbres ou plantes.

Le bois mort est utilisé pour la préparation des repas et pour se réchauffer. Il est ramassé dans les
champs, dans les jachères ou occasionnellement en forêt par les femmes.

29
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Tableau 9 : Principales espèces végétales dont l’écorce est utilisée pour la pl

armacopée traditionnelle

[Nom pilote [Nom scientifique Nom Nzimé |Nom Baka Partie de la plante utilisée Maladies traitées

Manguier sauvage [Irvingia gabonensis Peke (Onoua Ecorce et racine Tuterculose, dysenterie, courbature lombalgique
Moabi (Baillonella toxisperma (Odjoh Mabe Ecorce Hernie étranglée, mal de dos, mal de dent
Sapelli [Entandrophragma cylindricum |[Ossié IMboyo Ecorce [Plaie, mal de dos

[Emien Alstonia boneii [Lomo (Gouga Ecorce Paludisme et vers intestinaux

Padouk rouge Pterocarpus soyauxii Time INguelé Ecorce [Anémie, amibiase, purification du sang
[Abam (Gambeya lacourtiana (Obom Bambu Ecorce [Mal de dos

IMoambé jaune [Enantia clorantha Peye [Evué Ecroce Jaunisse

Homba Pycnanthus angolensis INkumzoh Etengue Ecorce [Mauvais lait des femmes en allaitement
|Abalé Petersianthus macrocarpus Biyh Bosso Ecore (Grippe

[Fraké Terminalia superba Olène INgolu Ecorce [Mauvais lait des femmes en allaitement

[Bitter kolo (Garcinia kola Ngbwel Ngbwe Ecorce (Aphrodisiaque

(Okan Cylicodiscus gabonensis Doumo Boluma Ecroce [Mal estomac, courbature

ILati \Amphimas ferrugineux Bowa Ecorce [Jaunise

Bosse foncé (Guarea thompsonii INjombo (Komominbel  [Ecorce Paludisme, mal de ventre, aphrodisiaque
[Amvout Trichoscypha acuminata Soh INgoyo Ecorce (Grippe, toux

(Bibolo afum Syzygium rowlandii INtoum INgobemba Ecorce Fortifiant

Mukulungu Austranella congolensis Koual Kolo Ecorce [Mal des reins

Iroko Milicia excelsa Mbo'o Mbangui Ecorce Plaies, mauvais lait des femmes en allaitement

Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

3.2.7 Les sociétés de développement et GIC

Les populations rurales actives autour des UFA 10.030 et 10.031 regroupées sont structurées en
Groupes d’Initiative Commune (GIC), en associations et en Organisations Non Gouvernementales
(ONG).

32.7.1 Associations et GIC

Les villages riverains sont caractérisés par une vie associative intense. Il existe deux types
d’associations : les associations informelles et les associations légalisées (GIC).

Les associations informelles (groupes mixtes ou non) mènent des activités telles que les tontines,
l’épargne/crédit ou l’entraide entre les membres pour les travaux champêtres. Ces associations
sont de loin les plus nombreuses. On rencontre 1 à 4 associations par village.

Les associations et groupes d'initiative commune légalisés auprès des administrations compétentes
(Préfecture du Haut-Nyong à Abong-Mbang, Service provincial des sociétés coopératives et des
groupes d'initiative commune à Bertoua) sont récents et peu nombreux. La plupart de ces
structures ont été créées dans le but d’obtenir et gérer des forêts communautaires. Elles ont
bénéficié de l’appui des projets ou des ONG tels que la SDDL/SNV, CIAD ou ADJUR. Il existe
également d’autres associations informelles de tontines de travail (groupe d’entraide femmes,
hommes ou mixtes), de tontines financières, d’épargne et de solidarité.

On dénombre au total pas moins de 48 associations diverses parmis lequelles 17 GIC. Ces
dernières sont citées dans le tableau 10 avec leur niveau de fonctionnement respectif.

Tableau 10 : GIC recensés dans les villages riverains des UFA 10.030 et 10.031 regroupées

Village Nom Fonct. | Village Nom Fonct.
Zoulabot COBBAZUL xx Messok GETAM XXXX
Mingongol ASPRASMI XXXX PLAME x
ALJAMI XX Mbeng-Mbeng ASPOTRAM x
Medoum MIREBEY XXX Kamelone AJAK XXXX
Abiere TSAÏGA x KOTRAMA XXXX
Nkeuadjinako CONKE XXXX Mekoua BADJEMBGA x
Bareko ASPRABA XXXX Beuh AMICALE x
GARB XXXX JETABE x
CADIBA XXXX

NB : xxxx : parfaitement fonctionnel, et très actif, xxx : fonctionnel et actif, xx : moyennement fonctionnel et actif, x
: moyennement fonctionnel et peu actif

Les problèmes que l’ensemble de ces groupes organisés rencontre sont les suivants :
- l'extrême pauvreté des populations ;

- la non-maîtrise de la chose communautaire ;

- le faible taux d'adhésion ;

- les problèmes de leadership ;

- l'absence de transparence dans la prise de décision ;

- la mauvaise organisation interne ;

- la recherche de l'intérêt personnel ;

- le faible taux de remboursement de prêts et crédits accordés.

31
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Trois autres associations à caractère social dont les compétences dépassent le cadre du village ont
été identifiées. Elles sont présentées dans le paragraphe suivant.

Parmi les différentes formes associatives identifiées, aucune n'œuvre dans la gestion durable des

ressources forestières.

32.72 Organisations non gouvernementales

Quelques ONG travaillant dans les domaines tels que la protection de l’environnement, la
promotion de la foresterie communautaire et l’hydraulique villageoise sont actives dans la zone.
Les problèmes qu’elles rencontrent sont les mêmes que ceux relevés pour les associations.

Les tableaux 11 et 12 présentent les différentes O

autour des UFA 10.030 et 10.031 regroupées.

G et associations à caractère social actives

Tableau 11 : ONG actives dans la zone des UFA 10.030 et 10.031 regroupées.

Noms

Domaines d'intervention

Zone d'opération

Réalisations

PERAD

Association pour la Protection
de l'Environnement, la
Recherche et l'Appui au

Environnement et
développement

Arrondissement de
Lomié,
District de Messok

Education environnementale,
vulgarisation agricole,
participation aux campagnes de
vaccination

Développement
CIAD Développement local Arrondissement de Vulgarisationn agricole,
Centre International d'appui au Lomié formation des paysans
Développement durable District de Messok

Arrondissement de

Ngoïla

ASBAK
Association des Bakas

Développement local

Département du Haut
Nyong

Encadrement des Bakas, appui
pour l'acquisition des pièces
officielles

ADJUR Association des jeunes
pour la gestion durable des
ressources

Environnement et forêts

District de Messok

Appui à la création des forêts
communautaire, appui à
l'organisation des paysans

CADEF-Lom

Comité d'action pour le
Développement de la femme de
Lomié et ses environs

Genre et développement

Arrondissement de
Lomié

Facilitation de la
commercialisation des produits
agricoles auprès des femmes,
facilitation de l'accès au crédit

Ecole familiale Agricole

Lomié

CEF-Dja Environnement et forêts Arrondissement de Rédaction des plans simples de
Centre d'études forestières du Lomié gestion des FC

Dja

EFA Formation agricole Arrondissement de Formation en agriculture

32

Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

l'ableau 12 : Associations à caractère

social recensées dans les villages riverains des UFA 10.030 et 10.031 regroupées.

Noms de l'association.

Zone d'action

Objectifs poursuivis

Activités réalisées

Problèmes rencontrés

GECEC
Générale d'Epargne et de
Crédit de l'Est Cameroun

Haut Nyong

- Mobiliser l'épargne

- Octroyer les crédits

- Offrir diverses prestations de service en
matière financière

- Collecte d'une épargne de 267 millions FCFA

- Octroi des crédits d'une valeur d'environ 64 millions
FCFA

- Construction du bureau siège à Lomié

- Accords de partenariats divers.

Faible taux de remboursement des
crédits

GEOAID (Volet
social du projet
exploitation minière)

Lomié, Messok,
Ngoïla et reste
du monde

- Aider les populations autour du massif
minier à réaliser les activités socio-
économiques (agriculture, éducation.)

- Appui à l'éducation avec le recrutement des
enseignants à l'école publique de Kongo
- Soins médicaux

- Etudes sociales dans la région de Lomié

Mauvaise connaissance du milieu

AGRIE

Association pour la
Gestion des Ressources
Naturelles et de
l'Information
Environnementale.

Lomié, Messok

- Encadrement des communautés locales
dans le processus d'acquisition de forêt
communautaire

- Diffusion de l'information
environnementale auprès des groupes
cibles

- Lancement des projets d'acquisition de forêts
communautaires auprès de certains villages du District
de Messok

- Prestation de service dans les domaines
délimitation et des inventaires d'exploitation

de

- Manque de moyens humains,
matériels et financiers

- Difficulté d'être payé après
prestations de services auprès des
services communaux de Messok.

33

Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

3.3 Activités industrielles

3.3.1 Les sociétés d’exploitation forestière

Les sociétés d'exploitation forestières opérant dans la région sont :

1) la société Pallisco, concessionnaire de l'UFA 10.030 d'une superficie d'environ 76.915 ha ;
2) la société Sodetrancam, concessionnaire de l’'UFA 10.031 d’une superficie de 41.202 ha ;
3) la société SFEES, concessionnaire de l’'UFA 10.020 d’une superficie 82.500 ha ;

4) la société Forestière de la Dja et Boumba (SFDB), concessionnaire de l'UFA 10.029 d'une
superficie d'environ 46.922 ha ;

5) la société Green Valley concessionnaire de l’'UFA 10.021 ;

6) la société TTS concessionnaire de l’'UFA 10.040 ;

7) la société Cambois concessionnaire de l’'UFA 10.038.

La scierie de la société Green Valley, située à Lamedoum ainsi que la scierie de Lomié, remise en
activité par la société SIM, sont les seules en activité en périphérie du regroupement. Les bois issus

de l’exploitation des UFA 10.030 et 10.031 sont transformés dans l’unité industrielle de
Mindourou.

3.32 L'extraction minière

La recherche minière a commencé dans la zone en 1977 de manière informelle et a été officialisée
le 27 janvier 1999 quand un décret présidentiel a défini un périmètre de recherche (PDR 67) d’une
superficie de 50.000 km? dans la zone.

Les résultats du travail commencé en 1977 ont conduit le Chef de l’Etat à accorder par décret
présidentiel N° 2003 / 077 du 11 avril 2003 un permis d’exploitation d’une superficie de 1.250
km? à la société GEOVIC SA. une filiale de GEOVIC LTD, dont le siège est basé au Colorado,
Etats Unis d'Amérique. Cette société se propose, dans un proche avenir (2008), de mettre en place
quelques infrastructures (usine de traitement, camp de travailleurs, piste d'atterrissage, etc.) lui
permettant de démarrer l’exploitation du nickel, du cobalt et toutes les substances connexes en
2009. Cette activité devrait générer près de 300 emplois directs.

Le seul problème identifié est la superposition du permis d’exploration de cette société (GEOVIC
SA) avec une partie du regroupement. Néanmoins, le permis d’exploitation tel qu’il a été délivré
actuellement assure une absence d’exploitation minière dans la zone de chevauchement pour une

durée minimale de trente ans.

La figure 14 présente les zones d’action des divers acteurs industriels dans la région.

34
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

UFA 10 039
PALLISCO

Mbeng-Mbend,,

Zosd
Heuadjinak

UFA 10 037
HIEFFER

Source: Carte INC Feuillet NA: 33: XXI MEDOUM
Carte de synthèse du plan de zonage
MINEF - P@DFC - TECSULT
Plan de zonage CETELCAF
SEOVIC Cameroon SA,

Rapportte chnique n°7, mai 2002 Palisca et partenaires (Mars 2007)

UFA 10 038
CAMBOIS

UFA 10030 / 10031
PALLISCO / STNC

UFA 10 029
sFoe

Réalisation: Celule inventaires et Aménagements

Médoum
e.

UFA 10 021
GREEN VALLEY

UFA 10 020
SFEES

Villages riverains
=— Route départementale

Permis d'exploitation
de GEOVIC

EM Zone minière

selon le plan de zonage

I Fort communale de
Lomié - Messok

9 18 Kilomètres

Figure 14 : Zone d’action des divers acteurs industriels de la région.

35
Unité Forestière d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

33.3 Projets divers.

En dehors de petits projets initiés par les privés, on peut citer l'Association pour l'Auto Promotion
des Populations de l'Est Cameroun (AAPPEC) qui est le seul projet recensé dans la zone ayant
pour mission de contribuer à la sensibilisation des populations locales et à l'encadrement des
Bantous et des Baka dans les domaines de l'agriculture, de l'agroforesterie, de l'enseignement
primaire, de la santé et de l'évangélisation.

334 Tourisme et écotourisme

Les UFA 10.030 et 10.031 régroupées et leur zone riveraine ne présentent pas de potentialité en
matière touristique et écotouristique.

3.3.5 Présence d’aire protégée en périphérie de la concession

On ne rencontre pas d’aire protégée immédiatement en périphérie de la concession. La première
aire protégée de la région est la Réserve de Faune du Dja, située à l'Ouest de la ville de Lomié.

34 Les infrastructures

34.1 Infrastructures routières

La zone autour des UFA 10.030 et 10.031 regroupées est desservie par la route départementale
Lomié - Médoum, longue de 90 km en partie entretenue par la société Pallisco entre Kongo et
Ntam sur 65 km, qui sert notamment à évacuer toute la production de bois récoltée dans les UFA
de la région.

342 Infrastructures scolaires

La zone est dotée de 15 structures scolaires dont certaines ont été construites par la Commune
Rurale de Messok grâce aux redevances forestières. On cite dans ce cas le collège d'enseignement
secondaire communal de Messok et plusieurs écoles primaires. On y trouve également des centres
‘éducation de base initiant les enfants Baka à la méthode ORA (Observer, Regarder, Agir), œuvre
e l’Association pour l’Auto Promotion des Populations de l’Est Cameroun (AAPPEOC) ainsi
u’une multitude de chapelles appartenant à différentes congrégations catholiques et protestantes.

Les problèmes rencontrés par les structures d'enseignement sont les mêmes que ceux identifiés
ans la zone riveraine de l'UFA 10.039 à savoir :

) le désintérêt de certains parents à envoyer leurs enfants (surtout les filles) à l’école ;
2) l'insuffisance du personnel enseignant qualifié ;

3) le manque de motivation du personnel enseignant à cause des mauvaises conditions de
rémunération ;

4) l’implication des jeunes dans les activités de chasse et de cueillette dès leur jeune âge ;

5) les grossesses et mariages précoces qui entraînent l’abandon de l’école.

343 Infrastructures sanitaires

Sur le plan sanitaire, on trouve trois centres de santé publics tous opérationnels dans la zone : les
Centres de Santé Intégrés de Messok et de Medoum ainsi que le dispensaire de Zoulabot I.

Ces structures connaissent une amélioration dans le fonctionnement depuis l'affectation en leur
sein d’infirmiers temporaires pris en charge par les fonds PPTE (Pays pauvres très endettés) et la

36
Unité Forestière d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

mise en service de pro-pharmacies qui vendent des médicaments génériques à la portée de toutes
les bourses.

344 Sources d'eau potable

Des efforts importants restent encore à faire pour la fourniture d'eau potable dans les villages
riverains des UFA 10 030 et 10 031 regroupées. Plusieurs villages ont été pourvus de forages, puits
ou sources aménagées par diverses sources de financement mais la majorité d’entre eux font l’objet
de pannes techniques récurrentes.

34.5 Structures de communication

Des foyers communautaires équipés d’antennes paraboliques avec souscription d'un abonnement
à "Canal Satellite" ont aussi été construits par la Commune de Messok dans certains villages du
District.

La zone n’est pas couverte par les médias nationaux (radio, télévision, presse écrite), rendant
presque inexistants les moyens de communication avec les populations de la zone. Seuls des radios
de commandement dans certains services administratifs et dans toutes les sociétés forestières en
activité dans la zone semblent jouer le rôle de liaison avec l’extérieur. Par ailleurs, avec le
développement des satellites de communication, certaines personnes se sont dotées d’appareils
téléphoniques portables du genre THURAYA pour communiquer avec l’extérieur.

37
Unité Forestière d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

4 ETAT DE LA FORET

4.1 Historique de la forêt

4.1.1 Origine de la forêt

Le massif des UFA 10.030 et 10.031 regroupées fait partie du bloc forestier de l’Est Cameroun,
extension septentrionale de la forêt dense humide congolaise d’Afrique Centrale.

Il s’agit d’une forêt naturelle de type dense humide semi-sempervirente. A l’origine, cette forêt est
caractérisée par une forte densité d’Entandrophragma cylindricum (Sapelli), d’Erythrophleum
ivorense (Tali) et de Terminalia superba (Fraké). Très peu de Baïllonnella toxisperma (Moabi),
*Entandrophragma utile (Sipo) et de Milicia excelsa (Iroko) sont observés, par contre on y trouve
une bonne densité de Mansonia altissima (Bété) et de Pericopsis elata (Assamela) notamment aux
abords de la rivière Boumba.

4.12 Statut administratif de la forêt

Avant l’adoption de la nouvelle loi forestière en 1994, cette forêt appartenait au domaine national
le l’Etat. Les populations y exerçaient leur droit d’usage sur toutes les ressources et l’Etat pouvait
y octroyer des titres d’exploitation (notamment des licences) aux exploitants forestiers.

Les forêts ont ensuite été réparties en UFA dans le plan de zonage du Cameroun forestier
Méridional par Arrêté du Premier Ministre N° 95 / 678 / PM du 18 décembre 1995.

Les UFA 10.030 et 10.031 ont été respectivement attribuées par appel d’offre à la société Pallisco
en octobre 2001 et à la Société de Transport et de Négoce do Cameroun (SODETRANCAM) en
octobre 2006.

4.1.3  Perturbations naturelles ou humaines

Le massif forestier qui s’étend sur la concession a connu quelques perturbations, principalement
dans sa partie ouest, sud et au nord dans la pointe de l’'UFA 10.030 qui s’étend vers le nord-est.

Naturellement, la dynamique forestière est fortement influencée par les impacts des travaux
agricoles et plus récemment de l’exploitation forestière, qui sont à l’origine d’une secondarisation
de la végétation dans quelques parties de la concession.

Les différentes activités qui ont été menées dans celle-ci peuvent être classées en 3 catégories:
l’agriculture, la chasse et l’exploitation des produits ligneux et non ligneux.

L'agriculture sur brûlis a été pratiquée, notamment dans le coin nord-est des UFA 10.030 et 10.031
régroupées, mais les parcelles agricoles ont été abandonnées depuis de nombreuses années laissant
la place à des formations secondaires plus ou moins âgées. Les surfaces concernées ne représentent
au maximum que 4 % de la superficie totale de la concession. Au cours de l’enquête socio-
économique, quelques cacaoyères ont été identifées dans l’'UFA 10.031.

Les perturbations liées à la pratique de la chasse, sont quant à elles importantes et ont été facilitées
d’une part par l’ouverture des routes lors de l’exploitation des deux UFA au cours de ces 5
dernières années et d’autre part par la faible distance séparant la limite nord de la concession et
des villages riverains. De plus, la richesse en grande faune a attiré les adeptes d’un autre type de
chasse dont les bénéfices ne concernent plus la subsistance. En effet, il a été identifié une chasse
ciblée sur les grands mammifères, notamment sur l’éléphant, pratiquée dans la frange Sud de
l'UFA 10.030 facilitée par les accès ouverts dans l’UFA 10.029 par la SFDB.

38
Unité Forestière d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Pour ce qui est de l’exploitation des produits forestiers ligneux et non ligneux, avant l’arrivée des
sociétés d'exploitation forestière, cette activité était considérée comme pratiquement inexistante.

4.14 Travaux forestiers antérieurs

4.14.1 Cas de l’'UFA 10.030

Avant l'attribution de l’UFA à la société Pallisco, aucun permis d'exploitation n’avait été délivré
sur la présente concession. Cela n’a pas empéché la Société Forestière Hazim (SFH) active dans
la région de mener une exploitation frauduleuse sur près de 21.750 ha (28 % de la surface de
l'UFA) au cours des années 1999 et 2000, dans sa partie ouest. Les principales essences exploitées
étaient le Sapelli, le Kosipo, l’Iroko, l’Ayous, le Tali, le Moabi, le Pao rosa et l’Assamela. Selon
une étude menée dans la zone (AUZEL et al., 2001!°), les prélèvements moyens se situaient entre
7,46 et 15,39 m° par ha, avec un volume extrait estimé à 162.255 m° pour les 8 essences principales
exploitées.

Par ailleurs, un problème de positionnement de la limite ouest de l’'UFA 10.021 attribuée à la
société Green Valley Inc. est à l’origine d’un chevauchement de celle-ci avec l’'UFA 10.030 sur
plus de 1.500 ha. L’antériorité de l’attribution de l’'UFA 10.021 à cette société lui a permis de
conduire en toute quiétude ses activités d'exploitation dans cette zone de chevauchement pendant
trois années consécutives. L'exploitation en convention provisoire de trois assiettes de coupe
proches de cette zone a ainsi couvert 354 ha dans la pointe nord-est de l’'UFA 10.030 (voir figure
15).

La première exploitation légale du massif a été menée lors de la mise en œuvre de la convention
provisoire par la société Pallisco entre 2001 et 2004. Après la réalisation d’un premier plan
d'aménagement et sa validation par l’administration forestière en fin d’année 2004, l’'UFA est
entrée en convention définitive d'exploitation à partir de 2005 à 2008. La figure 15 permet de
visualiser les 7 assiettes annuelles de coupe (AAC) qui ont été exploitées en convention provisoire
et définitive entre 2001 et 2007 et qui couvrent une surface totale de 15.629 ha (soit 20,3 % de la
superficie de l’'UFA). Pour l’année 2008, l’AAC est encore en cours d’exploitation, ne permettant
pas ainsi de présenter des statistiques pour l’année. Les essences et les volumes extraits des 7
premières AAC sont présentés au tableau 13.

Le couvert des forêts denses humides présentes dans cette zone a donc été ouvert partiellement par
l'exploitation, modifiant ainsi le degré de couverture et la composition floristique. Comme
présenté à la figure 16, les formations végétales résultantes doivent être classées comme étant
issues d’une coupe partielle.

4.142 Cas de l’'UFA 10.031

Antérieurement à l'attribution de l’'UFA 10.031 à la société Ingénierie Forestière, précédant
attributaire de la concession, une exploitation illégale a eu lieu dans la moitié nord de l’UFA sur
une surface de 267 ha. Cette exploitation illégale a été effectuée par la société Compagnie
Forestière de l’Est (CFE) lors des travaux d'ouverture de la portion de route Medoum — Aship
devant relier les villes de Lomié et Yokadouma en 2000.

10: AUZEL P., FETEKE F., FOMETE T., NGUIFFO A. S., DJEUKAM R. 2001. Impact de l'exploitation forestière illégale sur la fiscalité, sur
l'aménagement et sur le développement local : cas de l'UFA 10 030 dans le district de Messok, province de l'Est, Cameroun. Nature+/ FUSAGXx,
CED, Université de Dschang. Forest Monitor, UICN, DFID. 61 p.

39
Unité Forestière d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

La première exploitation légale de ce massif a été menée lors de la mise en œuvre des conventions
provisoires et définitives par Ingénierie forestière entre 2000 et 2005. La figure 15 présente les
cinq assiettes de annuelles de coupe (1, 16, 2, 3, et 4) exploitées en convention provisoire (entre
2000 et 2004) et les deux assiettes (1-1 et 1-2) exploitées en convention définitive (après
élaboration et validation de son plan d’aménagement) par cette société au cours de la seule année
2005. La surface couverte par ces exploitations s’élève à 16.209 ha.

L'UFA a été ensuite abandonnée en 2005 par ce concessionnaire et réattribuée de nouveau en
convention provisoire à la société SODETRANCAM en 2006. Après l'attribution de l’UFA à
SODETRANCAM deux AAC ont été exploitées en 2006 et 2007 (AAC 1-3 et 1-4 respectivement)
selon le découpage prévu dans son plan d'aménagement validé. Pour l’année 2008, l’AAC est
encore en cours d’exploitation, ne permettant pas ainsi de présenter des statistiques pour l’année.

Les essences et les volumes extraits de ces AAC sont présentés au tableau 13.
Dans le cadre d’une stratégie de gestion groupée de ces deux UFA, un inventaire d'aménagement

a été réalisé entre février et juin 2007 en vue de la révision et de la fusion de leurs plans
d'aménagement respectifs.
Unité Forestière d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Nkeuadjinako

Kamelon

o 6 12 Kilomètres
es

Réalisation: Cellule inventaires et Aménagement
Palisco et Partenaires (Janvier 2007)

+ Villages riverains
——= Route départementale

UFA 10 030 :
[2] Limite de l' UFA 10 030
Assiettes de coupe exploitées lors
de la convention provisoire:
AAC 12 (2659 ha)
AAC 13 (2661 ha)
AAC 17 (2671 ha)
DM LAC 14 (2654 ha)
Assiettes de coupe exploitées ou en cours
d'exploitation de la convention définitive
AAC 1 (2560 ha)
AAC 2 (2572 ha)
EM AAC 3 (2553 ha)

[ZA Surface exploitée illégalement

par SFH (21750 ha)

Zone de chevauchement exploitée
par GVI (354 ha)

UFA 10 031 :
[1 Limite de l'UFA 10 031

Assiettes de coupe exploitées lors
de la convention provisoire:

AAC 1 (2841 ha)

AAC 2 (2745 ha)

AAC 3 (2210 ha)

AAC 4 (2707 ha)

DM LAC 16 (2538 ha)

Assiettes de coupe exploitées ou en cours
d'exploitation de la convention définitive
AAC 1-1 (1665 ha)

AAC 1-2 (1508 ha)

AAC 1-3 (1760 ha)

AAC 1-4 (1250 ha)

Surface exploitée illégalement
par CFE (267 ha)

Figure 15 : Localisation des différentes zones exploitées antérieurement dans la conc

ion.

nl
Unité Forestière d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Tableau 13 : Volumes extraits des assiettes de coupe des conventions provisoires et définitives des UFA 10.030 et 10.031

Essences

AC n° 12

AC n° 13

AC n°17

AC n° 14

ACn°1

Vol. (m°)*

Vol. (m°)*

Vol. (m°)*

Vol. (m°)*

Vol. (m°)*

Acajou de bassam

36,759

75,006

Aiélé

32,608

18,096

47221

33,598

Aniégré R.

6,563

Assamela

111,552

94,684

87,037

206,738

456.348

Ayous

242141

3 108.93

415,78

1 307,43

1 008,27

Bété

303,078

216,21

65,806

75,555

Bilinga

86,099

21,802

151,809

Bossé C.

221,047

47,723

231,799

150,268

179,027

Dibétou

160,47

78.068

264,069

109,134

161,845

Doussié R.

103,57

363,626

246,808

666,635

194.449

Fraké

857,571

426.127

Jatandza

34,769

282.261

14,927

142,661

Iroko

172,678

401,818

347,977

172,322

Kosipo

865,96

774.027

1 582,23

1384,572

739.022

Kotibé

8,672

138,528

Moabi

91,129

37216

108,368

274,394

Mukulungu

210,155

31,386

Niové

109,919

11,176

Padouk R.

565,848

706,536

397,156

158,304

Pao rosa

43,856

9,481

53,655

Sapelli

14 736,53

14 014.01

22 433,06

17 575,73

Sipo

688,869

548,152

803,872

489,642

Tali

10 002,90

8 538.25

11 034,99

7 070,93

Tiama

18,355

18011

35,778

Total

30 962

29 324

39 088

29 670

Nb : Il s’agit ici d’un volume brut abattu cubé sur parc forêt, et non pas d’un volume brut déterminé sur la base de tarifs de cubage.

42
Unité Forestière d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Essences

AC n°2

AC n°3

Vol. (m°)*

Vol. (m°)*

Acajou de bassam

26,935

40,868

Assamela

410,197

1543,09

8038,859

9055,239

86,187

174,132

198,601

Doussié R.

125,653

Eyong

301.6

Jatandza

87,365

478.30

551,688

1121,115

19 257,92

317,75

8 755.48

Total

39 932

43
Unité Forestière d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

ACn°1 AC n° 16 AC n°2 AC n°3 AC n°4
Essences Nb Vol. (m°)* Nb Vol. (m°)* Nb Vol. (m°)* Nb Vol. (m3)* Nb Vol. (m3)*
Acajou à gr. folioles 3 12
Acajou blanc 37 350 5 90
Acajou de bassam 29 233 19 152
Agba/Tola 10 100 3 21
Aiélé 15 125] 46 435 4 19
Ako W 5 40
Aningré A 5 30
Aniégré R. 17 125 19 162 10 60
Assamela 25 125] 112 1310] 100 667] 217 870] 19% 1568
Ayous 386 1137500! 277 2658.00 | 800 7168] 500 350000 | 440 4 400.00
Azobé 4 7:00 3 22,00 6 22.00
Bahia 177 500.00! 192 768.00 5 18,00
Bété 421 1125] 80 320] 86 340] 116 350] 24 120
Bilinga 44 350] 15 105 6 48
Bongo H 5 38 3 15
Bossé C. 66 375] 77 700 | 43 275 43 350] 43 301
20 102
24 96] 10 40 3 35
8 38| 74 680] 27 177 56 448 | 37 259
4 36
31 125] 37 850] 58 287 62 250 | 42 294
Ekouné 56 12:
Emien 171 424
Eveuss 20 154
Eyong 295 1000 | 305 2948] 91 349 18 220] 20 120
Fraké 3025 0750] 1392 11749] 725 5224 300 6500 | 321 1926
Fromager 30 360
Tatandza 72 250] 85 295
Ilomba 82 250] 40 301 10 48| 10 60
Iroko 32 250] 109 850] 159 1526] 313 2500 | 24 288
Kosipo 63 500] 116 1500] 174 134700! 200 1800 | 35 280

44
Unité Forestière d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Essences

AC n° 16

AC n°2

AC n°3

AC n°4

Vol. (m°)*

Vol. (m°)*

Vol. (m°)*

Vol. (m3)*

Vol. (m3)*

Kotibé

70

Koto

146

Kumbi

Landa

Lati

Lotofa / Nkanang

Mambodé

Moabi

Mukulungu

Osanga

Padouk B.

Padouk R.

750

Pao rosa

60

Sapelli

4 250,00

15 000,00

13 284,00

15 000,00

Sipo

1050

115

750

Tali

3 335,00

7 500,00

Tali Yaoundé

3 526,00

Tiama

500

60

63

Total

51 903

45
Unité Forestière d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Essences

AC n° 1-1

AC n° 1-2

AC n° 1-3

AC n° 1-3 repasse

AC n°1-4

Vol. (m3)*

Vol. (m3)*

Vol. (m°)*

Vol. (m°)*

Vol. (m°)*

Abam PR

772

537

Acajou blanc

118

35

Agba/Tola
Aiél

Assamela

283,206

281,835

Ayous

1 506,40

12838,264

Bahia

Bété

Bilinga

Bongo H

333,497

210,703

Eyong

Fraké

447,089

Fromager

Tatandza

9,593

Ilomba

Iroko

331,106

293,878

Kapokier

Kosipo

465,137

511,165

Kotibé

Koto

Lati

46
Unité Forestière d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Essences

AC n° 1-1

AC n° 1-2

AC n° 1-3

AC n° 1-3 repasse

AC n°1-4

Vol. (m3)*

Vol. (m3)*

Vol. (m°)*

Vol. (m°)*

Vol. (m°)*

Mambodé

359

434

42

58

37

322

1616,037

182,434

59

10 636,00

8149.11

9 032,53

939

454,379

562.498

78 473,00

4 686,93

1998.11

Nb : l’ensemble de ces données ont été tirées, pour la société Pallisco, des
compte tenu de la non disponibilité des rapports d’abattage pour ces dernières.

106 583

18 105

14 399

rapports d’abattage et pour la société Ingénierie Forestière des demandes de certificats d’assiettes de coupes

47
Unité Forestière d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Zoadiba

Nkeusdinko Réalisation: Cellule inventaires et Aménagements
Palisco - Novembre 2007
Kamelone

Néjougloussou Pana
En Medoum

Légende :

Q Villages riverains

—— Route départementale

[M ot dense humide sempervirente
(densité forte : 61% à 100%)

ES o'ét dense humide sempervirente - Coupe parille

densité forte : 61% à 100%)

DM: 52": humide sempewirente à Gilbertiodendron
(densité forte : 61% à 100%)

FF Fo'ét dense humide sempewvirente à Gilbertiondendron
Coupe partielle (densité forte : 61 % à 100%)

Forêt dense humide semi-caducifoliée
{densité fonte : 61% à 100%)

DM °°" humide semicaducifoliée - Coupe partielle
(densité fonte : 61% à 100%)

M oût dense humide semi-caducifoliée inaccessible
{densité forte : 61% à 100%)

[M] Forêt dense humide semi-caducifoliée
(densité faible : 20% à 60%)

Forêt dense humide semi-caducifoliée - Coupe partielle
(densité faible : 20% à 60%)

DA Foret secondaire adulte
(densité forte : 61% à 100%)

D777] Forêt secondaire aduite - Coupe partielle
(densité forte : 61% à 100%)

NN Forêt secondaire adulte - Coupe partielle

(densité faible : 20% à 60%)

NY Forêt secondaire jeune
(

densité forte : 20% à 0%)
MM roûtrcrécageuse imondée en permanence

M Fort marécageuse innondée temporairement

[En LETEC

Figure 16 : Carte de stratification forestière de la concession et coupes partielles avant inventaire d’aménagement.

48
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

42 L'’inventaire d'aménagement

Dans le cadre de la révision et du regroupement des deux UFA 10.030 et 10.031, la société Pallisco
a décidé d’haemoniser son taux de sondage sur l’ensemble de la surface pour l’inventaire
d'aménagement. Ce choix a été fait en considérant qu’un taux de sondage plus important permet
une meilleure précision dans l’estimation de la ressource disponible et donc une meilleure
programmation des activités d’exploitation pour un rendement soutenu. Le taux de sondage a été
fixé à 1,3% correspondant au double de celui de l’inventaire d'aménagement réalisé en 2004 sur
l'UFA 10.030 (soit 0,66%) lors de l'élaboration de son plan d’aménagement. L’inventaire a été
mené au taux de sondage retenu sur l’'UFA 10031 compte tenu du manque de données disponibles.
Pour l’UFA 10.030 par contre, les données du précédant inventaire (réalisé en 2003) étant connues,
il a été décidé de compléter ces données par un nouvel inventaire à un taux moitié moins élevé en
intercalant de nouveaux layons entre les layons ouverts en 2003.

L’inventaire d'aménagement mené dans le cadre de la préparation du présent plan d’aménagement
s’est fait conformément aux normes d’inventaire d’aménagement et de pré-investissement établies
par l'Office National de Développement des Forêts du Cameroun (ONADEF) et au normes de
l’Arrêté N° 0222 / A / MINEF du 25 mai 2001, fixant les procédures d’élaboration, d’approbation,
de suivi et de contrôle de la mise en œuvre des plans d’aménagement des forêts de production du
domaine permanent. Les données de l’inventaire d’aménagement de l'UFA mené en 2003 ont été
réutilisées et completées par les données récoltées sur les deux massifs au cours de l’inventaire
d'aménagement du regroupement mené entre les mois de mars et d’août 2007.

42.1 Préparation de l’inventaire

Une révision des techniques de réalisation d’un sondage, d’ouverture d’un layon et de comptage
d’une parcelle, a été organisée au profit du personnel temporaire, constitué essentiellement de la
main d’œuvre locale, recrutée pour ces opérations avant le début des travaux dans la concession.

Les équipes de l'inventaire ligneux ont été dirigées par les deux techniciens botanistes de la CIA.
Une session de formation de 15 jours a été dispensée à 22 candidats prospecteurs provenant des
villages environnants. Cette formation s’est clôturée par une évaluation qui a permis de recruter
les 8 meilleurs prospecteurs.

42.2 Méthodologie

En première étape, une carte provisoire des différentes formations végétales présentes a été établie
à partir de 128 photos aériennes au 1/ 50.000° datant de 1954 à 1958. Cette stratification forestière
a permis d'étudier l’accessibilité du massif forestier et d’élaborer un plan de sondage adéquat
approuvé ensuite par l’administration forestière dans le document présenté en annexe 1.

Le plan de sondage de l’inventaire d'aménagement des UFA 10.030 et 10.031 est présenté à la
figure 17. Les caractéristiques du plan de sondage sont consignées dans le tableau 14.

49
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Tableau 14 : Principales caractéristiques de l'inventaire.
Caractéristiques Données
UFA 10030 UFA 10031
Superficie totale de la concession 76.850 ha 41.202
Taux de sondage 0,6% 1,3
Superficie sondée 507 ha 548
Unité de compilation (UC) 2 1
Dimension d’une parcelle 250 m x 20 m (0,5 ha)
Nombre de parcelles complètes 954 1.910
Longueur totale des layons sondés 716 km
Nombre de layons 145
Equidistance entre les layons 1.500 m 3.000
Taux de sondage des tiges de plus de 20 cm de diamètre |1.21%
Taux de sondage des tiges de moins de 20 cm de 0,024%
diamètre
L'’annexe 3 présente les fiches descriptives des layons de comptage et des fiches de récolte de
onnées d’inventaire qui ont été distribuées aux équipes de terrain.

Les équipes ont inventorié puis mesuré tous les arbres dont le diamètre était supérieur à 20 cm.
Une parcelle floristique de 5 m de long et 20 m de large a été prise en compte au début de chaque
parcelle d'inventaire (250 m de long sur 20 m de large).

Le traitement des données dans le logiciel TIAMA a nécessité le regroupement des essences
inventoriées en 5 groupes (Essences de valeur - Complémentaires Top 50 — Promotion — Spéciales
— Bourrage).

Après le traitement dans TIAMA, les données de l’inventaire ont été transférées dans une base de
données informatisée (logiciel Access) pour faciliter la compilation d’autres résultats ne pouvant

pas être obtenus à partir du logiciel TIAMA.

42.3 Mise en oeuvre

La photo-interprétation des vues aériennes de la zone puis la carte de stratification forestière finale
ont été réalisées par le CETELCAF alors que l’inventaire d'aménagement a été mis en œuvre par
la la société Pallisco elle-même, agréée aux inventaires par Arrêté n° 0192 / MINFOF du 21 avril
2006 du Ministère de la Forêt et de la Faune.

Les travaux d’inventaire réalisés au cours de l’année 2007 ont fait l’objet d’un contrôle par
l’administration forestière à chacune des étapes prévues conformément à l’esprit de l’Arrêté 222
(voir annexe 1).

Les résultats de cet inventaire d'aménagement figurent dans le rapport d'inventaire réalisé par la
Cellule Inventaires et Aménagements! !. La synthèse des résultats obtenus est présentée dans les
paragraphes suivants.

 PALLISCO, 2007 : Rapport d'inventaire d'aménagement : Unités Forestières d'Aménagement n° 10.030 et n° 10.031
regroupées. (Province de l’Est - Arrondissement de Lomié). 94 p.

50
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

MbengMbeng

Zoadiba

Nkeuadinako
À mu

Légende

Q  Vilages riverains

«== Route départementale
— Routes d'exploitation

Réseau hydrographique

mere Layon de base ouvert

— Layon de base à ouvrir

seen Layan de comptage ouvert

— Layon de comptage à ouvrir
À Base logistique temporaire

@ Point de départ du layonnage

LT Untés de compilation

Réalisation: Celle Inventaires et Aménagements
Palisco et partenaires (Septembre 20C7)

Figure 17 : Plan de sondage de l'inventaire d'aménagement 2007 des UFA 10 030 et 10 031 regroupées

51
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

4.3 Synthèse des résultats d’inventaire d’aménagement

Les principaux résultats obtenus à l’issue de l’inventaire peuvent être résumés en 3 points.

43.1 Contenance

Seize strates forestières ont été identifiées lors de la cartographie réalisée à partir des photos
aériennes et de l’analyse d’images satellites (Landsat 7 P184 R57 20020125) datant de janvier
2002. Le tableau 15 reprend les différentes formations végétales présentes dans la concession, et

es superficies correspondantes suivant la planimétrie et les affectations retenues lors de la
compilation des données de l’inventaire.

Tableau 15 : Contenance de la concession selon le rapport d'inventaire

Dense humide
DHC AC b FOR 881 34 499,00 29,22
DHC AC d FOR 241 11 075,00 9,38
DHC CP AC b FOR 824 32 803,00 27,79
DHC CP AC d FOR 243 9 825,00 8,32
DHC IN b PEN 7 139,00 0,12
DHS (GD) AC b FOR 0 13,00 0,01
DHS (GD) CP AC b FOR 0 9,00 0,01
DHS AC b FOR 2 128,00 0,11
DHS CP AC b FOR 4 182,00 0,15
Secondaire
SA AC b FOR 63 2 350,00 1,99
SA CP AC b FOR 36 1 443,00 1,22
SA CP AC d FOR 3 171,00 0,14
SJ AC b FOR 1 56,00 0,05
Sol hydromorphe
MIP INP 51 3 803,00 3,22
MIT FOR 231 8 827,00 7,48
MRA INP 277 12 729,00 10,78
Sous-total 2 864 118 052,00 100,00
GRAND TOTAL 2 864 118 052,00 100,00
Légende :
- DHC AC Forêt dense humide semi-caducifoliée accessible dense (b) ou moins dense (d)
- DHC CP AC Forêt dense humide semi-caducifoliée accessible dense (b) ou moins dense (d) issue
d’une coupe partielle
- DHCIN : Forêt dense humide semi-caducifoliée inacci le dense (b)
- DHS (GD) AC : Forêt dense humide sempervirente à Gilbertiodendron dewevrii (GD) accessible dense (b)
- DHS (GD) AC CP : Forêt dense humide sempervirente à Gilbertiodendron dewevrii (GD) accessible dense (b)
issue d’une coupe partielle
- DHS AC Forêt dense humide sempervirente accessible dense (b
- DHS CP AC Forêt dense humide sempervirente accessible dense (b) issue d’une coupe partielle
- SA AC Forêt secondaire adulte accessible dense (b)
- SA CP AC Forêt secondaire adulte accessible dense (b) ou moins dense (d) issue d’une coupe
partielle
- SJ AC Forêt secondaire jeune accessible dense (b)
- SJ CP AC Forêt secondaire jeune accessible dense (b) ou moins dense (d) issue d’une coupe partielle
- MIT Forêt marécageuse inondée temporairement
- MIP Forêt marécageuse inondée en permanence
- MRA Forêt marécageuse à raphiale

52
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Pour faciliter la compilation des résultats et améliorer le traitement, les strates non ou peu
inventoriées ont été regroupées en les intégrant aux principales strates traversées par les layons de
comptage suivant un critère de ressemblance morphologique et structurelle. Les treize strates
principales sont présentées dans le Tableau 16.

Tableau 16 : Regroupement des strates selon le rapport d'inventaire.
[State regroupante [7777 Strates incluses 7
DHC AC b DHC AC b
DHC AC d DHS AC d
DHC CP ACb DHC CP AC b
DHC CP AC d DHC CP AC d
DHC IN b DHC IN b
DHS AC b DHS (GD) AC b
DHS (GD) CP AC b
DHS AC b
DHC CP ACb
MIP MIP
MIT MIT
MRA MRA
SA ACb SA AC b
SA CP ACb SA CP ACb
SA CP AC d SA CP AC d
SJ AC b SJ AC b
43.2 Effectifs
432.1 Essences inventoriées

L’inventaire a fait ressortir l’existence de 367 essences différentes dans la concession. Elles sont

réparties entre les 5 groupes de la façon suivante :

- Groupe 1: "Essences de valeur", 25 essences correspondant aux essences intéressant
actuellement le concessionnaire. Ces essences dont l’aménagement devra tenir compte
pourront être soumises au calcul de possibilité. Elles font partie du groupe des Top 50
représentant les essences les plus commercialisées au Cameroun entre 1996 et 1998 ;

- Groupe 2 : "Complémentaires Top 50", 24 essences reprennant les essences du groupe des Top
50 qui ne font l’objet d’aucune forme d’exploitation par le concessionnaire ;

- Groupe 3 : "Essences de promotion", 7 essences qui ne font pas partie du groupe des Top 50
mais qui sont ou peuvent être potentiellement exploitées par le concessionnaire ;

- Groupe 4 : "Essences spéciales", 1 essences pouvant faire l’objet d’une sylviculture spéciale;

- Groupe 5 : "Bourrage", 310 essences qui ne font pas partie des 4 autres groupes.

La liste complète de ces essences est présentée en Annexe 4.

Les vingt essences les plus représentées dans le massif sont reprises au tableau 17. Parmi ces
essences, le Strombosia pustulata, le Keayodendron bridelioides, le Funtumia elastica, le Celtis
adolfi friderici, l’Erytrophleum ivorense ainsi que l’Afrostyrax lepidophyllus sont typiques ou plus
abondantes au sein des forêts denses humides semi-caducifoliées. La présence abondante du fraké
(Terminalia superba)et de l’émien (Alstonia boonei) est également le signe d’une ancienne
secondarisation du massif. Seul l’alep (Desbordesia glaucescens) est représentatif des forêts
denses humides sempervirentes.

53
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Tableau 17 : Essences les plus représentées dans le massif (dhp 220cm).
N° Nom commercial Nom scientifique Densité (N/ha)
1 |Otungui Polyalthia suaveolens 18,29
2 |Mbang mbazoa afum |Strombosia pustulata 7,04
3 |Moambé jaune Enantia chlorantha 4,53
4 |Nom élém évini Diospyros sp. 4,34
5 |Fraké / Limba Terminalia superba 3,51
6 |Abipélé Keayodendron bridelioides 3,35
7 |Mutondo Funtumia elastica 3,22
8 |Alep Desbordesia glaucescens 3,18
9 |Emien Alstonia boonei 3,08
10 | Divers Inconnu 2,92
11 |Edip mbazoa Strombosiopsis tetrandra 2,73
12 |Nom akela Corynanthe pachyceras 2,67
13 |Drypetes Drypetes sp. 2,64
14 | Andok Irvingia gabonensis 2,00
15 |Tali Erythropleum ivorense 1,98
16 | Olom bewa Lomié Afrostyrax lepidophyllus 1,96
17 | Diana parallèle Celtis adolfi friderici 1,73
18 | Ebegbemva os0é Trichilia welwitschii 1,72
19 | Akak Duboscia macrocarpa 1,62
20 |Etoan Tabernaemontana crassa 1,57

En moyenne, le ma

à 20 cm. Pour les tiges supérieures ou égales au DME (potentiellement exp
est de 22,84 tiges/ha (tableau 18).

l'ableau 18 : Répartition des effectifs des différentes essences par groupe.

if présente une densité de 136,39 tiges par ha de diamètre supérieur ou égal

oitables) cette moyenne

TIAMA).

plus commercialisées au Cameroun entre

Effectif exploitable
Groupes Effectif total @ DME) % exploitable/
Nombre Tiges/ha Nombre Tiges/ha total
1 1272447 12,55 530185 523 41,67
2 848472 837 385607 3,80 45,45
3 135753 1,34 77512 0,76 57,10
4 34269 0,34 10894 0,11 31,79
5 11487130 113,31 1312030 12,94 11,42
Total 13827087 136,39 2316228 22,84 16,75
4.3.2.2 Distribution des essences exploitables tous diamètres confondus
Le tableau 19 présente le nombre de tiges total et exploitable pour la cinquantaine d’essences les

996 et 1998 (groupe Top 50 défini par le logiciel

54
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Tableau 19 : Table de peuplement des essences principales exploitables selon TIAMA.

Abam à poils rouges 1402 0,03 2772 788
[Abam évélé 1408 0,08 7971 658
Abam fruit jaune 1409 001 720 80
Abam vrai 1419 0,65 66315 23583
Acajou à grandes folioles noi 0,00 158 0
Acajou de bassam 1103 0,06 6075 1348
Aiélé / Abel 1301 0,04 3571 1814
Alep 1304 3.18 322082 81671
Aningré À 1201 0,02 1918 810
Aningré R 1202 0,02 1905 80
Assamela / Afrormosia 1104 1.06 107046 4843
Ayous / Obeche 1105 0,58 59019 37841
Azobé 1106 0.11 11279 3670
Bahia 1204 043 43835 11666
Bété 1107 0,53 53332 8526
Bilinga 1308 0,30 30154 965
Bongo H (Olon) 1205 021 21412 2625
Bossé clair 1108 0,29 29866 1991
Bossé foncé 1109 0,10 10138 802
Dabéma 1310 0,10 10471 5173
Dibétou 1110 0,12 12322 1344
Doussié blanc 1111 0,00 80 0
m2 0,29 29417 1202
Emien 1316 308 312512 231912
Eyong 1209 073 73918 20249
Faro mezilli 1665 0,00 78 0
Fraké / Limba 1320 331 355816 219385
Fromager / Ceiba 1321 0,15 14912 11217
Tomba 1324 0.14 14616 4639
Iroko 1116 0,06 5590 1909
Kossipo 1117 0.06 5689 2542
Kotibé 1118 0,27 27835 10214
Koto 1326 0,03 3516 1838
Lotofa / Nkanang 1212 0,00 80 80
Mambodé 1332 0,12 12593 9278
Moabi 1120 0,03 3489 1261
Mukulungu 1333 0,00 483 407
Niové 1338 0,15 15694 4605
[Okan 1341 0,10 10375 5574
Omang bikodok 1868 0,00 80 80
Onzabili K 1342 001 576 167
Onzabili M 1870 0,00 315 80
Padouk blanc 1344 0,00 329 0
Padouk rouge 1345 0,68 69442 19044
Sapelli 1122 151 153213 2714
Sipo 1123 0.05 5406 1855
ali 1346 1,98 200887 150047
Tiama 1124 001 624 236

Ramené à la surface de l’'UFA, cela représente une densité de 20,92 tiges à l’ha (dhp > 20 cm)
toutes classes de diamètre et de qualités confondues.

43.23 Effectifs intéressant directement le concessionnaire

Plus spécifiquement pour le concessionnaire et sur la base des travaux exécutés au cours des
conventions provisoires et définitives, 46 essences sont prospectées dont 35 sont classées dans les
groupes 1 et 2, 7 essences dans groupe 3 et 4 dans le groupe 5. Parmi celles-ci, 25 sont

55
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

effectivement exploitées. Les autres (21) peuvent être considérées comme des espèces de
promotion.

Le tableau 20 présente la répartition des essences qui intéressent actuellement les activités
d’exploitation forestière du concessionnaire.

Dans la situation d’une exploitation sans mise en œuvre d’un aménagement, les essences
actuellement exploitées par le concessionnaire ont une densité de 12,79 tiges/ha dont 5,37 tiges/ha
ont des diamètres supérieurs ou égaux au DME.

Cette situation pourrait s’améliorer et atteindre 15,58 tiges/ha avec 6,62 tiges/ha de diamètre
supérieur ou égal au DME, si les conditions économiques et le commerce des bois tropicaux étaient
plus propices et permettaient d’exploiter toutes les essences actuellement prospectées mais non
abattues.

La figure 18 illustre le nombre d’essences exploitées par le concessionnaire par rapport au nombre
d’essences prospectées sans être exploitées et aux essences sans intérêt au stade actuel des
activités.

Essences sans intérêt
(87,3 %)

Essences prospectées Essence actuellement
non exploitées (5,7 %) exploité (7,0 %)

Figure 18 : Proportion des essences d’intérêt pour le concessionnaire.

43.24 Distribution des essences par classe de diamètre

Les tableaux 21 et 22 résument, pour les essences des groupes 1 et 2, le nombre de tiges par classe
de diamètre contenus dans les strates d’affectation « FOR >» autrement dit destinées à la production
de bois d'œuvre (cfr. tableau 15). Le tableau 23, tiré du rapport d’inventaire produit par TIAMA
reprend les distributions des tiges par strate et par groupe d’essences. La figure 19 quant à elle
reprend les courbes de distribution des essences par classe de diamètre et par groupe.

56
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Tableau 20 : Nombre de tiges des essences intéressant les activités du concessionnaire.
Acajou de bassam 0.06 6075 001 1350
Aningré R 0,02 1 905 0,00 80
Assamela / Afrormosia 1:06 107946| 005 4843
Ayous / Obeche 0,58 59014 0,37 37 837
Bété 0,53 53 328 0,08 8522
Bilinga 0,30 30 150 001 964
Bossé clair 0,29 29 864 0.02 1 993
Dabéma 0,10 10472] 005 5171
Dibétou 0,12 12 320 001 1344
Doussié rouge 0,29 29414 001 1201
Eyong 0,73 73919] 020 20 250
Fraké / Limba 351 355814[ 2.16 219385
Iroko 0.06 5587 0.02 1 909
Kosipo 0,06 5 692 0,03 2545
Moabi 0,03 3488 001 1262
Niové 0.15 15691] 0,05 4604
Okan 0,10 10 376 0.05 5573
Padouk rouge 0,68 69 436 0,19 19 042
Sapelli 151 153209] 027 27713
Sipo 0,05 5 407 0,02 1857
Tali 1.98 200 884[ 148 150 045

1 Tiama 0,01 624 0,00 236
Tatanza 0,04 4383 0,03 2 963

Pao rosa 0,03 3318 0,01 1332

3 Wamba 0,48 49016 0,22 22 220

Total (essences actuellement exploitées) 12,79 1 297 332 5,37 544 241

Mukulungu 0,00 484 0,00 407

Kotibé 027 27835] 0,10 10 214

1 Koto 0,03 3515 0.02 1838
Aiélé / Abel 0,04 3573 0.02 1816
Aningré A 0,02 1915 001 809

Bahia 0,43 43 832 0,12 11 666

Bongo H (Olon) 021 21411] 003 2624

Bossé foncé 0,10 10 136 001 803
Fromager / Ceiba 0,15 14907] O1 11213

Ilomba 0,14 14612] 005 4636
Mambodé 0,12 12 593 0,09 9279
Onzabili K 001 576 0,00 167

2 Padouk blanc 0,00 329 0,00 0
Diana Z 0.64 64677] 041 41920

Eyek 0,01 1 280 0,01 1 202

Lati parallèle 0,09 9134 0,05 4 645

3 Tchitola 0,04 3945 0,03 3230
Etimoé 0,03 3063 0,02 2045

Osanga 0,41 41 343 021 21111
Limbali 0,01 1217 0,00 0

5 Monghinza 0,02 1 856 0,02 1619
Total (essences prospectées non exploitées) 2,79 282233| 1,29 131244

NB : TOTAL (total 1 + 2) représente les essences exploitées et potentiellement intéressantes pour le concessionnaires
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Tableau 21 : Distribution par classe de diamètres des effectifs des essences du groupe 1 dans la série d’affectation « FOR ».

Classe de diamètre (cm)

Nom commercial 25 35 45 55 65 75 85 95 105 115 125 | 135 | 145 | 155 Total ZDME
Acajou de bassam 1506 639 682 629 629 642 396| 232] 408 312 6.075 1.348
Aningré R 799 631 238 157 80 1.905 80
Assamela / Afrormosia 6997| 11122] 16869| 21681] 22382] 16010] 8042| 4060| 627 78 78 107946 4843
Ayous / Obeche 1947 1901 23902] 3746| 4237 6955] 10068] 8580] 7403] 4807] 4424)1646| 419) 494 59019/ 37.841
Bété 8702| 11908] 11908| 12288! 5197 2311 1018 53.332 8.526
Bilinga 10817| 6370| 4604! 4326] 2016 1056 725 160 80 30.154 965
Bossé clair 9160! 5832] 4167| 4076| 2374] 2266 856| 577 156] 246 156 29.866 1.991
Dabéma 1541 1025 1609 1123 1428 945 1029] 409] 6341 239] 317] 92 80 10.471 5.173
Dibétou 6996 1836 796 470 317 563 469| 480| 237 158 12.322 1.344
Doussié rouge 9232| 6939] 5067| 3817 1938 1222 800 157 170 75 29417 1.202
Eyong 29127| 15027! 9515 5870| 5433] 4864] 2791] 1050! 241 73.918| 20.249
Fraké / Limba 20639 20292| 40269| 55231! 70118| 74967] 49742116555| 6496| 1194] 235| 78 355.816] 219.385
Iroko 340 234 410 745 565 881 506! 955 555 399 5.590 1.909
Kosipo 1749 726 156 80 436 476| 550| 3891 737 3121 78 5.689 2.542
Kotibé 7963 5537| 4121 4673 3330 1558 405 248 27.835 10.214
Koto 478 173 637 390 713 575 390 80 80 3.516 1.838
Moabi 956 423 422 427 396| 313 396 156 3.489 1.261
Mukulungu 76 92 80 76| 78 81 483 407
Niové 5699 3718 1672] 2169 1065 737 556 78 15.694 4.605
Okan 2066 958 978 799 487 548 552| 312) 633 708| 956| 410) 233| 735 10.375 5.574
Padouk rouge 20585| 12303| 11321 6189] 5400! 5213] 4005! 2523| 1432] 237 234 69.442 19.044
Sapelli 26719] 16632] 13278 9968| 12823| 14702| 17041 |14246|11375| 7183] 55842245) 552] 775] 153.213| 27.714
Sipo 1532 867 332 419 75 326 391 314! 248 246| 236 184) 236 5.406 1.855
Tali 14288 | 15880] 20672! 30165) 35917] 33140] 2298513884] 9559| 2258] 1747] 233 81 78| 200.887] 150.047
Tiama 157 75 78 78 78 78 80 624 236
Total 189995 | 140973 | 151780 | 168752 | 176874 | 170276 | 123696 | 65001 [41347 | 18886 | 15069 | 5254 | 1946 | 2635 | 1.272.484| 530.193

58
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Tableau 22 : Distribution par classe de diamètres des effectifs des essences du groupe 2.
Classe de diamètre (cm)

Nom commercial 25 35 45 55 65 75 85 95 105 115 125 | 135 | 145 | 155 Total >DME
Abam à poils rouges 1348 399 237 157 237 156| 158 80 2.772 788
Abam évélé 4646| 2192 475 488 78 92 7.971 658
Abam fruit jaune 227 253 160 80 720 80
Abam vrai 29694] 8927| 4111] 3126| 4643] 5995] 6869) 2045] 735 170 66.315 23.583
Acajou à grandes folioles 80 78 158 0
Aiélé / Abel 717 478 401 161 78 239 156 159 78 394! 3951 157 78| 80 3.571 1.814
Alep 149893 | 57384] 33134] 20182| 14457] 15560| 13491] 7063| 6726! 2517] 1200| 315 80] 80! 322082! 81.671
Aningré À 477 393 158 80 157 264 158 153 78 1.918 810
Azobé 2376 1569] 1924) 1740! 1517) 1316 423 262 76 76 11.279 3.670
Bahia 5672| 7735] 9872] 8890| 6098| 3408] 1689| 393 78 43.835 11.666
Bongo H (Olon) 8628| 5122] 2807) 2230 787| 1034 318 313 173 21.412 2.625
Bossé foncé 4624! 2403| 1034 699 250 326 237] 232] 253 80 10.138 802
Doussié blanc 80 80 0
Emien 20359) 27055| 33186| 43249| 48698 | 48635 | 34667 | 16616| 14795] 9604| 7413|4810|1974)1451| 312.512! 231.912
Faro mezilli 78 78 0
Fromager / Ceiba 1288 1353] 1054 9641 1054 887 981| 1211] 1100] 1039! 1606! 787| 398|1190 14.912 11217
Iomba 5438 1673| 1907 959! 1274 635] 1301 711 387 80| 251 14.616 4.639
Lotofa / Nkanang 80 80 80
Mambodé 1966 1037 312 477 476 871| 1772] 1380| 1881] 1140) 969| 236 76 12.593 9.278
Omang bikodok 80 80 80
Onzabili K 237 172 167 576 167
Onzabili M 155 80 80 315 80
Padouk blanc 251 78 329 0
Tiama Congo 76 80 156 0
Total 238150 |118213| 91102| 83640 | 79647] 79499 | 62140 | 30868 | 26184 | 15197 | 12070 |6305260612877| 848.498 | 385.620

Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Groupe 1

25 35 45 55 65 75 85 95 105 115 125 135 145 155

Classes de diamètre (em)

Nombre de tiges

Groupe 2

25 35 45 55 65 75 85 95 105 115 125 135 145 155

Classe de diamètre (om)

25000

20000

Nombre de tiges
SES

o

25 35 45 55 65 75 85 95 105 115 125 135 145 155

Groupe 3

Classes de diamètre (em)

Nombre de tiges

Groupe 4

25 35 45 55 65 75 85 95 105 115 125 135 145 155

Classes de diamètre (em)

7000000

6000000
£ 5000000
& 4000000
À 3000000
5 2000000
< 1000000

o

Groupe 5

25 35 45 55 65 75 85 95 105 115 125 135 145 155

Classes diamètre (em)

Figure 19 : Courbes de distribution des effectifs d’essences par classe de diamètre et par groupe.
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Tableau 23 : Table de peuplement des essences principales exploitables.

TIAMA (Traitement d'inventaire Appliqué à la Modélisation des Aménagements)

Distribution des tiges par strate et par groupe d'essences

Forêt: UFA 10030 - 10031regroupées, Concessionnaire: PALLISCO - SODETRANCAM, No de rapport: 07511581

Strate: DHC ACb (FOR) Superficie; 34 499,00
1 4,88 1,92 1,56 1,70 1,96 2,12 2,12 1,60 0,87 0,62 0,28 0,24 0,09 0,02 0,03 15,12 6,69 45,37
2 715 215 1,09 0,78 0,70 0,79 0,74 0,66 0,29 0,29 0,15 0,13 0,06 0,02 0,03 7,89 3,78 23,57
3 0,23 0,10 0,15 0,17 0,19 0,24 0,17 0,06 0,03 0,03 0,01 0,00 0,00 0,00 _ 1,16 0,74 3,58
4 2,50 0,2 0,03 0,03 0,02 0,05 0,03 0,03 0,02 0,00 _ 0,00 _ _ _ 0,44 0,14 0,55
5 250,51 61,57 27,21 12,29 6,13 3,27 1,89 1,24 0,58 0,40 0,13 0,07 0,02 0,00 0,02 114,83 13,67 59,96

Strate; DHC ACd (FOR) Superficie: 11 075,00
1 6,64 1,99 1,78 1,81 2,22 2.37 1,92 1,44 0,76 0,52 0,25 0,16 0,05 0,03 0,03 15,34 6,12 39,08
2 6,64 1,91 0,88 0,80 0,85 0,85 0,85 0,77 0,25 0,18 0,07 0,07 0,04 _ 0,02 7,56 3,78 21,10
3 — 0,03 0,11 0,12 0,12 0,16 0,15 0,07 0,03 0,02 0,02 0,01 _ 0,01 _ 0,84 0,58 3,03
4 4,56 0,24 0,01 0,06 0,05 0,06 0,02 0,04 0,02 0,02 0,01 0,01 _ - - 0,53 0,17 0,80
5 240,66 61,44 27,35 11,91 5,90 3,05 1,99 1,19 0,49 0,42 0,15 0,08 0,02 0,01 0,01 114,02 13,23 58,28

Strate: DHCINb (PEN) Superficie: 139,00
1 14,29 1,14 1,43 1,14 1,14 2,57 1,43 1,71 1,43 0,57 1,14 - _ _ _- 13,71 7,71 57,87
2 - _ 0,29 0,86 0,57 0,86 0,86 0,29 o _ _ 0,29 _ So 0,29 4,29 3,14 21,07
3 — 0,29 0,86 0,86 0,86 2,29 0,57 0,57 _ Lo E E _ _ - 6,29 429 18,01
4 4286 171 0,29 - = = = A s = - es L = _ 2,00 _ Es
5 228,57 59,71 23,71 8,57 8,29 3,43 3,14 1,43 _ _ _ - _ _ - 108,29 16,29 63,19

1

Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

TIAMA (Traitement d'Inventaire Appliqué à la Modélisation des Aménagements)

Distribution des tiges par strate et par groupe d'essences
Forêt: UFA 10030 - 10031regroupées, Concessionnaire: PALLISCO - SODETRANCAM, No de rapport: 07511561

Strate: DHC CP ACb ACb (FOR)

1 413 1,77 1,23 1,28 1,25 1,37 1,33 0,92 0,47 0,25 0,09 0,06
2 8,13 2,68 1,38 1,09 0,96 0,85 0,81 0,568 0,35 0,29 0.21 0,13
3 0,49 0,08 0,06 0,07 0,11 0,13 0,08 0,05 0,03 0,02 0,01 0,02
4 0,97 0,08 0,02 0,03 0,02 0,02 0,02 0,02 0,01 0,01 — 0,00
5 235,44 6260 28,07 11,96 5,70 3,03 1,84 1,13 0,65 0,43 0,18 0,08

Strate: DHC CP ACd ACd (FOR)

1 8,23 1,92 1,01 1,35 1,14 122 1,31 0,79 0,45 0,16 0,08 0,04
2 7,41 2,50 125 0,82 0,78 0,61 0,91 0,67 0,21 0,14 0,10 0,04
3 0,41 0,10 0,07 0,06 0,05 0,10 0,07 0,04 0,02 0,01 — 0,02
4 — 0,07 0,05 0,02 0,04 0,01 0,02 0,01 0,02 _ _ _
5 229,63 61,21 28,54 12.18 5,56 3,06 1,88 1,23 0,50 0,41 0,11 0,07

Strate: DHS ACb (FOR)

0,02 0,01 0,01 10,08 4,07 23,88
0,08 0,03 0,04 9,66 4,15 25,79
0,00 0,00 0,00 0,68 0,46 2.56

_ _- - 0,23 0,08 0,34
0,04 0,01 0,01 115,73 13,07 58,66

0,02 002 0,0 8,56 3,53 21,08
0,02 0,02 _- 8,10 3,30 18,62
0,01 0,02 0,01 0,57 0,35 2,37

o - - 0,25 0,07 0,29
0,01 0.01 0,02 11479 12,81 56,52

Superficie: 332,00

1 1667 367 167 1,00 200 0,33 1,00 1,33 0,33 - - = - = - 11,33 1,33 7,62
2 33,33 567 233 0,33 1,00 067 167 1,00 0,33 e - _ = - - 13,00 487 22,88
3 — 0,33 _ - _ _ _ - - - - - - - - 0,33 = -
s 233,33 47,67 1800 10,33 5,00 2,00 167 0,33 1,00 ” — 033 0,33 - = 86,67 10,00 49,01

Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

TIAMA (Traitement d'Inventaire Appliqué à la Modélisation des Aménagements)

Distribution des tiges par strate et par groupe d'essences

Forêt: UFA 10030 - 10031regroupées, Concessionnaire: PALLISCO - SODETRANCAM, No de rapport: 07511561

Strate: MIP (INP) Superficie: 3 803,00
1 7,84 2,08 1,41 2,20 1,53 1,80 1,02 094 0,39 0,31 0,20 0,12 - — 0,04 12,04 4,16 25,60
2 5,88 1,84 0,86 0,86 0,78 0,71 0,55 0,55 0,47 0,20 0,12 0,16 0,08 - 0,04 7,2 3,10 20,51
3 — 0,04 0,04 - 0,04 0,08 _ _ _ _ - - _ - 0,04 0,24 0,16 1,25
4 1,96 0,04 0,04 - 0,04 - 0,08 S _ _ - S - - 0,20 0,08 0,29
5 231,37 55,84 24,63 10,16 5,53 2,59 0,86 0,88 0,39 0,43 0,04 0,12 0,08 - - 101,65 10,82 47,24

Strate; MIT (FOR) Superficie: 8 827,00
à | 2,60 1,73 1,35 1,14 1,74 1,52 1,34 0,83 0,49 0,35 0,17 0,18 0,06 - 0,03 11,03 421 27,73
2 841,13 1,48 0,93 0,90 0,74 0,58 0,71 0,35 0,29 0,19 0,10 0,10 0,03 0,03 0,01 6,45 2,83 17,73
3 — 0,05 0,13 0,07 0,10 0,07 0,08 0,02 003 0,04 0,01 0,04 0,02 — 0,01 0,67 0,42 2,84
4 0,87 0,11 0,05 0,03 0,03 0,03 0,03 0,01 0,02 0,01 _ _ - _ _ 0,32 0,10 0,39
5 263,20 59,65 25,90 11,13 5,34 3,13 1,67 1,07 0,38 0,42 0,13 0,07 0,03 0,01 0,01 108,96 12.17 53,58

Strate: MRA (INP) Superficie: 12 729,00
1 3,61 1,47 0,71 0,80 0,70 0,88 0,80 0,53 0,28 0,19 0,10 0,05 0,04 0,01 0,03 6,58 2,49 15,97
2 10,47 227 1,57 1,49 1,06 1,03 0,71 0,43 0,21 0,12 0,08 0,04 0,01 _ 0,01 9,03 3,07 16,81
3 0,36 0,04 0,06 0,07 0,07 0,09 0,05 0,02 _ - 0,01 - = - D 0,42 0,25 1,04
4 1,81 0,05 0,03 0,02 0,01 0,01 0,01 - 0,01 0,01 - _ _ - - 0,14 0,04 0,16
5 236,10 51,52 21,29 9,62 4,03 2,33 1,29 0,78 0,36 0,28 0,12 0,07 0,05 0,01 _- 91,75 9,29 41,51

Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

TIAMA (Traïtement d'Inventaire Appliqué à la Modélisation des Aménagements)

Distribution des tiges par strate et par groupe d'essences

Forêt: UFA 10030 - 10031regroupées, Concessionnaire: PALLISCO - SODETRANCAM, No de rapport: 07511561

Strate: SA ACb (FOR) Superficie: 2 350,00
1 4,76 1,97 111 1,75 2,06 2,03 1,84 1,59 0,83 0,38 0,38 0,32 0,03 0,03 0,13 14,44 5,78 42,45
2 4,76 0,95 0,63 0,76 0,95 0,83 0,63 (0,48 0,38 0,44 0,10 0,22 0,03 — 0,03 6,44 4,08 24,60
3 - 02 0,13 0,38 0,06 0,22 _ 0,10 _ _ _ 0,03 _ 0,03 _ 1,17 0,44 2,70
4 4,76 0,06 - 003 — 003 = — 003 - - og _- o _ 0,16 0,06 0,27
5 244,44 56,19 25,27 11,46 6,10 3,14 1,49 0,95 0,44 0,38 0,10 0,03 0,03 0,03 0,03 105,65 12,67 54,39

Strate: SA CP ACb ACb (FOR) Superficie: 1 443,00
1 - 22 1,17 1,83 2,00 1,50 1,83 1,28 0,28 0,39 0,17 0,11 _ _ _ 12,78 5,22 30,56
2 16,67 4,39 1,33 1,177 0,94 1,17 0,44 0,72 0,56 0,44 0,17 0,33 0,17 0,06 0,06 11,94 4,89 33,60
3 - — 022 0,06 0,06 0,06 = = - LL — 0,06 - - 0,56 0,28 2,53
4 = - _ - - = = - 006 = ee = = = = 0,06 0,06 0,31
5 300,00 68,56 25,39 11,44 4,72 3,56 1,83 1,50 0,44 0,44 0,22 0,17 _ _ _ 118,28 12,83 59,18

Strate: SA CP ACd ACd (FOR) Superficie: 171,00
1 — 267 067 3,33 2,00 - - 067 - - ca - us - - 9,33 0,67 4,20
2 - 13 5,33 0,67 2,00 2,00 0,67 1,33 0,67 _ _ _- - _- - 14,00 4,67 24,76
5 133,33 66,67 30,00 10,67 467 2,67 1,33 067 0,67 - - _ o o - 117,33 10,00 40,67

a
pa
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

TIAMA (Traitement d'Inventaire Appliqué à la Modélisation des Aménagements)

Distribution des tiges par strate et par groupe d'essences
Forêt: UFA 10030 - 10031regroupées, Concessionnaire: PALLISCO - SODETRANCAM, No de rapport: 07511561

Strate: SJACb (FOR) Superficie;
1 — — 400 200 200 400 6,00 - - - — 2,00 - = = 20,00 1000 66,15
2 = = æ = — 200 = = - S - - - - 2,00 2,00 10,01
5 300,00 74,00 18,00 2200 6,00 2,00 = — 6,00 - - - - = — 12800 14,00 7281

Les tables de peuplement des essences principalement exploitées ci-dessus sont extraites du logiciel TIAMA. Le logiciel ne permettant pas de modifier
e DME, les valeurs présentées sont donc celles issues du rapport d'inventaire.

Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

43.3 Contenu

4.3.3.1 Volumes globaux

Le tableau 24 reprend les volumes totaux par groupe d’essences et par unité de surface, pour
l’ensemble des tiges et pour les tiges de diamètre supérieur ou égal au DME.
Tableau 24 : Répartition des volumes par groupe pour la strate « FOR ».
Volume total Volume exploitable (> DME)
Groupes Volume % exploitable/
(mi) m/ha Volume (m) Tiges/ha total
1 5258049 51,86 3417108 33,71 64,99
2 3171150 31,28 2350935 23,19 74,14
3 515516 5,08 405279 4,00 78,62
4 66058 0,65 46162 0,46 69.88
5 23864309 235,39 5801451 57,22 24.31
Total 32875082 32426 12020935 118.58 36,57
La concession présente un volume moyen à l’hectare de 324,26 m° (calculé sur la base des tiges

‘un diamètre supérieur ou égal à 20 cm). Pour les tiges potentiellement exploitables cette
moyenne est de 118,58 m/ha.

43.32 Distribution des volumes

Les tableaux 25,26 et 27 présentent les volumes totaux et exploitables des essences principales
tous diamètres confondus et la distribution des volumes par essence, par classe de diamètre pour
les groupes 1 et 2 (la même distribution pour les groupes 3 et 4 est présentée en annexe 5). Ces
valeurs concernent uniquement les strates d’affectation forestière (« FOR »). Ces volumes sont
calculés à partir des tarifs de cubage de la phase 2, repris dans les tables du logiciel TIAMA.

66
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Tableau 25 : Table de stock des essences principales exploitables selon l’inventaire.
Abam à poils rouges 1402 0,08 8459 4959
Abam é 1408 0,15 15035 2246
JAbam fruit jaune 1409 001 1463 242
Abam vrai 1419 1.98 200436 125765
JAcajou à grandes folioles 1101 0,00 335 Q
Acajou de bassam 1103 0,19 19019 10593
Aiélé / Abel 1301 023 23428 19930
Alep 1304 8.70 882063 452709
Aningré A 1201 0,06 6118 5082
Aningré R 1202 0,02 1989 264
Assamela / Afrormosia 1104 3.23 327027 41328
Ayous / Obeche 1105 5.14 521522 441364
Azobé 1106 027 27056 17898
Bahia 1204 121 122491 66423
Bété 1107 1.06 107442 37625
Bilinga 1308 0,72 73262 6563
Bongo H (Olon) 1205 0,37 37607 15090
1108 0,60 60343 16540
1109 0,16 15996 6729
1310 047 47786 36148
Dibétou 1110 0,79 80201 27487
1111 0,00 116 0
Doussié rouge 1112 048 48172 9272
Emien 1316 15.48 1568947 1406684
Eyong 1209 1.67 169710 106824
Faro mezilli 1665 0,00 127 0
Fraké / Limba 1320 14,85 1505975 1171758
Fromager / Ceiba 1321 121 123136 116012
Ilomba 1324 049 49240 29866
Iroko 1116 0,44 44616 26857
Kossipo 1117 0,32 32882 27667
Kotibé 1118 0,54 55027 33827
Koto 1326 0,13 13609 9825
Lotofa / Nkanang 1212 0,00 317 317
Mambodé 1332 0,84 84810 78932
Moabi 1120 022 22314 19011
Mukulungu 1333 0.05 5347 5115
[Niové 1338 0,38 38733 18541
Okan 1341 0,73 73749 63858
Omang bikodok 1868 0,00 242 242
Onzabili K 1342 0,02 2089 1299
Onzabili M 1870 0.01 901 501
Padouk blanc 1344 001 645 Q
Padouk rouge 1345 2.11 213618 111578
Sapelli 1122 8.50 861365 370133
Sipo 1123 0,31 31035 24411
Tali 1346 8.88 899830 797983
[Tiama 1124 0,03 3487 2543
Tiama Congo 1125 0,00 94 Q

67
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Tableau 26 : Distribution par classe de diamètre des vol

umes

les essences du groupe 1.

Classe de diamètre (cm)

Nom commercial 25 35 45 55 65 75 85 95 105 115 125 135 145 155 Total ZDME
Acajou de bassam 593 555 1022 1437] 2035] 2784) 2215 1637 3510! 3231 19.019 10.593
Aningré R 385 598 373 369 264 1.989 264
Assamela / Afrormosia 33 63991 22752] 50203! 77792| 77319| 51267] 32936| 6303 954 1135 327.027 41.328
Ayous / Obeche 1153 2329] 4962] 11769! 18741] 41204] 76916| 82109| 86762] 67695] 73721| 32062| 9414112685] 521.522] 441.364
Bété 1466| 11635] 22133] 34583] 19972| 11427] 6226 107.442 37.625
Bilinga 17536| 12016| 10856| 13122] 7886| 5283| 4565 1242 756 73.262 6.563
Bossé clair 2782] 4944) 6553] 10105 8467| 10952] 5385] 4568 1524| 2893 2170 60.343 16.540
Dabéma 2499 1934] 3794] 3411 5594] 4729] 6479 3180] 6012] 2726| 4290 1457 1681 47.786 36.148
Dibétou 21897 9136| 5582] 4356] 3690| 8053| 8032] 9677| 5549] 4229 80.201 27.487
Doussié rouge 4793 6025 7353 8661 6436| 5632] 4895 1234 2058 1085 48.172 9.272
Eyong 20963 | 20678| 21245] 19291] 24634] 29052| 21215] 9891 2741 169.710 106.824
Fraké / Limba 33459| 38277] 94919 | 167562 | 274569 | 375120 | 313244 | 129050 | 61721| 13635 3178 1241 1.505.975 | 1.171.758
Iroko 108 215 1105 2900! 2985] 6057] 4389) 10179 8450 8228 44.616 26.857
Kosipo 1308 955 324 241 2387| 3332] 4803] 4123| 9364| 4680 1365 32.882 27.667
Kotibé 6678 6991 7531| 11845) 11262! 6813| 2227 1680 55.027 33.827
Koto 774 326 1503 1181 27941 2876] 2457 621 1077 13.609 9.825
Moabi 36 308 678 2281 4257| 4045 7053 3656 22.314 19.011
Mukulungu 232 360 398 1211] 1439) 1707 5.347 5.115
Niové 9236| 7013 3943 6583| 4167] 3685] 3495 611 38.733 18.541
Okan 3351 1808| 2306| 2426 1906] 2740] 3476] 2439| 6014! 8089| 12942| 6484] 4273 | 15495 73.749 63.858
Padouk rouge 33370| 23205) 26690 | 18775| 21145] 26087! 25218| 19666| 13596] 2696| 3170 213.618 111.578
Sapelli 21752] 23127| 28673| 31105] 54811| 83148 | 121979 | 126637 | 123011] 92867| 85091] 39804|11282|18078| 861.365 370.133
Sipo 1297 1202 707 1288 315 1815] 2784] 2780| 2685 3194] 3614 3788| 5566 31.035 24411
Tali 23165] 29955] 48727| 91517 | 140648 | 165821 | 144738 | 108240! 90818| 25757| 23611 3694] 1486| 1653] 899.830 797.983
Tiama 31 144 331 438 556 826 1161 3.487 2.543
Total 208599 | 209631 | 322770 | 491167 | 690719 | 873029 | 816758 | 547390 | 430387 | 243433 | 229375] 94371 | 39910 | 60521 | 5.258.060 | 3.417.115

68
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Tableau 27 : Distribution par classe de diamètres des volumes des essences de groupe 2.

Classe de diamètre (cm)

Nom commercial 25 35 45 55 65 75 85 95 105 115 125 135 145 155 Total ZDME
Abam à poils rouges 2186 754 560 475 1189 986 1232 1077 8.459 4.959
Abam évélé 7534| 4135 1120 1479 307 460 15.035 2.246
Abanm fruit jaune 369 476 376 242 1.463 242
Abam vrai 48138] 16838] 9695 9484| 18175] 29997! 43241] 15941 6984 1943 200.436 125.765
Acajou à grandes folioles 150 185 335 0
Aiélé / Abel 1161 903 947 487 307 1195 986 1241 7441 4506| 5348 2483] 1439) 1681 23.428 19.930
Alep 243006 | 108248 | 78100 | 61220| 56613] 77855] 84953) 55054] 63908| 28727] 16238] 4986| 1463] 1692] 882.063 452.709
Aningré A 229 371 248 188 516 1159 1119 1324 964 6.118 5.082
Azobé 754 1311 2938| 4155 5197] 6093] 2542 1985 711 1370 27.056 17.898
Bahia 2789] 8204] 18596] 26479] 26603] 20606| 13606| 4086 1522 122.491 66.423
Bongo H (Olon) 5110] 5882] 5287| 6238] 3054] 5322] 2096| 2556 2062 37.607 15.090
Bossé foncé 1404] 2037 1625 1731 891 1579 1493 1845| 2457 934 15.996 6.729
Doussié blanc 116 116 0
Emien 33002| 51034] 78227 | 131209 | 190695 | 243353 | 218305 | 129554 | 140561 | 109611 | 100287| 76234 | 36267 | 30608 | 1.568.947 | 1.406.684
Faro mezilli 127 127 0
Fromager / Ceiba 2088 2550| 2486] 2922] 4125] 4438] 6173] 9446| 10465] 11861| 21716| 12457] 7290125119] 123.136 116.012
Tomba 8814] 3156] 4496] 2908] 4989] 3173] 8184| 5536] 3679 909! 3396 49.240 29.866
Lotofa / Nkanang 317 317 317
Mambodé 3186 1954 738 1449 1861 4363| 11156} 10765] 17859| 13015) 13116| 3735 1613 84.810 78.932
Omang bikodok 242 242 242
Onzabili K 385 405 1299 2.089 1.299
Onzabili M 250 150 501 901 501
Padouk blanc 407 238 645 0
Tiama Congo 15 79 94 0
Total 360954 | 208232 | 206145 | 251146 | 313650 | 400782 | 394222 | 241659 | 248692 | 173568 | 163664] 99895 | 47829 | 60713 | 3.171.151 | 2.350.926

69
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

43.33 Volumes intéressant le concessionnaire

Au cours des années précédentes, le concessionnaire a prospecté 46 essences dont 36 appartiennent
au groupe 1 et 2, 7 au groupe 3 et 4 au groupe 5. Les volumes qui auraient pu être prélevé:
l'exploitation avait été menée suivant les conditions antérieures à l’aménagement (convention
provisoire) de la concession forestière sont consignés dans le tableau 28.

Tableau 28 : Répartition des volumes d’essences intéressant le concessionnaire.

Acajou de bassam 0,19 19 017 0.10 10 5
Aningré R 002 1 990 0.00 264
Assamela / Afrormosial 323 327 030 041 41328
Ayous / Obeche 5.14 521 520 435 441 362
Bété 1.06 107 441 037 37623
Bilinga 0,72 73 259 0.06 6 563
Bossé clair 0.60 60 343 0,16 16 540
Dabéma 047 47788 0,36 36151
Dibétou 0,79 80 203 027 27487
Doussié rouge 048 48 177 0.09 9273
Eyong 1.67 169713 1.05 106 825
Fraké / Limba 1485 1 505 965 11.56 1171753
Iroko 044 44615 026 26 855
Kosipo 032 32 884 027 27670
Moabi 0,22 22312 0,19 19 010
Niové 038 38 732 0,18 18 541
Okan 0,73 73747 0.63 63857
Padouk rouge 2.11 213612 1.10 111 576
Sapelli 8.50 861 370 3,65 370 131
Sipo 031 31034 024 24410
Tali 8.88 899 828 787 797 983
1 Tiama 003 3487 003 2543
Tatanza 027 27459 0,24 24 819
Pao rosa 0.10 9823 0.09 8957
3 Wamba 1.54 155716 1.04 105 781

Total (essences actuellement exploitées) 53.04 5377065 34.68 3516287

Mukulungu 0.05 5348 0.05 5116
Kotibé 0,54 55027 033 33 826
1 Koto 013 13 609 0.10 9827
Aïiélé / Abel 023 23428 0,20 19 932
Aningré À 0.06 6118 005 5 082
Bahia 121 122 487 0.66 66423
Bongo H (Olon) 037 37.608 0,15 15 092
Bossé foncé 0.16 15 997 0.07 6729
Fromager / Ceiba 121 123 133 1.14 116010
Tlomba 049 49241 0,29 29 868
Mambodé 0.84 84812 078 78935
Onzabili K 0.02 2088 001 1298
2 Padouk blanc 001 645 0.00 0
Diana Z 224 227 522 1.78 180 428
Eyek 0,19 19 073 0,19 18 946
Lati parallèle 040 40 099 032 32153
3 Tchitola 035 35831 0,34 34 199
Etimoé 020 20 399 0,19 18 856
Osanga 1.58 160 203 120 121 483
Limbali 002 2455 0.00 0
5 Monghinza 009 0338 009 8817
Total (essences prospectées non exploitées) 10.40 1054461 7.92 803 020

B : TOTAL (total 1 + 2) représente les essences exploitées et potentiellement intéressantes pour le concessionnaires.

70
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Remarque : les volumes présentés ici sont des volumes bruts sur pied. Des coefficients de
commercialisation spécifiques doivent être appliqués au volume déterminé pour chaque essence si on veut
connaître le volume commercialisable.

Les essences qui peuvent intéresser les activités d'exploitation du concessionnaire ont un volume
total estimé à 6.431.526 m°. Le volume initialement exploitable (> DME) est de 4.319.307 m°, soit
67,16 % du volume total.

Les espèces commercialisables actuellement exploitées représentent un volume de 3.516.287 m°
2 DME soit 54,67 % du volume total des essences intéressant le concessionnaire et 81.41 % de ce
même volume à partir du DME.

Ce même volume (3.516.287 m°), par rapport au volume total estimé pour l’UFA (32.875.082 m°)
correspond à peu près à 10,69 % du capital ligneux (figure 20). Le volume des essences
prospectées non-exploitées calculé à partir du DME représente quant à lui 244% du volume total
de l’'UFA. Ces mêmes valeurs, calculées par rapport au volume total de l’'UFA estimé 2 DME
(12.020.935 m°), sont respectivement de 29,25 % et de 6,68 % (figure 21).

Essences sans
intérêt (86,87 %)

Essences
prospectées non
exploitées (2,44 %)

Essences
actuellement
exploitées (10,69 %)

Figure 20 : Répartition des volumes d’essence suivant leur intérêt pour le concessionnaire.

71
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Essences sans
intérêt (64,07 %)

Essences Essences
actuellement prospectées non

exploitées exploitées

(29,25 %) (6,68 %)

Figure 21 : Répartition des volumes exploitables suivant leur intérêt pour le concessionnaire.

44 Productivité de la forêt

Pour un rendement soutenu en matière ligneuse de l’UFA, le prélèvement devrait correspondre à
l'accroissement en volume généré à chaque rotation pour les essences aménagées. Plusieurs
paramètres sont pris en compte dans l’actualisation de ces volumes et dans les calculs de
productivité. Il s’agit principalement de l’accroissement en diamètre des espèces, des prélèvements
effectués, des dégâts induits par l’exploitation forestière, et de la mortalité naturelle des arbres. La

période sur laquelle est calculée la productivité est celle de la rotation fixée à 30 ans.

44.1 Accroissements

Les valeurs des accroissements utilisés dans le calcul des taux de reconstitution et de la
productivité de la concession, pour l’ensemble des essences du groupe 1 et 2, sont celles retenues
par l’'ONADEF (1991) (voir tableau 29).

Précédemment, certaines études spécifiques sur le Moabi (DEBROUX, 1998), le Bilinga et le
Niové (GILLET, 2000)", le Sipo, le Dabéma et le Bilinga (HUBERT, 1999)!#], ainsi que d’une
étude récapitulative (Doucet et al., 2007), avaient identifié des incohérences par rapport aux
valeurs des accroissements proposés par l’'ONADEF. Ces incohérences ont été confirmées pour
d’autres essences suite au suivi de dispositifs de recherche (voir $ 5.10.2) mis en place depuis

2
12 DEBROUX L.1998 ; L'aménagement des forêts tropicales fondé sur la gestion des populations d'arbres, l'exemple du moabi (Baillonella
toxisperma Pierre) dans la forêt du Dja, Cameroun. Thèse de doctorat. Faculté Universitaire des Sciences Agronomiques de Gembloux, 283 p. +
annexes.

13 GILLET I. F. 2000 : Etude de l'écologie de 2 Rubiaceae exploitées par la société forestière gabonaise S.H.M.: Hallea ciliata Aubr. & Pellegr.
le bahia) et Nauclea diderrichii (De Wild.) Merr. (le bilinga) pour une gestion plus appropriée. LS.I. Huy. 65 p. + annexes.

14 HUBERT D.1999 : Interventions sylvicoles en forêt dense humide. Projet de Gestion des Ressources Rurales, Centre Forestier de Nzérékoré,
République de Guinée. 165p.

1$ DOUCET IL. DISSAKI À, MENGOME À, ISSEMBE Y., DAINOU K. GILLET JF, KOUADIO L., LAPORTE J. (2007). Dynamique des
peuplements forestiers d'Afrique Centrale. ATIBT, Paris, 134p.

72
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

plusieurs années dans l’ensemble des UFA gérées par le concessionnaire et ses partenaires (Daïnou
et al., 2008)'6.

Quelques exemples d’accroissements déterminés au cours d’études spécifiques ou au sein de
ispositifs de suivi de croissance ont été placés en annexe 7, et une proposition d’accroissements
plus adaptés pour les essences principales figure en annexe 8.

44.2  Mortalités

Un taux annuel de mortalité naturelle de 1 %, fixé dans les normes d'aménagement forestier du
Cameroun, est appliqué à toutes les essences lors des calculs de reconstitution et de productivité
le la concession.

44.3  Dégâts d'exploitation

Les dégâts d’exploitation ont été évalués à 7 % conformément aux normes d'aménagement des
forêts en vigueur au Cameroun.

Il convient de noter que le soin qui sera apporté aux différentes opérations et la nature de
l’exploitation des bois (exploitation à faible impact par exemple) qui sera prescrite à cette

concession pourront, dans une certaine mesure, réduire ce taux de dégât, ce qui aura également

une influence sur le taux de reconstitution des essences. Cependant, par mesure de prudence, ce

taux de 7 % a été maintenu, et peut être perçu comme une mesure conservatoire pour s'assurer une
certaine marge de sécurité dans la reconstitution de la forêt.

Tableau 29 : Accroissements retenus pour le calcul des taux de reconstitution (ONADEEF, 1991).
Abam à poils rouges 2 0,5 Faro mezilli 2 0,7
Abam fruit jaune 2 0,5 Fraké / Limba 1 0,7
Abam vrai 2 0,5 Fromager / Ceiba 2 0,9
Acajou à grandes folioles 1 0,7 Ilomba 2 0,7
Acajou de bassam 1 0,7 Iroko 1 0,5
Aiélé / Abel 2 0,7 Kosipo 1 0,5
Alep 2 04 Kotibé 2 04
Andoung brun 2 0,5 Koto 2 0,5
Aningré À 1 0,5 Mambodé 2 0,5
Aningré R 2 0,5 Moabi 1 04
Assamela / Afrormosia 1 04 Mukulungu 1 04
Ayous / Obeche il 09 Niové 1 04
Azobé 1 0,35 Okan 1 04
Bahia 2 0,5 Omang bikodok 2 04
Bété 1 0,5 Onzabili K 2 0,6
Bilinga 1 04 Onzabili M 2 06
Bongo H (Olon) 2 0,7 Padouk blanc 2 045
Bossé clair 1 05 Padouk rouge 1 045
Bossé foncé 2 0,5 Sapelli 1 0,5
Dabéma 1 0,5 Sipo 1 0,5
Dibétou 1 0,7 Tali 1 04
Doussié rouge 1 04 Tiama 1 0,5
Emien 2 09 Tiama Congo 2 0,5
Eyong 2 04

16 DAÏNOU K., KOUADIO Y-L., BOURLAND N,, FETEKE F., DOUCET J.-L. (2008). Recherches scientifiques menées par l'asbl. Nature
Plus et le Laboratoire de Foresterie des Régions Tropicales et Subtropicales (Belgique) au sein des concessions de la Pallisco (Cameroun)
Rapport technique annuel 2007, 28 p.

73
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

4.5 Diagnostic sur l’état de la forêt

La concession est constituée en grande partie (78,5 %) de forêts de terre ferme qualifiées de forêt
dense humide semi-caducifoliée.

Ces forêts sont caractérisées par un couvert irrégulier et hétérogène, indiquant une secondarisation
du milieu, qui trouve son origine dans l’exploitation forestière et la mise en culture passée de
certaines portions de terre.

Ce massif a été exploité sur presque la moitié de sa superficie. Il présente malgré tout une richesse
relativement importante avec une moyenne de 20,92 tiges par hectare pour les essences principales
(groupe 1 et 2), tous diamètres confondus.

En ne tenant compte que des tiges d’essences principales d’un diamètre égal ou supérieur au DME,
on obtient une moyenne de 9,03 tiges ou 56,90 m° par ha. Enfin, le même calcul restreint aux
espèces les plus souvent exploitées par le concessionnaire, donne une moyenne de 5,15 tiges par
ha ou un volume sur pied de 33,64 m° par ha.

Toutes les parcelles agricoles ayant engendré une secondarisation du massif par le passé sont
aujourd’hui abandonnées. Deux cultures de rente ont été identifées dans l’UFA 10.031 mais elles
sont limitées à quelques ares. Compte tenu de son enclavement et de son éloignement par rapport
aux villages riverains avant le début des exploitations, les activités des populations locales ont eu
peu d’influence sur le massif et sont restées très limitées dans l’espace. Par ailleurs, les populations
locales disposant de suffisamment de surface cultivable pour les 30 prochaines années, le risque
d’empiétement agricole peut être considéré comme nul pour la même période.

L'étude socio-économique menée au niveau des villages riverains a démontré que les UFA 10.030
et 10.031 regroupées ne présentaient pas une grande importance pour la satisfaction des besoins
de subsistance des populations locales. Ces dernières en tirent quelques produits forestiers non
ligneux dont certains pourraient faire l’objet d’un commerce sans menacer l'équilibre de
l'écosystème.

Les populations riveraines ont été influencées par l’importance accordée à la ressource bois par
les sociétés forestières. A travers la foresterie communautaire, ces populations peuvent accéder à
cette filière qui peut constituer une importante source de revenus. Toutefois, on peut craindre que
des coupes illégales soient opérées à l’intérieur même du massif suite à l’épuisement des
ressources des forêts communautaires mal gérées.

Enfin, l’arrivée de travailleurs allochtones dans la zone a multiplié la demande en produits
alimentaires (produits agricoles et viande de brousse). Cette situation a modifié les habitudes
locales, notamment en transformant la chasse de subsistance en une activité lucrative par la
disponibilité de la ressource et les revenus directs qu’elle apporte, ce qui a augmenté la pression
sur la faune dans la région. Le désenclavement récent des UFA 10.030 et 10.031 regroupées a
permis de faciliter ce type de chasse ainsi que le braconnage ciblé sur les grands mammifères
comme les éléphants, les gorilles et les chimpanzés.

74
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

5 AMENAGEMENT PROPOSE

Avant toute considération relative à l'aménagement des UFA 10.030 et 10.031 regroupées, il est
important de préciser que deux zones feront l’objet d’une demande d’exclusion de la concession
lors de son classement par l’administration. La première située au nord-est de la concession
correspond à une zone de chevauchement entre la zone agroforestière et la limite nord de l’'UFA
10.031. La seconde est une zone que la société désire exclure des UFA regroupées compte tenu de
son occupation anthropique permanente et de la présence d’une zone de culture de rente antérieure
au découpage des UFA par l’administration. La surface totale de ces deux zones est de 852 ha. Ces
dernières sont décrites plus précisément et cartographiées dans la suite de ce document. Le
découpage en séries et les aménagements proposés de la concession porteront donc sur une surface
de 117.200 ha.

5.1 Objectifs d'aménagement assignés à la forêt

L'objectif principal assigné à la concession est la production de bois d’œuvre.

Les aspects conservation de la biodiversité et utilisation durable des ressources naturelles ligneuses
et non ligneuses par les populations riveraines seront pris en compte et considérés comme des
objectifs secondaires.

5.2 Division de la concession forestière en séries

52.1 Généralités

Afin de mieux identifier les entités caractérisées par une uniformité de traitement, la concession a
été divisée en trois séries (ou affectation) qui sont : la série de production, la série de conservation
et la série de protection.

À chacune des séries correspondent des objectifs, des caractéristiques, et des interventions
techniques qui leur sont propres.

Compte tenu de la vocation de la concession forestière, la principale série représentée est la série
de production. Elle est suivie d’une série de conservation constituée des zones marécageuses à
raphiales et des zones à inondation permanente, et d’une série de protection, zone refuge de la
faune et de la flore, qui sera proscrite à toute activité, tant d’exploitation forestière industrielle que
d’exploitation ou de récolte à des fins de subsistance ou de commerce par les populations.

52.2 Série de production

52.2.1 Objectifs

L'objectif principal de cette série est la fourniture d’un maximum de volumes de bois d’œuvre afin
d’alimenter les unités de transformation de la société, tout en assurant la pérennité du capital de
production.

Ceci suppose une planification des activités à court, moyen et long terme, et la mise en œuvre de
différentes techniques pour assurer le renouvellement du capital forestier et pour valoriser au
mieux la matière ligneuse exploitée.

L'objectif secondaire de cette série est de continuer à offrir aux populations des villages riverains,
malgré les travaux d’exploitation, les autres produits forestiers (faune, produits forestiers non
ligneux , etc.) qu’elles ont toujours récoltés pour leur subsistance, notamment dans le cadre de leurs
droits d’usage. Il s’agira aussi de maintenir une biodiversité et des conditions de développement
propices au maintien et à l’épanouissement de la faune et de la flore.

75
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

52.22 Caractéristiques

La série de production couvre tous les milieux de terre ferme identifiés dans les UFA 10.030 et
10.031 regroupées, de la forêt dense fermée aux forêts secondaires plus ou moins âgées, y compris
les zones inaccessibles (en raison d’un relief trop accentué par exemple) même si aucune coupe
n’y sera réalisée. Elle couvre une superficie de 98.913 ha.

52.23 Actions menées

1. Activités d'exploitation :

Ce sont les activités les plus importantes et les plus marquées qui sont mises en œuvre dans cette
série. Elles sont relativement diversifiées et parfaitement planifiées dans le temps de sorte qu’elles
concourent à diminuer au maximum l’impact négatif de l’abattage et du débardage sur le milieu.

Par ordre chronologique, ces activités sont les suivantes :

- __l’inventaire d'exploitation ;

- la planification et l’ouverture des pistes d’accès et de desserte ;
- l'inventaire de sortie de pieds ;

- l'abattage ;
- le débusquage et le débardage ;

- le stockage sur les parcs à grumes en forêt et la préparation des billes;
- le chargement et le transport.

2. Récolte des produits forestiers non ligneux :

Conformément aux clauses relatives à l'exercice de leurs droits d’usage, les populations riveraines
peuvent récolter pour leurs besoins de subsistance tous les produits forestiers non ligneux sur
l’ensemble de la surface de la série de production (voir $ 5.2).

Afin de favoriser le développement local et diversifier les sources de revenu des populations
locales, ces droits d’usage seront étendus par l’autorisation des prélèvements à des fins
commerciales. La liste de ces produits figure dans les tableaux 8 et 9 (paragraphe 3.2.6).

3. La chasse :

La chasse des espèces non protégées, à des fins de subsistance, à l’aide de moyens sélectifs, par
les populations riveraines des UFA 10.030 et 10.031 regroupées ou par des personnes titulaires
d’un permis officiel, est autorisée dans la série de production, en conformité avec la législation en
vigueur et durant les périodes autorisées.

4. L'agriculture :
L'agriculture est strictement interdite dans cette série.
5. Activités de recherche :

Un certain nombre de placettes permanentes ont été mises en place afin d'acquérir des
informations plus précises sur la croissance des espèces végétales et sur leur dynamique. Des
parcours phénologiques et des dispositifs d’étude de la dispersion des graines ont également été
mis en place dans la concession. Ces dispositifs sont régulièrement suivis par des équipes
spécialisées. Des interventions sylvicoles pourront aussi être testées pour améliorer la qualité de
la reconstitution des massifs après exploitation.

76
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

6. Activités sylvicoles :

Afin d’assurer et de renforcer la reconstitution du capital ligneux exploitable, des interventions
sylvicoles seront mises en œuvre dans la série de production.

52.24 Intervenants

Les personnes pouvant être rencontrées dans cette série sont :
- le personnel de la société Pallisco ;
- le personnel des sociétés de transport des grumes en contrat avec les concessionnaires ;

- les populations des villages riverains du massif dans le cadre de l’exercice de leurs droits
d’usage, de la chasse traditionnelle ou légale, de leurs rites coutumiers ou de leur déplacement
dans la région ;

- les personnes appartenant à l'administration dans le cadre de l’exercice de leurs mandats ;

- les étudiants, stagiaires, chercheurs ou toutes autres personnes dûment autorisées par les

concessionnaires.

52.3 Série de conservation

52.3.1 Objectifs

L'objectif principal de cette série est le maintien et la préservation des écosystèmes particuliers et
fragiles présents à l’intérieur de la concession.

Les objectifs secondaires sont : la fourniture aux populations des villages riverains, des produits
forestiers non ligneux nécessaires à leur subsistance, notamment dans le cadre de leurs droits
d'usage, ainsi que le maintien de la biodiversité faunique et floristique par l’établissement de zones
refuges soustraites à l'exploitation.

52.32 Caractéristiques

La série de conservation est installée au niveau des marécages à raphiales (MRA) et des marécages
à inondation permanente (MIP) qui bordent les cours d’eau. Compte tenu d’une part de leur
fragilité et de la complexité des écosystèmes présents et d’autre part des contraintes d’accès, ces
zones sont interdites d’exploitation.

Par contre, ces zones restent ouvertes à l’exercice des droits d’usage et à la pratique de la chasse
par les populations riveraines de la concession.

Cette série couvre une superficie de 16.048 ha.

52.33 Actions menées

1. Récolte des produits forestiers non ligneux

Conformément aux droits d’usage, les populations peuvent récolter pour leurs besoins de
subsistance tous les produits forestiers non ligneux sur l’ensemble de la surface de la série de
conservation (voir $ 3.2.6).

Pour favoriser le développement local et diversifier les sources de revenu des populations locales,
ces droits d’usage peuvent être étendus afin de permettre la commercialisation de certains produits
en abondance dans la série (vin de raphia, rachis, nattes tressées en feuille de raphia, poissons,
crabes, ..….).

77
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

2. La chasse

La chasse des espèces non protégées, à des fins de subsistance, à l’aide de moyens sélectifs, par
les populations riveraines des UFA 10.030 et 10.031 regroupées ou par des personnes titulaires
d’un permis officiel, est autorisée dans la série de conservation, en conformité avec la législation
en vigueur et durant les périodes autorisées.

52.34 Intervenants

- le personnel de la société Pallisco ;

- les populations des villages riverains du massif dans le cadre de l’exercice de leurs droits
d’usage, de la chasse traditionnelle ou légale, ou de leur déplacement dans la région ;

- les personnes appartenant à l’administration dans le cadre de l’exercice de leurs mandats ;

- Les étudiants, stagiaires, chercheurs ou toutes autres personnes dûment autorisées par le
concessionaire.

524 Série de protection

524.1 Objectifs

L'objectif principal de la série de protection est la mise en défens d’une portion de la concession
afin d’y assurer la sauvegarde intégrale de la faune et de la flore.

524.2 Caractéristiques

Deux sites présentant un intérêt particulier pour la conservation des écosystèmes représentatifs
de la concession et pour la protection de leur biodiversité ont été identifiés.

Le premier reprend l'intégralité de la zone de protection mise en place dans le cadre de
l'élaboration du plan d'aménagement de l’'UFA 10.030 en 2004 ainsi que son extension est jusqu'à
la rivière Bek. Cette zone où les concentrations des espèces floristiques et fauniques typiques des
forêts de terre ferme sont les plus importantes et les plus variées, est d’une grande valeur pour la
conservation de la biodiversité. Le choix de cette zone a surtout été orienté par l’existence d’une
saline, point de convergence important pour la faune à la recherche de nutriments supplémentaires
pour son alimentation, et par la richesse spécifique élevée identifiée par un inventaire floristique!?
de la zone.

Pour la faune donc, elle constitue non seulement une zone refuge où les espèces pourront vivre et
se multiplier sans être dérangées par la pression de la chasse ou par l’exploitation, mais aussi une
sorte de réserve minérale sécurisée où elle pourra satisfaire ses différents besoins nutritifs.

Pour la flore, elle peut être apparentée à un réservoir génétique des espèces les plus représentatives
de la forêt, aussi capable d’ensemencer les séries voisines. L’inventaire floristique a révélé
l'existence d’un peuplement à forte diversité spécifique (204 espèces), avec une dominance
marquée pour 11 espèces: Afrostyrax lepidophyllus, Calpocalyx dinklagei, Desbordesia
glaucescens, Entandrophragma cylindricum, Polyalthia suaveolens, Rinorea oblongifolia,
Strombosia pustulata, Strombosiopsis tetandra, Tabernaemontana crassa, Trichilia rubescens.

17 SONKE, B. et ACHOUNDONG, G. (2004) : Evaluation des zones d'intérêt biologique et identification d’un secteur de protection dans l'UFA
10030. Rapport d'étude. Projet Réseau de Partenariat pour la Gestion Durable des Forêts d'Afrique Centrale. 37 p.

78
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

La zone de protection de l’'UFA 10.030 s’étend sur une superficie de 2.082 ha. Elle est délimitée
sur 92 % de son périmètre par des éléments naturels du terrain (cours d’eau) facilement
identifiables par les différents acteurs intervenant dans la concession.

Elle est localisée dans la partie sud-est de la concession et est délimitée sur ses quatre flancs par
des affluents de la rivière Bek reliés entre eux par des limites artificielles (layons) ouvertes suivant
des azimuts nord-sud et est-ouest. Elle est située dans une zone enclavée assez éloignée des
villages et est donc peu accessible par les populations locales. Les villages les plus proches
(Zoadiba, Bizam) se trouvent à plus de 30 kilomètres de sa limite.

La seconde zone de protection identifée se trouve dans l’UFA 10.031 au niveau d’une colline
culminant à près de 800 m d’altitude. L’inventaire floristique qui y a été mené (Ntem et Ntoude
200715) a identifié une forte diversité spécifique (145 espèces) avec une dominance de 13 espèces :
Anthonotha macrophylla, Corynanthe pachyceras, Drypetes spp., Funtumia elastica,
Keayodendron  bridelioides, Mansonia altissima, Millettia sp., Polyalthia suaveolens,
Strombosiopsis tetrandra, Tabernaemontana crassa, Terminalia superba, Trichoscypha sp.,
Triplochyton scleroxylon. De plus, cette zone annoncée comme innacessible lors de la stratification
du massif par le CETELCAF présente un relief accidenté, rarement observé au sein de la
concession et constitue un ilôt représentatif des forêts à gradient altitudinal.

La zone de protection de l’UFA 10.031 s’étend sur une superficie de 157 ha. Elle est localisée au
centre de l’UFA 10.031 et est délimitée par un affluent du cours d’eau Ntam et par trois affluents
de la Boumba reliés entre eux par des limites artificielles (layons) ouvertes suivant des azimuts
nord-sud et est-ouest ou suivant les limites d’anciennes assiettes de coupe déjà matérialisées sur
le terrain. Aucune piste villageoise n’a été identifée dans cette zone ce qui indique une faible
fréquentation anthropique.

Cette série, représentée à la figure 22 atteint un total de 2.239 ha soit 1,91 % de la concession (zone
agroforestière exclue).

524.3 Actions menées

Toutes les formes d’exploitation et la chasse y sont interdites.

Les équipes du concessionnaire pourront y mener des activités de recherche (suivi de la dynamique
forestière, étude et suivi des populations de faune, ...) et de récolte des semences pour
l’approvisionnement des pépinières, toutefois celles-ci seront réduites au strict nécessaire.

Les limites de cette série seront matérialisées sur le terrain par des marques à la peinture sur les
plus gros bois bordant les rivières et des layons ouverts sur 2 à 5 m de largeur. Des missions de
contrôle auxquelles les populations riveraines du massif seront associées parcourront
régulièrement ces limites pour s’assurer du respect de l’intégrité de la série.

5244 Intervenants

L'accès à la série de protection, contrairement aux deux autres séries, est strictement réservé au
personnel du concessionnaire et aux chercheurs des institutions spécialisées ou de protection de la
nature dûment autorisés par lui.

Un résumé des caractéristiques des séries identifiées dans le cadre de cet aménagement est présenté
au tableau 30 et un récapitulatif des activités autorisées dans les différentes affectations figure au
tableau 31.

18 NTEM MBOUCK $. et NTOUDE TIBA E. (2007). Evaluation des zones d'intérêt biologique et identification du secteur de protection dans
l'UFA 10031 de Pallisco. Rapport interne. 22p.

79
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Tableau 30 : Caractéristiques des

ries retenues dans l’'UFA.

(faune et flore)

la flore

Activités de recherche

espèces de
mammifères

grands

Formations végétales
diversifiées et riche en
espèces

Série Code Objectifs Activités prioritaires Critère pour Sources d’information
l'identification des sites potentielles
Production (ligneuse) | FOR - Production de matière ligneuse Exploitation forestière Carte forestière _et|Carte d’affectation et carte de
: : : : : absence d’autres | stratification forestière au
- Fourniture de produits forestiers non | Aménagement forestier :
ligneux aux populations pour leur affectations 1/50.000
ge pu Récolte des produits
subsistance et leur développement : :
forestiers non ligneux
Conservation CON - Maintien et préservation des | Protection des écosystèmes | Carte forestière, | Inventaire
écosystèmes particuliers et fragiles fragiles marécages à inondation , :
cosÿs Partieurn Et Et ROC area n à Carte d'affectation et carte
- Maintien de la biodiversité Récolte des produits perm : 8eS 4 | de stratification forestière au
: : raphiales
: : : forestiers non ligneux 1/50.000
- Fourniture de produits forestiers non
ligneux aux populations pour leur
subsistance et leur développement
Protection FAU / VEG | - Sauvegarde intégrale de la faune et de | Protection intégrale Site riche et diversifié en | Etudes fauniques

Inventaire
Rapport d'étude floristique

Carte de stratification
forestière au 1/50.000

80

Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Légende

CL FA 10.030 et 10.031 regroupées

Zone de production N

MM 22e de protection
UM 22 de conservation

UM zone agroforestière (exclue)

() 5 10 km
———
Source Réalisation : Cellule inventaires et Aménagements
Carte INC Feuille NA-33-XX1 MEDOUM Pallisco et partenaires (Aril 2008)

Image satellite Landsat 7 P183r68 20030105
Carte forestière 1/60.000 UFA 10.080 CETELCAF
Carte forestière 1/50.000 UFA 10.031 CETELCAF

Figure 22 : Localisation des séries dans la concession.

81
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

5.3 Affectation des terres et droits d’usage

5.3.1 Généralités

Comme cela a été indiqué dans les chapitres qui précèdent, les populations peuvent exercer leurs
activités de subsistance sur l’entièreté des séries de production et de conservation. Seul l’accès à
la série de protection leur est proscrit.

5.3.2 Affectation agricole

Les études socio-économiques!? menées dans tous les villages riverains ont indiqué que les terres
potentiellement cultivables étaient suffisamment étendues en dehors de la concession pour pouvoir
subvenir aux besoins des populations au cours des 30 prochaines années, même si l’accroissement
de la population était de 5 % par an.

Néanmoins, deux parcelles agricoles ont été identifiées lors des études socio-économiques au sein
de la concession. Ces deux parcelles sont en réalité des cacaoyères qui s’étendent sur quelques
ares. Compte tenu de la faible emprise de ces parcelles sur le massif, la définition d’une affectation
agricole quelconque au plan d’aménagement des UFA 10.030 et 10.031 regroupées n’est pas
pertinente. Ces parcelles seront néanmoins matérialisées sur le terrain, en collaboration avec les
propriétaires de la plantation, afin d’éviter leur extension future.

Ces parcelles seront décrites en temps utiles dans les plans annuels d’opération de la société et ne
subiront aucune intervention sylvicole lors de l’exploitation de la zone par le concessionnaire. La
société pratiquera à leur endroit une politique d’évitemment.

5.3.3 Affectation au titre des droits coutumiers

Suite aux études socio-économiques, six sites sacrés ont été déclarés dans l’'UFA 10.031 par les
populations riveraines. Parmi ces sites, déclarés par les villages de Meka I (2) et de Djougloussou
(4), un seul a pu être identifé et correspond à des chutes situées sur le cours d’eau Boumba. Les 5
autres sites n’ont pu être cartographiés compte tenu de la réticence des villageois à divulguer leurs
emplacements à la société forestière.

Il a été convenu avec ces derniers que la délimitation de chaque site se fera avec les villageois, lors
de l’inventaire d’exploitation de l’assiette de coupe qui l’englobe. Ces zones seront ensuite prises
en considération et cartographiées dans les plans annuels d’opération de la société afin qu’aucune
activité d'exploitation n’y soit menée. Ces sites devraient entrer dans la politique de FHVC
culturelles.

5.34 La chasse

A l'exception de la série de protection, la chasse des espèces non protégées, à des fins de
subsistance, à l’aide de moyens sélectifs, par les populations riveraines des UFA 10.030 et 10.031
regroupées ou par des personnes titulaires d’un permis officiel, est autorisée en conformité avec la
législation en vigueur et durant les périodes autorisées.

5.3.5 Les droits d’usage

Les droits d’usage sont des droits coutumiers que les populations, vivant traditionnellement à
l’intérieur ou à proximité du domaine forestier, peuvent exercer en vue de satisfaire leurs besoins
en produits forestiers de subsistance.

19 HORIZON VERT GIE (2007): Etude socio-économique autour des UFAn° 10 030 et 10.031. Rapport final, 71p.

82
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Légalement, l’exercice des droits d’usage est strictement limité à la satisfaction des besoins
familiaux et domestiques des usagers. Il ne peut donner lieu en aucun cas à des transactions
commerciales portant sur les produits ligneux ou non ligneux récoltés. Les droits d’usage sont
incessibles à des tiers.

Les droits d’usage sont donc des droits légaux reconnus aux populations autochtones vivant à côté
de la forêt (leur terroir doit toucher la limite du massif concerné) afin de prélever certains produits
pour la satisfaction de leurs besoins locaux. Ces prélèvements doivent se faire par des moyens
traditionnels non destructeurs, à la seule fin de subsistance.

Les produits forestiers ou activités dont l’utilisation ou la réalisation par les villageois est conforme
aux droits d’usage sont les suivants (liste non exhaustive) :

1. Produits ligneux :
- Bois mort (pour le feu) ;
- Matériaux pour l’artisanat (Raphia vinifera) ;

2. Produits forestiers non ligneux :

-  Lianes, rotin (liens, meubles, ..) ;

-_ Tiges et feuilles de raphia (meubles, plafond, couverture des cases, artisanat, ..) ;

- Plantes médicinales (écorce de Enantia chlorantha [Moambe jaune], Pachypodanthium
staudtii [Ntom], Omphalocarpum sp., ..) ;

- Vin de raphia ou de palme ;

- Fruits/graines (Baillonella toxisperma [Moabi], Irvingia gabonensis [Manguier
sauvage], Scorodophloeus zenkeri [Divida], Gambeya lacourtiana [Abaml],
Ricinodendron heudelotii [Essessang], Trichoscypha abut [Amvout à poils], Garcinia
kola [Garcinia], ..) ;

- Champignons ;

3. Produits de la faune :
- Mammifères néfastes pour l’agriculture (Aulacodes, rats, souris,
- Oiseaux ;
-  Escargots ;
- Insectes ;
- Poissons, crevettes, crabes ;

8

Activités de l'élevage :
-  Apiculture ;

un

Divers :
- Eau de boisson.

Tableau 31 : Récapitulatif des activités autorisées dans les différentes affectations ou séries

Agriculture Interdit Interdit Interdit Autorisé

Culte traditionnel Autorisé Pas de site identifié | Interdit Autorisé
Chasse Réglementé Réglementé Interdit Réglementé
Droits d’usage Permis Permis Interdit Permis
Exploitation forestière | Réglementé Interdit Interdit Interdit
Recherche Permis Permis Permis sous condition Permis sous condition
Interventions sylvicoles | Oui Interdit Interdit Interdit

83
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

5.3.6 Restriction des droits d’usage

Les droits d’usage peuvent s’exercer sur toute l’étendue de la concession à l’exception de la série
le protection.

La coupe du bois « vivant » pour différents usages (perches, bois de construction, bois de feu, ...)
est strictement prohibée sur toute la surface de la concession afin de préserver toutes les tiges
’avenir et la régénération des essences nobles. Ces produits ligneux ne pourront être prélevés que
ans la zone agroforestière. Pour le bois de feu, le ramassage de bois mort est autorisé à l’intérieur
es UFA.10.030 et 10.031 regroupées.

Hormis la série de protection et la coupe de bois vivant, il n’y a pas lieu de prévoir une restriction
uelconque à l’exercice des droits d’usage, compte tenu de l’abondance de la ressource.

5.3.7 Extension des droits d’usage

L’inventaire d'aménagement et les études socio-économiques ont montré l’abondance et la
iversité des produits forestiers non ligneux pouvant être extraits de la concession et de la zone
environnante. Nombre d’entre eux sont recherchés et très bien vendus sur les grands marchés
urbains.

Dans un souci de promouvoir le développement local, il est décidé de ne pas faire obstruction à
leur commercialisation et de promouvoir, à l’aide de partenaires extérieurs, les filières
écoulement de ces différents produits pour autant que cela se fasse en conformité avec la

législation en vigueur.

54 Aménagement de la série de production

54.1 Liste des essences exclues de l’exploitation

Après analyse des résultats de l'inventaire d'aménagement (table de peuplement issue du
traitement à l’aide du logiciel TIAMA), toutes les essences ayant moins de 0,05 tiges à l’ha, ont
été exclues de l’exploitation car elles ont été jugées trop peu représentées dans la forêt. Il est donc
nécessaire de protéger les tiges présentes. Ces essences sont présentées au tableau 32.

Avec ce critère de représentativité, ce sont au total 18 essences principales sur les 50 inventoriées
qui seront exclues de l’exploitation pendant cette première rotation. Elles représentent un potentiel
exploitable de 69.330 m°, soit 1,21 % du volume exploitable total des essences principales
disponible dans ce massif.

84
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Tableau 32 : Essences exclues de l’exploitation.
Tiges Volume/ha Volume
N° Essences Tige/ha exploitables (mf/ha) exploitable (m°) % volume
1 Abam à poils rouges 0,03 788 0,08 4959 0,09
2 | Abam fruit jaune 001 80 001 242 0
3 | Acajou à grandes folioles 0 0 0 0 0
4_|Aiélé / Abel 0,04 1814 0:23 19930 0,35
5 |Aningré A 0.02 810 0:06 5082 0,09
6 |AningéR 0,02 80 0:02 264 0
7_|Doussié blanc 0 0 0 0 0
8 _| Faro mezilli 0 0 0 0 0
9 _|Koto 0,03 1838 0,13 9825 0,17
10 | Lotofa / Nkanang 0 80 0 317 001
11 | Moabi 0,03 1261 0:22 19011 0,33
12 |Mukulungu 0 407 0:05 5115 0,09
13 | Omang bikodok 0 80 Q 242 0
14 | Onzabili K 001 167 0:02 1299 0,02
15 |Onzabili M 0 80 0:01 501 001
16 |Padouk blanc 0 0 001 0 0
17_|Tiama 001 236 0:03 2543 0,04
18 |Tiama Congo 0 0 0 0 0
TOTAL 021 7721 0,90 69 330 121

54.2 Liste des essences aménagées

Suivant les normes figurant dans l’Arrêté 0222, il est nécessaire de tenir compte de trois critères
majeurs pour déterminer les essences dites « aménagées ». Ces essences doivent être au moins au
nombre de 20, leur volume exploitable doit représenter au minimum 75 % du volume exploitable
initial des essences principales, et le taux de reconstitution global de ces essences après une
rotation doit être suffisant et individuellement au moins supérieur à 50 %.

Dans un premier temps, la liste complète des essences exploitables retenues (31) a été arrêtée. Elle
correspond à 98,79 % du volume exploitable total des 49 essences principales (tableau 33).

Dans un second temps, une concertation a été tenue au sein de la Cellule Inventaires et
Aménagements. Au terme de celle-ci, 3 essences ont été retirées de la liste des essences aménagées
parce qu’elles ne présentent actuellement qu’un intérêt écocomique médiocre couplé à un volume
exploitable très faible (Abam évélé, Bossé foncé) ou parce qu’elles présentent une insuffisance
notoire de leur taux de reconstitution sur la période de la rotation quel que soit le diamètre de coupe
fixé (Mambodé).

85
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Tableau 33 : Essences préalablement retenues pour la simulation de production nette.
Tiges Volume/ha Volume
N° Essences Tige/ha exploitables (mi/ha) exploitable (m°) % volume
1 | Abam évélé 0:08 658 0,15 2246 0,04
2 | Abam vrai 0.65 23583 1.98 125765 2,18
3 | Acajou de bassam 0:06 1348 0,19 10593 0,18
4 | Alep 3.18 81671 8.7 452709 7.85
5 | Assamela / Afrormosia 106 4843 3.23 41328 0,72
6 | Ayous / Obeche 0,58 37841 5.14 441364 7.65
7 | Azobé 0.11 3670 027 17898 0,31
8 | Bahia 043 11666 121 66423 1,15
9 |Bété 0,53 8526 1.06 37625 0,65
10 | Bilinga 03 965 0,72 6563 0,11
11 | Bongo H (Olon) 021 2625 0,37 15090 026
12 | Bossé clair 0.29 1991 0.6 16540 0,29
13 | Bossé foncé 0,1 802 0,16 6729 0,12
14 | Dabéma 0,1 5173 047 36148 0,63
15 | Dibétou 0,12 1344 0,79 27487 048
16 | Doussié rouge 0:29 1202 048 9272 0,16
17 | Emien 3.08 231912 15.48 1406684 24,39
18 | Eyong 0,73 20249 1.67 106824 1,85
19 | Fraké / Limba 3.51 219385 14,85 1171758 20.31
20 | Fromager / Ceiba 0,15 11217 121 116012 2.01
21 | Iomba 0,14 4639 0,49 29866 0,52
22 |Iroko 0:06 1909 044 26857 047
23 | Kossipo 0:06 2542 0,32 27667 048
24 | Kotibé 0:27 10214 0,54 33827 0,59
25 |Mambodé 0,12 9278 0,84 78932 1,37
26 | Niové 0.15 4605 0,38 18541 0,32
27 | Okan 0,1 5574 0,73 63858 1,11
28 | Padouk rouge 0.68 19044 2.11 111578 1,93
29 | Sapelli 1.51 27714 85 370133 642
30 | Sipo 0.05 1855 0,31 24411 042
31/Tali 1.98 150047 8.88 797983 13,83
Total 20,68 908092 82.27 5698711 98.8
Tableau 34 : Essences éliminées du groupe retenu pour la simulation de la production nette.

N° |Essences Tiges / ha Tiges Volume/ha Volume % Volume
exploitables (m'/ha) exploitable
1__[Abamév 0:08 658 0.15 2 246 0,04
2 |Bossé foncé 0.10 802 0,16 6729 0,12
3 [Mambodé 0.12 9278 0.84 78 932 1.38
Total 0,30 10.738 1,15 87.907 1,54

Ces 3 essences retirées de la simulation représenteront le groupe des "Complémentaires Top 50"
(groupe 2).

Au terme de ce processus, 28 espèces ont été retenues (voir tableau 35) comme essences
aménagées ce qui représente un volume de 5.561.804 m$. Leur contribution au volume exploitable
total atteint 97,60 %. Le nombre minimum exigé de 20 essences ainsi que le critère de 75 %
(minimum) du volume exploitable initial des essences principales, ont donc été respectés.

86

Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Tableau 35 : Liste des espèces aménagées.

N° | Nom com Nom latin Code | N° | Nom com. Nom latin Code
1_|Sapelli Entandrophragma cylindricum | 1104 | 15 | Acajou bas | Khaya ivorensis 1103
2 |Ayous Triplochiton scelroxylon 1105 | 16 | Dabéma Piptadeniastrum africanum | 1310
3 |BosséC | Guarea cedrata 1108 | 17 | Alep Desbordesia glaucescens 1304
4 |Bahia Mitragyna ciliata 1204 | 18 |Bilinga Nauclea diderrichii 1308
5 |Eyong Eribroma oblongum 1110 | 19 |Tali Erytrophleum ivorensis 1346
6 |Okan Cylicodiscus gabonensis 1341 | 20 |Emien Alstonia boonei 1316
7 _|Kosipo Entandrophragma candollei 1118 |21 |Fraké Terminalia superba 1320
8 |Kotibé Nesogordonia papaverifera 1117 | 22 |Fromager |Ceiba pentandra 1321
9 |Bété Mansonia altissima 1118 | 23 |PadoukR |Pterocarpus soyauxii 1345
10 |Iroko Milicia excelsa 1116 | 24 | Doussier R | Afzelia bipindensis 1112
11 |Dibétou | Lovoa trichilioides 1110 | 25 | Azobé Lophira alata 1106
12 |Ilomba Pycnanthus angolensis 1324 | 26 |Niové Staudtia kamerunensis 1338
13 |Sipo Entandrophragma utile 1123 | 27 |BongoH |Fagara heitzii 1205
14 | Assamela | Pericopsis elata 1104 | 28 | Abam vr. | Gambeya lacourtiana 1419

54.3 La rotation

Conformément aux normes en vigueur au Cameroun, la rotation retenue dans le cadre de cet
aménagement est de 30 ans.

544 Simulation de la production nette

Pour fixer les différents paramètres d’aménagement de cette série de production, les résultats de
l'inventaire d'aménagement ont été réintroduits dans une base de données Access pour traitements
complémentaires afin de tenir compte de la qualité des arbres relevés lors de l’inventaire. Ainsi,
les effectifs et les volumes de toutes les tiges d’essence de qualité D (n’intéressant pas
l’exploitation) quelle que soit leur classe de diamètre ont été retirés des totaux pour le calcul des
taux de reconstitution. Par la suite, au moment de calculer la possibilité finale, le volume
exploitable dans les zones de production a été diminué de 6 %, afin de ne pas tenir compte de la
surface représentée par les routes et les rives de cours d’eau incluses dans la série de production,
conformément aux normes en vigueur en matière d'aménagement forestier au Cameroun.

La simulation de la production nette a concerné, pour les essences aménagées, toutes les tiges
comprises entre DME/AME et DME/ADM + 399 cm et pour les autres nces, les tiges
comprises entre DME/ADM et DME/ADM + 39,9 cm , constituant les effectifs exploitables
initialement (BED à la première rotation.

Tous les arbres de diamètre supérieur ou égal au DME / ADM + 40 cm , généralement très âgés et
donc de croissance plus faible, ont été retirés de la simulation. Ces tiges néanmoins disponibles
pour l’exploitation n’entreront pas dans les calculs de reconstitution mais constitueront le bonus
de première rotation, conformément aux normes en vigueur.

Les dégâts d’exploitation en terme de tiges ont été déduits de l’effectif de chacune des classes de
diamètre en dessous du DME/ADM. Ensuite, les taux d’accroissement et de mortalité ont été
appliqués à ces nouveaux effectifs pour déterminer le nombre de tiges qui seront exploitées à la
rotation suivante (EER). Pour définir le nombre de tiges à exploiter, il n’a été retenu que les tiges
de diamètre supérieur ou égal au DME/AME (essences aménagées) pour lequel la reconstitution
permet de maintenir le capital de l’espèce concernée.

Ces calculs ont été effectués pour les 28 essences aménagées et sont repris au tableau 36.

87
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Tableau 36 : Simulation retenue.
EIE Bonus (nb. EER Taux de DME appliqué

Essence (nb.tiges) tiges) (nb. tiges) reconstitution (cm)
Abam vrai 6712 2780 7624 78 80
Acajou de bassam 1348 0 1334 68 80
Alep 59621 16085 43818 51 50
Assamela / Afrormosia 4763 0 11067 160 90
Ayous / Obeche 19167 6045 19030 68 90
Azobé 1920 76 1599 57 70
Bahia 10782 78 12196 78 60
Bél 8290 0 17780 148 60
Bilinga 965 0 1459 104 80
Bongo H (Olon) 2374 173 4748 138 60
Bossé clair 1757 156 3287 129 80
Dabéma 2303 1202 1830 55 70
Dibétou 875 0 1064 84 90
Doussié rouge 1127 75 1532 93 80
Emien 30667 51584 113504 255 80
Eyong 7407 1211 6560 61 70
Fraké / Limba 135937 7209 125318 63 70
Fromager / Ceiba 1868 6358 2756 101 70
Tomba 3921 718 3033 53 60
Iroko 555 399 1208 150 110
Kossipo 1045 390 788 52 100
Kotibé 4650 248 5166 76 60
Niové 2358 78 2411 70 60
Okan 708 3675 567 55 80
Padouk rouge 5857 1745 6611 78 80
Sapelli 25824 1252 22518 60 100
Sipo 494 656 510 71 100
Tali 50418 25602 37205 51 70
Groupe 1 393713 127795 456522 80 DME/AME
Groupe 2 10248 = 2814 - DME/ADM
Sous-total 403961 127795 459336 - -
Groupe 3 73653 - - - DME/ADM
Groupe 4 2876 827 2548 - 80
Groupe 5 110251 - - - DME/ADM
Sous-total 186780 827 2548 - =
Total 590741 128622 461884 - =

A l'issue de ces calculs, la production nette en termes de nombre de tiges des 31 essences
principales retenues a été estimée à 403.961 tiges et le bonus à 127.795 tiges.

54.5 La possibilité forestière (volume total et volume à l’hectare)

La possibilité forestière correspond au volume qui sera prélevé en appliquant les DME/AME
définis pour chacune des essences aménagées et les DME/ADM pour les autres. La possibilité en
effectif définie à l’issue de la simulation précédente correspond en volume à une possibilité de
2.608.704 m° et un bonus de 1.409.845 m° (tableau 37), soit une possibilité totale de 4
018.549 m° (groupes 1 et 2) assise sur une superficie forestière exploitable (affectation « FOR >»)
de 101.381 ha. Ce volume est destiné à être prélevé sur les 30 années, ce qui correspond à un
prélèvement moyen annuel de 133.951 m°.

88
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Tableau 37 : Possibilité en volume de la forêt (>= DME / AME).

provisoire, licences, ventes de coupe,

24 % du capital ligneux exploitable.

(possibilité + bonus) correspond à 70,75 % du volume supérieur au DME/ADM (5.561.804

VIE Bonus VER DME appliqué
Essence m/ha m° m°/ha m° m/ha m° (em)
Abam vrai 042 42255 0:23 23251 0,35 35656 80
Acajou de bassam 0,10 10593 0,00 0 0.05 4963 80
Alep 257 260365 151 152968 0,97 97881 50
Assamela / Afrormosia 0,40 40682 0,00 0 0,65 65753 90
Ayous / Obeche 2.15 217959 1,09 110409 123 125131 90
Azobé 0.10 10134 001 711 0.05 5394 70
Bahia 0,60 60327 0.02 1522 0,31 31358 60
Bél 0.36 36631 0,00 0 0,44 44472 60
Bilinga 0,06 6563 0,00 0 0.07 6860 80
Bongo H (Olon) 0,13 12724 0,02 2062 0,10 10377 60
Bossé clair 0,13 13608 0,02 2170 0,14 14494 80
Dabéma 0,14 13767 0,14 14333 0.07 6814 70
Dibétou 0,19 19455 0,00 0 0,16 16454 90
Doussié rouge 0,08 8187 001 1085 0:06 6558 80
Emien 1.90 193110 | 5,58 565931 4,62 468589 80
Eyong 048 48655 0,12 11882 028 28337 70
Fraké / Limba 715 785932 | 0,71 71592 4,32 437960 70
Fromager / Ceiba 0.10 10611 0,82 82746 0,09 8787 70
Tomba 022 21882 0,08 7984 0.08 7720 60
Iroko 0,08 8450 0,08 8228 0,12 12374 110
Kossipo 0.12 12461 0,06 6045 0:06 6469 100
J 0,17 17560 0.02 1680 0,12 12579 60
0,11 11347 001 611 0.07 7093 60
0,05 4811 0,53 53297 0.03 2729 80
Padouk rouge 0,40 40153 0,18 17962 0,31 31121 80
Sapelli 3.28 332871 | 0,27 27620 1.83 185570 100
Sipo 0:06 5879 0,13 12968 0:04 4172 100
Tali 275 278473 | 2,30 232788 1,39 141062 70
Groupe 1 24,91 | 2525445 | 13,91 | 1409845 | 18.02 1826726 DME/AME
Groupe 2 0:27 83259 - - 0.07 6788 DME/ADM
Sous-total 25,18 | 2608704 | 13,91 | 1409845 | 18.09 1833514 -
Groupe 3 3,78 382890 | 0,00 0:00 DME/ADM
Groupe 4 0,15 14702 | 0.06 6587] 0.09 9245 80
Groupe 5 56.63] 5741734] 0,00 0:00 DME/ADM
Sous-total 60,56| 6139326] 0,06 6587] 0.09 9245 -
Total 85.74] 8748030] 13,97] 1416432] 18.18 1842759 -
Remarque : les volumes présentés dans ce tableau découlent des tarifs de cubage de la phase IT appliqués au nombre
de tiges issues de la simulation de la production nette.
Le volume supérieur au DME/AME des essences aménagées (groupe 1) de 3.935.290 m°

m°)

e ces mêmes essences. Comparativement à l'exploitation réalisée auparavant (convention
.), l'aménagement entraîne le maintien sur pied d’environ

Vu les tendances actuelles du marché du bois, l’aménagement forestier peut supposer que la valeur
économique d’une forêt repose essentiellement sur les essences principales (groupe 1 et 2), les
essences des groupes 3, 4 et 5 n’ayant que peu ou pas de valeur commerciale reconnue. Ainsi, en

considérant ces essences principales et avec le ratio de 1/30° de la possibilité, le concess

89
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

pourra prélever annuellement 86.957 m° de possibilité soutenue en essences principales et 46.995
m° de bonus, ce qui correspond à une possibilité totale de 4.018.549 m°.

Toutefois, ce volume a été revu à la baisse pour tenir compte des différentes affectations définies
dans la concession, notamment la série de protection, les routes et les rives de cours d’eau qui ne
sont pas concernées par l’exploitation. Le volume correspondant à ces zones soustraites de
l'exploitation (soit 6 % pour les rives et routes, et 1,9 % pour la zone de protection) a été retranché
de la possibilité totale, pour obtenir une possibilité nette de 3.678.057 m°. La superficie du massif
finalement allouée à la production de bois et prise en compte dans le découpage des blocs
d'aménagement a été réduite à 92.695 ha.

Tableau 38 : Répartition des surfaces et volumes exploitables par affectation.

Affectations Superficie (ha) | Volume (m)| m‘/ha
Zones exploitables 101.381 4.018.549 39,63
Zones de protection (1,9 % des zones exploitables) 1.917 87.549 45,66
Zones agroforestières exclues de l’'UFA 852 32.016 37,64
Rives et routes (6 % zones exploitables sauf Zp et Za) 5.917 220.927 37,33
Zones de production forestière 92.695 3.678.057 39,67
% zone de production / zones exploitables 91,43 % 91,96 %
La gestion périodique (tous les 5 ans) de cette possibilité durant la période de la rotation oblige à

répartir le volume défini (3.678.057 m°) en 6 parts correspondant chacune à un bloc quinquennal.

54.6 Les DME/AME

Les Diamètres Minimum d'Exploitation d’ Aménagement ont été définis pour chaque essence du
groupe 1 (essences aménagées) en tenant compte de leur accroissement annuel moyen en diamètre
(fixé dans la fiche technique n° 06 accompagnant l’Arrêté 0222), d’un taux de mortalité résultant
des dégâts dus à l’exploitation, d’un taux de mortalité naturelle, et de la nécessité d’obtenir un
niveau de reconstitution en nombre de tiges suffisant.

Le taux de reconstitution des essences a été estimé à l’aide de la formule mathématique établie par
API Dimako qui intègre l’ensemble de ces paramètres.

L'expression de la formule est du type :

No (1-A)(1- a)
D RE = ——
Np

Où - No: effectif des classes de diamètre en dessous du DME intervenant dans la reconstitution du
capital ligneux exploité
- _@: mortalité naturelle (1 % par an)
- A: mortalité due aux dégâts de l’exploitation (7 %)
-  T: rotation (30 ans)
-__ Np: effectif total exploitable (DME + 3 classes) à reconstituer
-__% Re : pourcentage de reconstitution

90
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

L'évolution des taux de reconstitution pour chaque essence en relation avec l’augmentation du
DME sont présentés en annexe 10.

Sur 28 essences aménagées, 18 ont vu leur DME augmenter (en format gras dans le tableau) afin

‘obtenir un taux de reconstitution suffisant, soit 64 % des essences retenues.
Tableau 39 : DME administratif et d'aménagement des essences aménagées.
N° Nom commercial CODE | Dme/adm | Dme/amé | Tx. De rec.

1|Abam vrai 1419 50 80 78

2 | Acajou de bassam 1103 80 80 68

3 |Alep 1304 50 50 51

4 | Assamela / Afrormosia 1104 90 90 160

5 | Ayous / Obeche 1105 80 90 68

6 | Azobé 1106 60 70 57

7]|Bahia 1204 60 60 78

8 | Bété 1107 60 60 148

9 |Bilinga 1308 80 80 104

10 | Bongo H (Olon) 1205 60 60 138

11 | Bossé clair 1108 80 80 129

12 | Dabéma 1310 60 70 55

13 | Dibétou 1110 80 90 84

14 | Doussié rouge 1112 80 80 93

15 |Emien 1316 50 80 255

16 |Eyong 1209 50 70 61

17 |Fraké / Limba 1320 60 70 63

18 | Fromager / Ceïba 1321 50 70 101

19 | Iomba 1324 60 60 53

20 |Iroko 1116 100 110 150

21|Kossipo 1117 80 100 52

22|Kotibé 1118 50 60 76

23 | Niové 1338 50 60 70

24]Okan 1341 60 80 55

25 |Padouk rouge 1345 60 80 78

26 | Sapelli 1122 100 100 60

27 |Sipo 1123 80 100 71

28 |Tali 1346 50 70 51

Total 80

54.7 Possibilité déterminée pour les espèces intéressant directement le concessionnaire
Dans le cadre de la mise en œuvre de cet aménagement, et dans l’état actuel des activités
‘exploitation forestière du concessionnaire, 46 essences seront prospectées (35 appartiennent au

groupes 1 et 2,7 au groupe 3 et 4 au groupe 5). Parmi celles-ci, 9 seront exclues de l’exploitation
et 21 seront effectivement exploitées. Les autres (15) peuvent être considérées comme des espèces
à promouvoir à moyen terme sur le marché du bois ou qui n’ont pas de débouchés dans le contexte
économique actuel.

Le tableau 40 présente une comparaison des différents volumes exclusivement pour les essences
actuellement prospectées et exploitées par la société.

91
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Tableau 40 : Volumes exploitables en situation sans (z DME) ou avec aménagement (> DMA)
des essences intéressant le concessionnaire.

Acajou de bassam 0,19 19017 0,10 10 593 0,10 9995
Aningré R 0,02 1 990 0,00 264 0,00 0
Assamela / Afrormosia 323 327 030 0,41 41 328 0,38 38994

Ayous / Obeche 5,14 521 520 435 441 362 3.06 309817

Bété 1,06 107 441 0,37 37 623 0,34 34562
Bilinga 0,72 73 259 0,06 6 563 0,06 6192

Bossé clair 0,60 60 343 0,16 16 540 0,15 14887
Dabéma 0,47 47788 0,36 36151 0,26 26513
Dibétou 0,79 80 203 0,27 27 487 0,18 18356
Doussié rouge 0,48 48 177 0,09 9273 0,09 8748

Eyong 167 169 713 105 106 825 0,56 57117

Fraké / Limba 14,85 1 505 965 11,56 1171753 7,98 809080

Iroko 0,44 44615 0,26 26 855 0,16 15736
Kosipo 0,32 32 884 0,27 27 670 0,17 17461

Moabi 0,22 22312 0,19 19010 0,00 0

Niové 0,38 38 732 0,18 18 541 0,11 11282

Okan 0,73 73747 0,63 63 857 0,54 54825
Padouk rouge 2,11 213 612 1,10 111576| 0,54 54832
Sapelli 8,50 861 370 3.65 370 131 340126

Sipo 0,31 31034 0,24 24410 0,18 17782

Tali 8.88 899 828 T8T 797 983 4,76 482378

1 Tiama 0,03 3487 0,03 2 543 0,00 0
Jatanza 0,27 27459 0,24 24 819 0,00 0

Pao rosa 0,10 9823 0,09 8957 0,00 0

3 Wamba 1,54 155 716 1,04 105 781 0,00 0

Total (essences actuellement exploitées) 53.04 5 377 065 34,75 3 522 896 22,97 2 328 682

Mukulungu 0,05 5348 0,05 5116| 0:00 0
Kotibé 0,54 55027 0,33 33826] 0,18 18153

1 Koto 0,13 13 609 0,10 9 827 0,00 0
Aïiélé / Abel 0,23 23 428 0,20 19 932 0,00 0
Aningré À 0,06 6118 0,05 5 082 0,00 0

Bahia 121 122 487 0,66 66 423 0,58 58355
Bongo H (Olon) 0,37 37 608 0,15 15 092 0,14 13951

Bossé foncé 0,16 15 997 0,07 6 729 0,06 5764
Fromager / Ceiba 121 123 133 1,14 116010 0,87 88083
Tlomba 0,49 49241 0,29 29 868 0,28 28179
Mambodé 0,84 84812 0,78 78 935 0,70 70672
Onzabili K 0,02 2088 0,01 1 298 0,00 0

2 Padouk blanc 001 645 0,00 0 0,00 0
Diana Z 2.24 227 522 1,78 180 428 1,58 159862

Eyek 0,19 19073 0,19 18 946 0,00 0

Lati parallèle 0,40 40 099 0,32 32153 0,29 29098

3 Tchitola 0,35 35 831 0,34 34 199 0,00 0
Etimoé 0,20 20 399 0,19 18856] 0,18 17791
Osanga 1,58 160 203 120 121 483 1,04 105499
Limbali 0,02 2455 0,00 0 0,00 0

5 Monghinza 0,09 9 338 0,09 8817 0,07 7373
Total (essences prospectées non exploitées) 10,40 1 054 461 7,92 803 020 | 5.95 602 779

Remarque: les volumes présentés ici sont des volumes bruts sur pied. Des coefficients de
commercialisation spécifiques doivent être appliqués au volume déterminé pour chaque essence si on veut
connaître le volume commercialisable.

Les espèces actuellement exploitées par le concessionnaire représentent au DME/ADM un volume
de 3.522.896 m°. Calculé suite à l’application des paramètres d’aménagement défini dans le plan

92
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

d'aménagement (DME/AME, élimination des qualités D, exclusion des zones de protecion et
agroforestières), le volume pour ces mêmes essences tombe à 2.328.682 m* soit 68,15 % du volume
des mêmes espèces au DME. Cela représente une moyenne de 22,97 m*/ha. Ramené à la surface
totale de la concession (zones agroforestières et zones de protection incluses), ce seront 19,72
m/ha qui seront exploités.

La réduction du potentiel par rapport à une situation sans aménagement est de 33,90 % sur le
volume exploitable.

Si le concessionnaire exploitait également les espèces prospectées par ses équipes, le volume sur
pied exploitable dans le cadre de cet aménagement pourrait atteindre 2.931.461 m° (tableau 40),
soit 28,92 m'/ha et 67,76 % du volume des mêmes espèces au DME. Dans ce cas, l’écart par
rapport à une situation sans aménagement est de 32,24 %.

Le volume qui sera réellement exploité (2.328.682 m°), par rapport au volume total estimé pour
l’'UFA (32.875.082 m°) correspond à 7.08 % du capital ligneux. Par rapport au volume total de
l’'UFA estimé au DME (12.020.935 m), il représente 19,37 % du capital.

548 Synthèse sur l’évolution de la forêt

Les UFA 10.030 et 10.031 regroupées présentent un potentiel ligneux en essences principales
relativement élevé, notamment par rapport aux autres UFA gérées par Pallisco et ses partenaires.
Le massif est caractérisé par un type forestier semi-caducifolié. Bien qu’elle n’ait été couverte ni
par des ventes de coupe, ni par des licences d’exploitation, cette UFA a été exploitée illégalement
sur 21.750 ha au cours des années 1999 à 2000. Selon les estimations, le prélèvement moyen s’est
situé entre 7,46 et 15,39 m° à l’ha et à concerné 8 essences principales : le sapelli, le kosipo, l’iroko,
l’ayous, le tali, le moabi, le pao rosa et l’assamela.

Entre 2001 et 2007, les UFA 10.030 et 10.031 ont chacune été exploitées, respectivement par la
société Pallisco et Ingénierie Forestière dans le cadre des conventions provisoires et définitives.
Au total, près de 55.000 ha avaient été parcourus par l’exploitation au moment de l'inventaire
d'aménagement. Ces prélèvements passés induisent un manque en volume important mais ne
constituent pas de premier abord un obstacle à la reconstitution qualitative et quantitative du massif
puisqu'ils n’induisent pas de profonds changements d’ordre structurel, écologique, spécifique et
évolutif dans le milieu forestier. Tout dépend de l’importance des perturbations et du temps
d’attente accordé à la forêt avant le second passage de l’exploitation sur ces zones déjà perturbées.

En l’état actuel de la forêt, l’exploitation forestière devra s’opérer dans les parties encore intactes
et passer au besoin, d’une zone à une autre, sans toujours tenir compte du principe de contiguïté
des espaces à mettre en exploitation imposés par les normes, de façon à laisser un maximum de
temps aux zones exploitées antérieurement pour se reconstituer.

L'évolution, sur le plan qualitatif et quantitatif, d’un tel massif et sa valeur commerciale future
vont également dépendre en partie des principes d’aménagement qui sont prescrits et qui seront
mis en œuvre au cours de cette première rotation.

Sur le plan quantitatif, la définition de la possibilité de prélèvement s’est faite sur la base du
nombre de pieds pouvant être récoltés et/ou reconstitués et non pas sur base d’une reconstitution
des volumes, ceux-ci étant estimés à partir de tarifs de cubage dont l’entière fiabilité est discutable.
Ce procédé ne permettra pas, dans tous les cas, d’assurer la reconstitution d’un volume identique
pour la seconde rotation.

93
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Pour un rendement soutenu de la forêt, la possibilité a été fixée à 2608704 m° (bonus exclu). Cette
possibilité est obtenue en assurant, pour les essences aménagées, une reconstitution totale de 80 %
sur la durée de la rotation (30 ans).

De cette possibilité, seuls 1.914.037 m interessent l’exploitation du concessionnaire telle qu’elle
est menée actuellement. Si cette possibilité venait à être prélevée, une reconstitution des essences
aménagées serait assurée à hauteur d’un volume de 1.160.964 m°, soit 61 % dudit volume (bonus
exclu) exploité en 1° rotation.

Par rapport aux autres UFA du concessionnaire et de ses partenaires, l’Azobé apparaît dans le
massif avec un potentiel exploitable intéressant. Si le concessionnaire décidait d’exploiter cette

nouvelle essence, la possibilité prélevable à l’exploitation passerait à 1.924.171 avec une
reconstitution du volume à 1.166.353, soit un taux de 61%.

Ces données traduisent l’état actuel de la forêt et ne prennent pas en compte les éventuelles
évolutions du stock sous l’effet conjugué de l’accroissement et de la mortalité des arbres dans le
temps. On suppose ici que les gains en volume sur les arbres visés par l’exploitation seront
compensés par les pertes dues à la mortalité sur toute la période de la rotation. Toutefois, l’avenir
du peuplement résiduel de la forêt (vérifiable pendant la 2° rotation) dépendra aussi bien de ces
paramètres (accroissement et mortalité) que des dégâts qui lui seront infligés lors de l’exploitation
forestière.

Sur le plan qualitatif, la répartition et la proportion des espèces de valeur seront nettement
différentes dans le peuplement en 2°" rotation. Cela est dû d’une part à la disparition des tiges
constituant le bonus de la première rotation, et d’autre part à des taux de reconstitution différents
affectant les espèces exploitées. Enfin, ces considérations sont établies sur la base d’une vision
statique du milieu forestier concerné. Or, du fait de l’exploitation, le massif va subir des
transformations qui vont modifier le milieu et le rendre plus favorable au développement de
certaines espèces, mieux adaptées et moins fréquentes aujourd’hui, au détriment d’autres espèces
en plus grand nombre actuellement.

94
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

5.5 Blocs d’aménagement quinquennaux et assiettes de coupe annuelle

5.5.1 Blocs d’aménagement

La concession a été divisée en 6 blocs quinquennaux équivolumes, eux-mêmes divisés en 5
assiettes annuelles de coupes (AAC) de surface égale ou presque.

5.5.1.1 Contenance des blocs d'aménagement

Outre le critère de constance du volume, le découpage des blocs a été réalisé en tenant compte des
éléments naturels (topographiques, hydrographiques, ...) ou artificiel (pistes, ...) du terrain de

manière à obtenir, dans la mesure du possible, des limites facilement identifiables in situ.

Toutefois, le volume n’étant pas distribué uniformément sur l’ensemble des strates forestières, le
écoupage en blocs de volumes égaux a conduit à obtenir des superficies variables pour chacun
’eux (tableau 41).

Tableau 41 : Contenance des blocs d'aménagement (en ha).

STRATE | Affectation | BLOC 1 |BLOC2 [BLOC 3 [BLOC 4 |BLOCS5 |BLOC6 |TOTAL
DHC/b FOR 6946 11326 7085 3289 1077 2653) 32.376
DHC/b/cp | FOR il 0 3107 8378 10461 10673| 32.620
DHC/b/in | FOR 0 0 42 0 4 0 46
DHC/d FOR 4983 445 2107 1611 1283 553| 10.981
DHC/d/cp | FOR 0 0 631 1840 4980 2204 9.655
DHS/b FOR 0 48 0 0 0 284 332
MIP CON 1387 269 883 0 1116 116 3.770
MIT FOR 1658 1114 1340 1020 1810 1799 8.740
MRA CON 208 2225 948 4511 805 3722} 12419
SA/b FOR 1161 807 382 0 0 0 2.350
SA/b/cp  |FOR 0 0 301 969 0 173 1.443
SA/d/cp  |FOR 0 0 0 171 0 0 171
SI/b FOR 0 56 0 0 0 0 56

Total 16.344 16.291 16.825 21.789 21.535 22.178 | 114.961

Remarque : Cette distribution des superficies exclut les zones de protection et agroforestières qui couvrent un total
de 3.091 ha.

5.5.1.2 Contenu des blocs quinquennaux

La possibilité totale (bonus inclus) de la concession en essences principales est de 3.678.057 m°,
(après exclusion des zones de protection, des zones agroforestières et de la surface des rives et des
routes). Théoriquement, la possibilité par bloc devrait être de 613.010 m°. Elle a été obtenue en
cumulant les valeurs de la possibilité de chacune des strates contenues (voir tableau 42) en rapport
avec la surface qu’elles occupent dans le bloc. La différence de volume entre le bloc le plus grand
(bloc 2) et le bloc le plus petit (bloc 6) est d’environ 4,6 % (voir tableau 43).

95
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Abiere
N
0 5 A0 km
EE ——

Légende
@ Villages riverains

— Route départementale

Réseau hydrographique
410 060 et 10 031 regroupées

Blocs quinquennaux

[| Zone de protection
(MI zone agroforestière

Mbeng-Mbeng

Nkeuadinako

Kamelone

Lx Réalisation : Cellule Inventaires et Aménagements

Pallisco (Avril 2008)

Figure 23 : Blocs d'aménagement quinquennaux définis dans la concession.
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

l'ableau 42 : Niveau de prélèvement (possibilité) par strate.

STRATE Volume total (m°) | Superficie totale (ha) | Volume/ha (m/ha)
DHC/b 1549006 32.376 47,84
DHC/b/cp 1036598 32.620 31,78
DHC/b/in 0 46 0,00
DHC/d 425987 10.981 38,79
DHC/d/cp 229782 9.655 23,80
DHS/b 4199 332 12,65
MIP 0 3.770 0,00
MIT 258634 8.740 29,59
MRA 0 12.419 0,00
SA/b 106528 2.350 45,33
SA/b/cp 61463 1.443 42,59
SA/d/cp 3039 171 17,77
SJ/b 2823 56 5041
Total 3.678.057 114.961 31,99
bleau 43 : Contenu des blocs quinquennaux.
| Volume/ha BLOC 1 BLOC 2 BLOC 3
STRATE | Affectation (m%ha) Superficie | Volume | Superficie | Volume | Superficie | Volume
(ha) (mi) (ha) {m°) (ha) {m°)

DHC/b FOR 47,84 6946 332309 11326! 541905 7085 | 338975
DHC/b/cp | FOR 31,78 1 32 0 0 3107 98726
DHC/b/in | FOR 0,00 0 0 0 0 42 0
DHC/d FOR 38,79 4983 193301 445 17256 2107 81742
DHC/d/cp | FOR 23,80 0 0 0 0 631 15028
DHS/b FOR 12,65 0 0 48 612 0 0
MIP CON 0,00 1387 0 269 0 883 0
MIT FOR 29,59 1658 49071 1114 32953 1340 39639
MRA CON 0,00 208 0 2225 0 948 0
SA/b FOR 45,33 1161 52641 807 36582 382 17317
SA/b/cp  |FOR 42,59 0 0 0 0 301 12803
SA/d/cp  |FOR 17,77 0 0 0 0 0 0
SI/b FOR 50,41 0 0 56 2822 0 0

Total 31,99 16.344 627354 16.291| 632132 16.825 | 604228

97
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

umo BLOC 4 BLOC 5 BLOC 6 TOTAL
STRATE | Affectation Races Superficie | Volume | Superficie | Volume | Superficie | Volume | Superficie | Volume
(ha) mi) (ha) mi) (ha) mi) (ha) mi)

DHCH [FOR 47,84 3280 | 157374 1077] 51541 2653[ 126922] 32376| 1549006
DHC/b/p [FOR 3178 8378 | 266238] 10461 | 332430 10673 | 339161] 32620] 1036598
DHC/b/in_|FOR 0,00 0 0 4 0 0 0 46 0
DHC/d [FOR 38,79 1611] 62490 1283] 49773 553] 21443] 10981] 425987
DHC/d/p | FOR 23.80 1840 | 43787 4980 | 118517 2204] 52453 9.655] 229782
DHSb [FOR 12,65 0 0 0 0 284] 3594 332 4199
MIP CON 0,00 0 0 1116 0 116 0 3.770 0
MIT FOR 29,59 1020 | 30177 1810 53548 1799] 53251 8740] 258634
MRA CON 0,00 4511 0 805 0 3722 0] 12419 0
SAb FOR 4533 0 0 0 0 0 0 2.350 106528
SAbkp [FOR 42,59 960] 41278 0 0 173] 7390 1443 61463
SA/dkp [FOR 17,77 171] 3038 0 0 0 0 171 3039
ST FOR 5041 0 0 0 0 0 0 56 2823

Total 30,11] 21.789] 604382| 21.535 | 605809 22.178 | 604212] 114.961 | 3.678.057

5.5.2 Ordre de passage

5.5.2.1 Blocs quinquennaux

Le choix de l’ordre de passage

zones non exploitées présentes dans la conc

ans les blocs quinquennaux a été dicté par l’emplacement des
sion et par les travaux forestiers antérieurs qui ont

eu lieu dans le massif. Il tient compte aussi des résultats des études faune et notamment de la
répartition spatiale des grands mammifères.

L'exploitation débutera dans le b

oc quinquennal n° 1 situé au nord-est de la concession dans une

zone épargnée par les exploitations antérieures. Elle passera ensuite dans le bloc quinquennal n° 2
recouvrant tout le flanc est de l’'UFA 10.030 directement au sud-est du 1% bloc, puis dans le ème

bloc quinquennal qui couvre les

lernières zones des deux UFA vierges de toute exploitation.

Elle se poursuivra par le 4" bloc quinquennal couvrant une zone en grande partie touchée par

l’exploitation illégale et située à
la moitié ouest de l’'UFA 10.031

‘ouest du massif, puis par le bloc quinquennal n° 5 comprenant
qui a été exploitée par la société Ingénierie forestière puis par la

société Pallisco entre 2001 et 2008.

Finalement, la rotation sera complètée par le bloc quinquennal n° 6 situé à peu près au centre de

l’UFA 10.030 entre les blocs n°

2 et 4, et constitué principalement des AAC exploitées lors des

conventions provisoires et définitives par la société Pallisco entre 2003 et 2008.

98

Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Tableau 44 : Année de passage en exploitation dans les blocs quinquennaux et dans les AAC.
[Bee ['aac 7 année | Bie | 440 T Année | Bio [ AAC | année |
1 2009 Il 2019 21 2029
2 2010 12 2020 22 2030
1 3 2011 3 13 2021 5 23 2031
4 2012 14 2022 24 2032
5 2013 15 2023 25 2033
6 2014 16 2024 26 2034
7 2015 17 2025 27 2035
2 8 2016 4 18 2026 6 28 2036
9 2017 19 2027 29 2037
10 2018 20 2028 30 2038

5.5.2.2 Assiettes annuelles de coupe

Chaque bloc quinquennal a été divisé en 5 AAC équisurfaces (voir tableau 45). L’ordre de passage
dans ces AAC a été planifié de manière à correspondre à une suite logique et que deux as
devant être exploitées l’une après l’autre soient, dans la mesure du possible, toujours contiguës.
Dans certain cas, cette continuité a été tronquée afin d’assurer une stabilité temporelle de
production pour quelques essences importantes présentant un caractère grégaire (ayous, assaméla).
Dans le cas de cet aménagement, la surface moyenne théorique des AAC devrait être de 3.832 ha.

En grande partie, les limites des AAC sont constituées par des éléments naturels du terrain (cours
d’eau). Autant que possible, les AAC sont étirées dans le sens est-ouest afin d’augmenter la
proportion des pistes principales ayant cette orientation favorisant leur ensoleillement et le sêchage
après averses.

La division des 6 blocs quinquennaux en AAC est présentée à la figure 24.

99
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Tableau 45 : Contenance des Assiettes de coupe (en ha).

Strate Affectation | AACI AAC2 AAC3 AAC4 AACS Total Bloc 1

DHC/b FOR 1654 1614 728 843 2106 6946
DHC/b/cp FOR 1 0 Q 0 0 1
DHC/b/in FOR 0 0 0 Q 0 Q
DHC/4 FOR 966 0 1771 1665 580 4983
DHC/d/cp FOR 0 0 0 Q 0 Q
DHS/b FOR 0 0 Q 0 0 0
MIP CON 342 378 318 282 67 1387
MIT FOR 283 187 341 380 467 1658
MRA CON 79 7 41 81 0 208
SA/b FOR 16 1132 7 6 0 1161
SA/b/cp FOR 0 0 Q 0 0 0
SA/d/cp FOR 0 0 Q 0 0 0
SJ/b FOR 0 0 0 Q 0 Q
Total FOR 3342 3318 3207 3258 3220 16344
Strate Affectation | AAC6 AAC7 AAC8 AAC9 AACIO |Total Bloc 2

DHC/b FOR 2614 1799 2301 2285 2327 11326
DHC/b/cp FOR 0 0 0 Q 0 Q
DHC/b/in FOR 0 0 Q 0 0 0
DHC/4 FOR 68 164 57 48 107 445
DHC/d/cp FOR 0 0 Q 0 0 0
DHS/b FOR 0 0 Q 0 48 48
MIP CON 0 269 0 Q 0 269
MIT FOR 155 597 361 0 0 1114
MRA CON 248 65 460 711 741 2225
SA/b FOR 176 341 127 163 0 807
SA/b/cp FOR 0 0 Q 0 0 0
SA/d/cp FOR 0 0 0 Q 0 Q
SJ/b FOR 0 56 Q 0 0 56
Total FOR 3262 3292 3306 3207 3224 16291
Strate Affectation | AACII |AACI2 |AACI3 JAACI4 |AACIS |Total Bloc 3

DHC/b FOR 1530 2635 2157 764 0 7085
DHC/b/cp FOR 0 0 Q 624 2482 3107
DHC/b/in FOR 42 0 0 Q 0 42
DHC/4 FOR 1287 227 593 0 0 2107
DHC/d/cp FOR 0 0 Q 488 143 631
DHS/b FOR 0 0 0 Q 0 Q
MIP CON 84 0 Q 799 0 883
MIT FOR 302 197 108 354 379 1340
MRA CON 115 294 278 0 261 948
SA/b FOR 0 0 Q 382 0 382
SAYb/cp FOR 0 0 154 Q 146 301
SA/d/cp FOR 0 0 Q 0 0 0
SJ/b FOR 0 0 0 Q 0 Q
Total FOR 3360 3352 3290 3411 3412 16825

100
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Tableau 45 (suite) : Contenance des Assiettes de coupe (en ha).

Strate Affectation | AACI6 |AACI7 |AACI8 |AACI9 |AAC20 |Total Bloc 4

DHC/b FOR 2090 0 15 0 1184 3289
DHC/b/cp FOR 100 2993 1189 2431 1665 8378
DHC/b/in FOR 0 0 Q 0 0 0
DHC/4 FOR 1290 0 Q 0 321 1611
DHC/d/cp FOR 0 270 1177 392 0 1840
DHS/b FOR 0 0 Q 0 0 0
MIP CON 0 0 0 Q 0 Q
MIT FOR 747 256 0 Q 16 1020
MRA CON 130 749 1209 1226 1196 4511
SA/b FOR 0 0 0 Q 0 Q
SA/b/cp FOR 0 70 608 292 0 969
SA/d/cp FOR 0 0 171 Q 0 171
SJ/b FOR 0 0 0 Q 0 Q
Total FOR 4357 4338 4370 4340 4383 21789
Strate Affectation | AAC21 |AAC22 |AAC23 |AAC24 |AAC25 |Total Bloc 5

DHC/b FOR 1 0 Q 0 1076 1077
DHC/b/cp FOR 2869 2341 1911 2797 543 10461
DHC/b/in FOR 0 0 Q 0 4 4
DHC/4 FOR 0 0 0 Q 1283 1283
DHC/d/cp FOR 609 1324 1516 979 551 4980
DHS/b FOR 0 0 Q 0 0 0
MIP CON 341 0 440 Q 335 1116
MIT FOR 508 538 308 101 355 1810
MRA CON 14 46 85 513 146 805
SA/b FOR 0 0 0 Q 0 Q
SA/b/cp FOR 0 0 Q 0 0 0
SA/d/cp FOR 0 0 0 Q 0 Q
SJ/b FOR 0 0 Q 0 0 0
Total FOR 4342 4250 4260 4391 4293 21535
Strate Affectation | AAC26 |AAC27 |AAC28 |AAC29 |AAC30 |Total Bloc 6

DHC/b FOR 0 61 Q 975 1617 2653
DHC/b/cp FOR 2783 2546 2522 2304 518 10673
DHC/b/in FOR 0 0 Q 0 0 0
DHC/4 FOR 0 11 0 Q 542 553
DHC/d/cp FOR 553 611 695 56 288 2204
DHS/b FOR 0 Q 0 284 284
MIP CON 11 105 0 Q 0 116
MIT FOR 915 712 168 4 0 1799
MRA CON 25 368 1001 1120 1208 3722
SA/b FOR 0 0 Q 0 0 0
SA/b/cp FOR 31 0 142 0 0 173
SA/d/cp FOR 0 0 0 Q 0 Q
SJ/b FOR 0 0 Q 0 0 0
Total FOR 4318 4414 4528 4459 4458 22178

101
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Abiere
N
0 5 10 km
|

Légende
©  Vilages riverains
— Route départementale

Réseau hydrographique
410080 + 10031 regroupées

Blocs quinquennaux

Blocl
ii

OM s05

= | Limite d'assiette de coupe

El Zone de protection
UM one agroforestière

Mbeng-Mbeng

Zoadiba
ANkeuadinako

Kämelone

La Réalisation : Cellule Inventaires et Aménagements

Pallisco - Avril 2008

Figure 24 : Division des blocs quinquennaux en AAC.
102
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

5.5.3 Voirie forestière

5.5.3.1 Proposition de positionnement de la voirie

Le positionnement de la voirie forestière à l’intérieur de chaque bloc quinquennal a été établi sur
la figure 25. Elle présente les caractéristiques suivantes :

- dans la mesure du possible, les pistes suivent les principales lignes de crêtes ;
- les nouvelles pistes partent du réseau de voirie existant à l’intérieur de la concession ;

- elles relient les blocs quinquennaux les uns aux autres en suivant l’ordre de passage en
exploitation ;

- les pistes tentent au maximum d’éviter les cours d’eau, les têtes de source, et les marécages
afin de minimiser la construction des ponts et les perturbations du milieu qui leur sont liées
(déplacement d’important volume de terre, érosion, ouverture d’écosystèmes sensibles,
pollution et encombrement du lit des cours d’eau, ..) ;

- le réseau de pistes principales et de pistes secondaires mis en place lors de l’exploitation des
AAC précédant la mise en œuvre du plan d'aménagement des UFA 10.030 et 10.031
regroupées sera dans la mesure du possible réutilisé

5.5.3.2 Construction d’un pont sur la rivière Boumba

La rivière Boumba, d’une largeur moyenne de 20 mètres sépare les deux UFA du regroupement
sur toute leur limite commune. Compte tenu de la répartition du volume exploitable dans le massif,
trois blocs quinquennaux chevauchent cette rivière. Cette situation impliquera de nombreuses
contraintes logistiques telles le déplacement des engins d’exploitation et le déménagement du
camp des ouvriers en cours de chantier ou encore la mise en oeuvre d’un roulage superflu. Ces
déplacements engendreront de nombreuses perturbations sur le massif.

Afin de pallier à ces contraintes, les possibilités de contruction d’un pont traversant la rivière
Boumba seront étudiées au cours de l’exploitation du premier bloc quinquennal. Ce pont permettra
d'accéder au massif de l’'UFA 10031 à partir de l’'UFA 10030 sans utiliser les routes
départementales et sans effectuer un détour de près de 100 km. Elle permettra également de
maintenir les ouvriers au camp de Makalaya durant toute la durée de l’exploitation de chacune des
assiettes de coupe des UFA 10.030 et 10.031 regroupées.

Une première analyse sera effectuée sur image satellite afin d'identifier les tronçons de rivière
succeptibles d’accueillir le pont. Ensuite, plusieurs missions de reconnaissances de terrain seront
effectuées afin d’identifer l’endroit le plus propice à son installation.

55.33 Mesures en vue de réduire au maximum les impacts négatifs sur l’écosystème

Depuis plusieurs années, le concessionnaire est en contact et reçoit l’appui de bureaux spécialisés
dans la protection de l’environnement et dans la mise en place de techniques d’exploitation à faible
impact sur le milieu. Des séances de formation sont organisées in situ et un système de prime à la
qualité a été instauré par la société pour encourager les bonnes pratiques en matière de gestion
durable.

Pour réduire au maximum les impacts négatifs sur l'écosystème lors de l’installation de la voirie
forestière, les pratiques suivantes sont mises en œuvre :

103
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

- planifier suffisamment tôt avant l’exploitation, le réseau de pistes principales et secondaires.
Le positionnement de la voirie de base est donc déterminé, pour chaque bloc, lors de la
préparation du plan d’action quinquennal. Le réseau est précisé au niveau de chaque AAC
après l’inventaire d’exploitation ;

- ouvrir les pistes au cours des périodes sèches, plusieurs mois avant l'exploitation (au moins
six mois pour les pistes principales) afin que celles-ci aient le temps de se stabiliser ;

- dans la mesure du possible le réseau de pistes est ouvert suivant un azimut est-ouest de manière
à bénéficier d’un ensoleillement maximum sur la plus grande partie de la journée et permettre
ainsi un sêchage plus rapide entrainant moins de dégradation de la voirie avec tout les
avantages que cela comporte pour le milieu et pour la société (moins d’érosion, moins
’entretien..…) ;

- détourner les eaux de ruissellement de la route à intervalle régulier afin d’éviter l’érosion
(ravinement, affouillement, ..) et le transport de matière, pour empêcher la pollution et
l’encombrement du lit des cours d’eau. Les eaux de ruissellement sont orientées vers les zones
e végétation. Quand il n’est pas possible de les évacuer, une fosse de sédimentation d’un
volume suffisant est creusée en bordure de piste. Si nécessaire, une buse est mise en place pour
faire passer l’eau de ruissellement de l’autre côté de la piste ;

- évacuer au maximum les débris végétaux issus de l’ouverture de la piste, du lit des rivières ou
es bas-fonds marécageux. Les buses ou les ponts mis en place doivent être calibrés pour ne
pas gêner l’écoulement des eaux, même en période de crue maximale ;

-_ disposer les arbres abattus de façon oblique ou perpendiculaire par rapport à l’axe de la piste
de manière à ne pas gêner le déplacement de la faune. Dans le même cadre, il est nécessaire de
maintenir, aux endroits présentant moins de risques d’érosion (par exemple : sommet des
collines, pentes aux abords des marécages, …), quelques arbres en bordure de piste de façon à
constituer des ponts de canopée (ponts naturels de végétation) qui faciliteront les déplacements
et les échanges de la faune arboricole.

104
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Mang Kaka

Mbeng-Mbeng
Zoadiba

Akeuadjinako:
Kamelone

N
0 5 10 Km
|

Légende

© Villages riverains
ra 000- 10.051 regroupées

[1 cirite d'assiette de coupe

— Route départementale
==— Route principale existante

— Projet de piste principale
— Projet de piste secondaire

Blocs quinquennaux

[BI oct
Eloc2
EM os
Bloc
Eloc
Elo
MON Zone de protection
UM zone agroforestière

Réalisation : Cellule Inventaires et Aménagement
Pallisco - Avril 2008

Figure 25 : Positionnement de la voirie forestière à l’intérieur de chaque bloc quinquennal 1.

105
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

5.6 Régimes sylvicoles spéciaux

5.6.1 Objectifs spécifiques d’aménagement des essences spéciales et de promotion

Une seule espèce, l’ébène, a été classée dans le groupe des essences spéciales (groupe 4).

Cependant, 7 autres espèces présentent un intérêt pour la société : il s’agit des essences de
promotion qui comportent le Pao rosa (Swartia fistuloides), le Diana Z (Celtis zenkerii), l’'Eyek
(Pachyelasma tessmannii), le Ilatanza (Albizia ferruginea), le Lati parallèle (Amphimas
pterocarpoïdes), Wamba (Tessmannia africana) et le Tchitola (Prioria oxyphylla).

L'objectif de l’aménagement de ces espèces est d’assurer une production soutenue de bois en vue
d’une exploitation conditionnée soit par l’ouveture de nouveaux marchés (essences de promotion)

soit par l’obtention d’une autorisation légale (ébène).

5.62 Règles sylvicoles des essences spéciales et de promotion

Les inventaires d’aménagement ont montré que seuls le Diana Z, le Lati parallèle et l’Ebène
présentaient une densité de tiges à l’hectare suffisante (> 0.05) pour pouvoir être exploitées
(tableau 46). Les autres essences ne seront donc pas exploitées.

Tableau 46 : Essences spéciales et de promotion

N° Essence Tiges total | Tige/ha | Tiges exploitables
1 |DianaZ 64677 0,64 41920
2 |Eyek 1280 001 1202
3 |Iatanza 4383 0,04 2963
4 |Lati parallèle 9134 0,09 4645
5 |Pao rosa 3318 0,03 1332
6 |Tchitola / Dibamba 3945 0,04 3230
7 |Ebène 34275 0,34 10897
8 | Wamba 49016 0,48 22220
Total 135753 1,34 75512

Parmi ces trois essences, le Diana Z présente une courbe de distribution en cloche centrée sur la
classe 5 (65 cm de diamètre) avec un net déficit en tiges de petit diamètre ce qui illustre un
problème de régénération. En cas de mise en exploitation de cette essence, des interventions
sylvicoles seront à envisager pour limiter le déficit de régénération.

Les règles sylvicoles qui s’appliqueront à ces essences ne sont pas très différentes de celles
retenues pour les essences nobles exploitées par la société. Les sujets d’avenirs seront strictement
protégés et conservés en vue de maintenir, voire d’agrandir leur population.

106
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Diana Z Ebène
e e
8 8
16000
2 14000 2
& 12000 2
"© 10000 ©
2 8000 ©
S 6000 5
5 É
S 000 S
N % % A Ê]
Classes de diamètre Classes de diamètre
Lati parallèle WAMBA
o 8
ÿ 3000 >
2500 d
$ 2000 o
2 1500 ë
ê 1000 6
S 500 2
Z o
123 4 5 6 7 8 9 10111218 14 234567 sounruis
Classes de diamètre Classes de diamètre

Figure 26 : Distribution des tiges pour les essences spéciales exploitables

Les tableaux 47 à 49 illustrent les effectifs et volumes exploitables de ces trois essences en cas de
mise en exploitation de même que les DME/AME à appliquer en vue d’assurer une reconstitution
minimale de 50% nécessaire si ces essences venaient à être aménagées.

Tableau 47 : Effectifs et volume des essences spéciales exploitables.

: : Tiges Volume/ha Volume
N° Essences Tiges total | Tige/ha b Volume total exploitable
exploitables (mi/ha) (mi)

1 | Diana Z 64677 0,64 41920 227522 2.24 180.428

2 | Ebène 34275 0,34 10897 66053 0.65 46.158

3 | Lati parallèle 9134 0,09 4645 40099 0,40 32.153

4] Wamba 49016 048 22220 155716 1.54 105.781

Tableau 48: Simulation retenue pour les essences spéciales exploitables.
Bonus DME appliqué | Dme/adm

Essence EIE (nb. tiges) (nb. tiges) EER (nb.tiges) | Taux de rec. (cm) (cm)
Diana Z 12768 1496 16197 87 % 70 50
Lati parallèle 629 1851 937 103 % 80 50
Ebène 2876 827 2548 61% 80 60
Wamba 20548 2559 10235 51.8 70 50
Total 36821 6733 29917 76 % = =

107

Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Tableau 49 : Possibilité en volume (mS) des essences spéciales exploitables.

Essence VIE (m°) | Bonus (m°) | VER (m°) | DME appliqué (cm)
Diana Z 68454 12736 61488 70
Lati parallèle 3954 18021 4556 80
Ebène 14702 6587 9245 80
Wamba 61231 23745 41814 70
Total 148343 61989 117103 =

Si ces essences venaient à être exploitées, on constate que les DME devraient être augmentés afin
‘obtenir un taux de reconstitution suffisant. Dans ce cas, la possibilité supplémentaire s’élèverait
à 148 343 m° soit 1,46 mÿ/ha.

5.6.3 Modes d'intervention

Les différentes interventions sylvicoles qui seront menées dans le concession sont explicitées en
détail au paragraphe 5.10.3. En résumé, il s’agira d'identifier la ressource sur le terrain, de la mettre
dans les conditions de croissance les plus favorables en limitant la concurrence, de la protéger au
maximum des dégâts d’exploitation et d’accélérer son développement.

En fonction de la disponibilité en graines puis en plants au niveau des pépinières du
concessionnaire, certaines essences pourraient faire l’objet de plantations d’enrichissements dans
les zones très secondarisées du massif, d’enrichissement de zones exploitées (trouées) et pour la
matérialisation des limites.

Ces modes d'intervention seront réalisées dans un cadre d’intervention général en même temps
que les actions adressées aux espèces des groupes 1 et 2, et sous réserve de l’appui d’un partenaire
extérieur ou de conditions économiques favorables permettant au concessionnaire la réalisation de
ce type d’investissement. Dans un premier temps, elles seront testées dans le cadre de programmes
de recherche menés conjointement avec l’asbl Nature+ et la Faculté Universitaire des Sciences
Agronomiques de Gembloux.

Afin de maintenir ces activités à un niveau de coût acceptable par le concessionnaire, il n’est pas
concevable de multiplier les interventions forestières et les passages dans les assiettes de coupe.
D'autre part, et compte tenu de la haute technicité imposée par la mise en œuvre de telles actions,
il est préférable de les simplifier au maximum et de les uniformiser de façon qu’elles soient
porteuses autant pour les essences principales que pour les essences à sylviculture spéciale (groupe
4) et de promotion (groupe 3). Les interventions sylvicoles qui seront menées dans la concession
viseront donc en même temps toutes ces essences.

5.7 Programme d'interventions sylvicoles

5.7.1 Courbe de distribution par classe de diamètre pour chaque groupe et analyse

A l'exception des groupes 1 et 3 (définis dans TIAMA), les courbes de distribution du nombre de
tiges par classe de diamètre pour les groupes 2 à 5 présentent un aspect en courbe exponentielle
inversée relativement conforme à ce que l’on est en droit d’attendre dans ce type de forêt, avec un
grand nombre de tiges de petit diamètre, puis une diminution rapide du nombre de tiges avec
l'augmentation de diamètre pour arriver à des valeurs proches de zéro pour les tiges d’un diamètre
de 150 cm et plus (cfr. figure 19).

Les courbes de distribution des groupes 1 et 3 laissent clairement apparaître une cloche dont le
sommet se situe à peu près au niveau de la classe de diamètre 5 (60 à 69 cm). Cela conduit à
supposer qu’il existerait des problèmes de régénération pour certaines espèces de ce groupe.

Des distributions de tiges par classe de diamètre en « S » ont été observées pour certaines essences.

108
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Les exploitations antérieures du massif (43,8 % de la superficie), par l’ouverture qu’elles ont
engendré, pourraient toutefois stimuler la régénération de certaines espèces.

5.72 Courbe de distribution des espèces retenues par classe de diamètre et analyse

La distribution par classe de diamètre pour chaque espèce importante est fondamentale car elle
permet de bien visualiser la structure de la population présente et d’identifier les différentes
anomalies et déficiences, notamment en ce qui concerne la régénération de la population. C’est sur
cette base que des interventions sylvicoles adaptées pourront être proposées. Ces distributions sont
présentées sous forme d’histogrammes à la figure 27.

La distribution des espèces peu représentées, interdites d’exploitation et qui, dans tous les cas, ne
présentent aucun intérêt pour l’exploitant (Abam à poils rouges, Abam fruit jaune, Acajou à grande
folioles, Aiélé, Aningré A, Aningré R, Doussié blanc, Faro Mézili, Koto, Lotofa, Moabi,
Mukulungu, Omang bikodok, Onzabili K, Onzabili M, Padouk blanc, Tiama, Tiama congo) n’est
pas présentée.

Abam évélé Abam vrai
e ge
%, 5000 S 35000
4000 30000
œ 8 25000
5 3000 D 20000
= 5 15000
2 20 2 10000
5 1000 S 5000
Z 0 z 0
128 4 5 6 7 8 9 1011121314 ND SO A SON ©
Classes de diamètre Classes de diamètre
Acajou de bassam Alep
ge
8 1600 D 160000
2 1400 2 140000
& 1200 æ 120000
DT 1000 TS 100000
2 800 © 80000
5 600 5 60000
à 5
S
2 2% 2
123 4 5 6 7 8 9 10111218 14 ND 8 A OS ON ©
Classes de diamètre Classes de diamètre
Assamela / Afrormosia Ayous / Obeche
ge
Ê 25000 D 12000
æ 20000 3 Les
TS 15000 S 0
2 2 6000
Es 5 4000
£ 5000 £ 2000
Z 0 z 0
NS 6 1 9 % No 6 À 9% NN
Classes de diamètre Classes de diamètre

109
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Azobé Bahia
e g
8 2
è 8
® 2
5 5
É É
2 2
128 4 5 6 7 8 9 1011121314
Classes de diamètre Classes de diamètre
Bété Bilinga
8 8
£ 2
© ©
T L
2 2
È S
£
2 2
Classes de diamètre Classes de diamètre
Bongo H Bossé clair
8 8
2 D
© ©
L à
2 2
5 5
£ €
S S
Z Z
NN 5 6 A 9 À ©
Classes de diamètre Classes de diamètre
Bossé foncé Dabéma
8 8
2 2
© ©
L L
2 2
S 5
£ £
S S
Z Z
128 4 5 6 7 8 9 10111218 14 1238 4 5 6 7 8 9 1011 12 13 14
Classes de diamètre Classes de diamètre

110
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Dibétou Doussié rouge
e
o Ê 10000
“ 5 8000
v TS 6000
® £
5 É 4000
E 5 2000
E4 z 0
128 4 5 6 7 8 9 10111213 14 ND SO A SON ©
Classes de diamètre Classes de diamètre
Emien Eyong
8 8
L D
2 2
5 5
2 2
5 5
Ê Ê
S S
E4 E4
\ % 9 A 9 MN ©
Classes de diamètre Classes de diamètre
Fraké / Limba Fromager / Ceiba
è o
o ®
$ 2
É Ê
2 2
NT SON SON © 123 45 6 7 8 9 1011 1213 14
Classes de diamètre Classes de diamètre
llomba Iroko
É E 10
E E 800
è 8 ‘0
5 5 400
Ë 5 200
E4 E4 o
128 4 5 6 7 8 9 10111218 14 128 4 5 6 7 8 9 1011 1213 14
Classes de diamètre Classes de diamètre

111
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Kossipo Kotibé
e
É É
e ®
5 ü
2 2
É É
Ê
2 2
123 45 6 7 8 9 1011121314
Classes de diamètre Classes de diamètre
Mambodé Niové
e e
8 8
2 2
® ®
5 5
e 2
5 5
Ê Ê
S S
E4 E4
1 2 3 4 5 6 7 8 9 10 11 12 13 14 1 23 4 5 6 7 8 9 10 11 12 13 14
Classes de diamètre Classes de diamètre
Okan Padouk rouge
8
É £
è è
2 2
5 rs]
É É
2 E4
128 4 5 6 7 8 9 1011 12138 14 NT SO NO SON À
Classes de diamètre Classes de diamètre
Sapelli Sipo
e
S 30000 8
25000 s
TD 20000 è
® 15000 ®
2 10000 £
5 5000 A
Z 0 Z
SOON ON À 123 45 6 7 8 9 1011 1213 14
Classes de diamètre Classes de diamètre

112
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Tali

Nombre de tiges
R
8
8

N 0% 6 A 9 À ©

Classes de diamètre

Figure 27 : Courbes de distribution par classe de diamètre pour chaque espèce importante (groupe
l'et2).

À l’analyse, il est possible d'identifier 4 types de courbes : les courbes exponentielles inversées
régulières et presque régulières, les courbes de distribution irrégulières, les courbes en cloche et
les courbes en «S ». Enfin on a regroupé dans un 5"* ensemble les espèces trop peu nombreuses
interdites d'exploitation.

1) Les espèces de ce groupe se singularisent par une décroissance soit approximativement
exponentielle, soit approximativement linéraire du nombre de pieds en fonction des classes de
diamètre. Les jeunes tiges de ces espèces sont bien représentées et aucun problème de régénération
n’est perceptible. Les espèces concernées sont : l’abam évélé, l’acajou de bassam, l’alep, l’azobé,
le bilinga, le bongo H, le bossé clair, le bossé foncé, le dibétou, le doussié rouge, l’eyong, l’ilomba,
le kotibé, le niové et le padouk rouge. Afin d'augmenter le taux de reconstitution de certaines de
ces espèces, le DME a été relevé. Cette mesure a permis en outre de garantir le maintien de
semenciers puisque les DME adaptés sont supérieurs aux diamètres de fructification régulière
(DFR). Aucune mesure spécifique n’est à prévoir pour ce groupe d’essences.

2) Les espèces de ce groupe sont dotées d’une coubre en «S ». Les jeunes tiges sont bien présentes,
de même que les tiges de gros diamètre. On observe par contre un « creux » dans les classes
intermédaires. Ce creux pourrait traduire l’évolution des paramètres démographiques au cours du
temps. Ainsi les pieds accèdant à la canopée pourraient voir leur croissance s’accèlerer et
resteraient moins longtemps dans les classes de diamètres concernées. Les espèces concernées
sont : le kosipo, le mambodé, l’okan et le sapelli. Le sipo et l’abam vrai occupent une position
intermédaire entre les groupes 1 et 2. Des mesures d’appui à la régénération de ces essences ne
sont pas nécessaires car les DME/AM sont supérieurs aux DFR.

3) Deux espèces présentent des courbes aplaties, il s’agit du dabéma et du fromager. Les jeunes
tiges ne se sont toutefois pas rares. Ces espèces n’étant actuellement pas exploitées, aucune mesure
spécifique n’est à prévoir.

4) Le quatrième groupe est le plus problématique. Il comprend des espèces dont la courbe est en
cloche (plus ou moins tronquée sur la gauche), ce qui indique un ralentissement parfois important
de la régénération. Il s’agit de l’assamela, de l’ayous, du bahia, du bété, de l’émien, du fraké, de
l’iroko et du tali. Le bahia, l’émien et le fraké ne sont pas actuellement exploités.

L’assamela dépasse très rarement le DME/ADM qui est particulièrement élevé au Cameroun (100
cm) comparativement aux pays voisins. Dans ce cas particulier, on pourrait alors plaider pour une
diminution de ce DME de 10 ou 20 cm pour autant qu’elle s’accompagne de mesures d’appui à la
régénération. Des mesures d’appui à la régénération de l’assamela, de l’ayous, de bété, de l’iroko
et du tali se justifient également.

5.7.3 Programme d'intervention sylvicole adaptée

113
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

5.7.3.1 Objectifs

Les objectifs des interventions sylvicoles sont les suivants : assurer le maintien du capital ligneux
en qualité et en quantité à long terme, et dans la mesure du possible, augmenter la proportion des
essences précieuses au détriment des espèces peu intéressantes ou sans valeur, en abondance dans
la concession.

5.7.3.2 Interventions sylvicoles

Les interventions qui seront dorénavant mises en œuvre par le concessionnaire sont les suivantes :
1) Identification, inventaire et cartographie de la ressource exploitable

Toutes les espèces exploitées ou qui pourraient faire l’objet d’une exploitation vont être identifiées,
mesurées et cartographiées sur des fiches d’inventaire, à partir du DME défini dans le cadre de cet
aménagement.

2) Exploitation au DME/AME

Pour assurer la reconstitution de la ressource, il est fondamental que l’exploitation respecte les
diamètres de coupe fixés dans ce plan d’aménagement (cfr tableau 39). Cette augmentation des
DME/ADM aux DME/AME permet de maintenir sur pied un certain nombre de semenciers qui
pourront assurer la régénération de l’espèce au sein du massif. En complément, des mesures
sylvicoles de type plantation d’enrichissement seront prises pour orienter et pour mieux conduire
cette régénération du milieu.

Ce type d'interventions en forêt naturelle a été testé à titre expérimental. Les essais effectués sont
suivis par la Faculté Universitaire des Sciences Agronomiques de Gembloux, notamment via des
travaux de doctorat. Des résultats probants ont été obtenus pour diverses espèces dont l’assaméla,
le bété, le tali et l’iroko. La synthèse des résultats de ces travaux et les recomandations qui en ont
découlé sont présentées dans le chapitre relatif aux activités de recherche.

Finalement, au moment de l’exploitation proprement dite, les tiges d’avenir seront identifiées et
préservées par l’utilisation de techniques d’epxloitation à faible impact (marquage des arbres
d’avenir, abattage contrôlé, planification du débardage.…..).

5.8 Programme de protection de l’environnement

5.8.1 Protection contre l’érosion (bassins versants, berges, etc.)

Dans le cadre de la protection contre l’érosion, deux éléments principaux sont à prendre en
considération : l’érosion due à l’exploitation et celle due à la mise en place de pistes.

L'érosion qui peut résulter de l’exploitation survient en milieu accidenté en présence d’une pente
importante. Pour cela, toute exploitation est proscrite au niveau des pentes supérieures à 50 %.
Pour les pentes inférieures, le couvert végétal est suffisamment dense pour assurer une protection
efficace.

Une bande de forêt de 30 m de largeur, interdite à l’exploitation, est laissée de part et d’autre des
cours d’eau et des plans d’eau.

Pour réduire l’érosion due à la mise en place des pistes forestières, un certain nombre d’éléments
sont pris en considération (voir $ 5.5.3 sur la voirie forestière). Les pistes sont planifiées et
cartographiées avant l’entrée des engins en forêt. Elles suivent les lignes de crête, ont autant que
possible une orientation est-ouest pour plus d’ensoleillement, et elles évitent les cours d’eau et les

marécages. Des fossés de détournement des eaux de ruissellement sont installés à intervalle

114
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

régulier pour les évacuer dans les zones de végétation, et avant la zone de protection de 30 m située
de part et d’autre d’un cours d’eau.

58.2 Protection contre le feu

Compte tenu de la nature du milieu forestier présent dans la concession (forêts denses humides) et
du climat (précipitation, humidité), le feu n’est pas un problème important dans la zone. Il est
utilisé par les populations riveraines dans la zone agro-forestière et par les chasseurs dans leurs
campements temporaires pour fumer la viande de brousse. Dans les deux cas, il est impossible
qu'il s’étende et qu’il envahisse le massif.

D'autre part, l’agriculture itinérante sur brûlis est interdite et inexistante dans le périmètre de la
concession.

58.3 Interdiction de l'installation des population dans la concession

Les études socio-économiques menées au niveau des villages riverains de la concession ont montré
que les populations disposaient d’une réserve de terres cultivables suffisante pour les 30 ans que
durera la rotation, même avec une croissance démographique (peu probable) de 5 % par an. Les
risques de voir les populations rentrer dans le massif pour y cultiver sont donc minimes.

De plus, à la suite de la tenue de réunions de sensibilisation sur la gestion durable et l’aménagement
forestier dans les villages, les habitants sont parfaitement informés que la pratique des activités
agricoles est interdite dans la concession.

D'autre part pour mieux garantir l'intégrité de la concession forestière, ses limites ont été
matérialisées sur le terrain conformément à la réglementation en vigueur. Les limites naturelles
(cours d’eau) ont été identifiées par marquage à la peinture rouge des arbres environnants. Les
limites artificielles (droite reliant un point à un autre) ont été tracées par l’ouverture d’un layon de
5 m de largeur défriché au sol, où toutes les tiges d’un diamètre inférieur ou égal à 15 cm ont été
éliminées à l’exception des espèces de valeur. Les arbres de bonne dimension qui s’y trouvent sont
badigeonnés à la peinture rouge.

Des essences forestières facilement identifiables (moabi, dibétou, sapelli, sipo, moambé jaune, pao
rosa.…) pourraient être plantées sur ces limites d’abord sur la partie nord-est commune avec l'UFA
10.021 (Green Valley) puis sur les côtés ouest quand le classement des UFA 10.030 et 10.031
regroupées aura été obtenu.

584 Protection contre la pollution

Dans le cadre de ses activités, la société d’exploitation forestière utilise une quantité importante
d'hydrocarbures et manipule des produits phytosanitaires. Des mesures sont donc prises pour
éviter toute pollution du milieu par ces produits.

Concernant les huiles usagées, une citerne enterrée de 10.000 litres a été construite pour recevoir
les huiles provenant du garage, des chantiers forestiers et du récupérateur d’huiles de vidanges
installé au niveau de la fosse à véhicule du garage. Leur récupération et leur traitement sont
effectués par la société TOTAL avec lequel un partenariat a été créé.

Les hydrocarbures récupérés au niveau des stations de stockage et de distribution et du séparateur
de l’aire de lavage des véhicules ainsi que les batteries utilisées sur le site sont récupérés et
expédiés régulièrement à la société BOCCOM, agréée au recyclage des déchets.

Les ferrailles sont également récupérées par la société et vendues régulièrement à différentes
aciéries.

115
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Concernant les pneus usagés, ces derniers sont stockés sur une plateforme spécifique au niveau du
garage. Ils sont ensuite utilisés pour la signalisation routière (croisement, virage dangereux, terre-
plein central..….). Une solution complémentaire est actuellement en cours de recherche.

Les emballages quant à eux sont amenés dans un hangar en cours de construction afin d’y être triés
et stockés.

Finalement, des structures spécifiques de stockage sécurisées pour les produits chimiques
(lubrifiant, traitement des bois...) ont été mises en place sur le site industriel et au niveau des
bases mécaniques sur les chantiers forestiers.

En complément à ces mesures de protection, des formations annuelles sont dispensées depuis 2002
aux employés sur l’abattage contrôlé, le débardage, la création et la fermeture des parcs ainsi que
sur la gestion des déchêts industriels.

À court terme, de nouvelles réalisations pourrront être ajoutées en fonction des résultats de l’étude
d’impact environnemental actuellement en cours dans le cadre de la réglementation du MINEP.

5.8.5 Protection de la faune

Différentes sources d’information (études faunes, études socio-économiques, ….) ont montré
l'importance de la faune dans l’économie locale et surtout la pression à laquelle elle était
confrontée.

Des mesures rigoureuses et diversifiées sont prises par la société pour la préserver. On distingue 2
types d'intervention qui s’adressent aux populations locales et au personnel de la société. Il y a
aussi celles qui concernent la chasse traditionnelle et celles orientées à l’encontre du braconnage
organisé.

Pour la chasse menée par les populations locales, le concessionnaire a obtenu entre 2003 et 2005
l'appui d’un partenaire extérieur (projet Réseau de Partenariats pour la gestion des forêts en
Afrique Centrale ; WWF / Nature +; UE B7-6200/01/0391 TF) pour la mise en œuvre d’un
ensemble d’actions destinées à améliorer la gestion de la faune dans la concession. Ces activités
étaient les suivantes :

- sensibilisation et information des populations riveraines sur la législation en matière de chasse,
sur les animaux intégralement protégés, sur leurs droits d’usage, sur la gestion durable des
ressources … ;

- appui à l'identification et à la mise en œuvre (par les populations) d’activités génératrices de
revenus alternatifs, notamment dans les domaines de l’agriculture, de l’élevage, de la pêche et
des infrastructures rurales ;

- réalisation d’études de la chasse villageoise qui déterminent entre autres choses : le volume
des prélèvements, la proportion des espèces abattues, la localisation des territoires de chasse,
l’importance des lignes de pièges, la part de la chasse au fusil ou à l’aide d’autres moyens ;

- mise en place de Zones d’Intérêt Cynégétique à Gestion Communautaire (ZICGC).

Ces actions sont encore menées aujourd’hui à l’exception de la mise en place de la ZICGC pour
laquelle l’entreprise compte obtenir un partenariat avec un projet compétent en la matière.

L'ensemble de ces actions vise à responsabiliser progressivement les populations locales à la
gestion durable de la faune sur leur territoire de chasse. De cette façon, on compte réduire les
pratiques illégales et néfastes pour l’environnement, et surtout convaincre les villageois des droits
qu'ils possèdent sur ce territoire et de la nécessité d’y exercer une surveillance.

116
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

La chasse illégale organisée, menée par des braconniers professionnels, ainsi que l’existence de
filières d'évacuation et de commercialisation de la viande de brousse sont des réalités dans la
région. Cela n’empeche pas le concessionnaire de prendre, à titre préventif, toute une série de
mesures de protection.

Les mesures qui sont et seront prises en collaboration avec l’administration forestière pour
enrailler ce phénomène et empêcher qu’il se développe dans la concession sont :

- le placement de barrières amovibles métalliques, fermées à l’aide d’un cadenas, contrôlées en
permanence par des gardiens, sur les pistes d’accès à la concession;

- le blocage des pistes secondaires à l’intérieur de la concession à la fin de l’exploitation de
chaque AAC (mise en place de fossés et de monticules de terre au bulldozer, barrages à l’aide
de grumes) ;

- l'appui au MINFOF pour l’organisation des opérations de lutte anti-braconnage dans les UFA.

En ce qui concerne le personnel du concessionnaire, un certain nombre de dispositions ont été
prises pour éviter le braconnage, le transport de viande, des chasseurs et du matériel de chasse et
la consommation importante de viande de brousse. On peut citer entre autres :

- la fourniture de protéines alternatives à la viande de brousse par l'installation de l’étang
iscicole et bientôt l’ouverture d’un économat ;

- la sensibilisation du personnel sur la législation en matière de chasse et sur les animaux
TOTÉSÉS ;
- l'élaboration d’un règlement intérieur interdisant la chasse, le transport de viande de brousse,

d’armes ou de chasseurs, et prévoyant des peines sévères (allant jusqu’au licenciement) pour
toute infraction ;

- l'installation de postes de contrôle avec gardiens aux entrées du site Pallisco à Mindourou où
sont basés les travailleurs, les unités de transformation, le garage et l’administration des
sociétés ;

- l'installation d’un poste de contrôle avec gardiens aux entrées de la concession pour limiter
‘utilisation du réseau routier à des fins de braconnage.

Finalement, des mesures de conservation sont également entreprises par la mise en place et la
sécurisation des séries de protection ainsi que par la réalisation d’un suivi permanent de l’évolution
de la faune dans la concession Pallisco.

En dehors des actions proposées ci-dessus, le concessionnaire ne pense pas avoir la compétence et
les moyens d'intervention nécessaires pour lutter efficacement contre le braconnage professionnel.
Ce phénomène est entretenu par des aspects culturels liés à la consommation de la viande de
brousse et sa commercialisation tolérée dans les centres urbains.

59 Autres aménagements

59.1 Rehabilitation du tronçon de route administrative au niveau du village de Medjeuh

Au cours de l’exploitation de l’'UFA 10.031 par la société Ingénierie Forestière, cette dernière a
réouvert la route reliant le village de Zoulabot à celui de Medoum. Lors de cette réouverture, la
société forestière a dévié le traçé initial de la route départementale afin de faire passer la nouvelle
route dans l’'UFA 10.031 sur une longueur de près de 1500 m avant de rejoindre le tracé normal
(figure 28). Une route d’exploitation a ensuite été ouverte à partir du tronçon inclus dans l’UFA et
au carrefour de laquelle sont venus s’installer un certain nombre de villageois. Ces populations

117
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

nouvellement installées y ont pratiqué des activités agroforestières durant près de 3 ans ainsi que
du braconnage intensif.

Afin de limiter l’impact négatif et illégal que présentent ces activités au sein du domaine forestier
permanent, l’ancien tracé de la route nationale sera réhabilité par la société. Ensuite, le troncon
superflu actuel sera barré afin d’éviter les pénétrations des véhicules motorisés et la pratique
d'activités illégales dans le massif. Les populations installées au niveau du carrefour seront ensuite
priées de rejoindre leur ancien village le 1ong du tronçon réhabilité. Des tôles et des planches seront
fournies à ces dernières afin de faciliter leur réimplantation et des dédommagements financiers
seront proposés pour compenser la perte des revenus produits par leurs parcelles agricoles.

Localisation de la route nationale et du tronçon problématique

Légende
@ Villages
— Route actuel
—— ancien tongan de route nationale
Réaieation: Celule Invantarez et Aménagemante
LL] Limite des UFA 10.030 et 10091 regroupées Paie st pañenares (anse 2008)

Figure 28 : Localisation du tronçon de route problématique.

59.2 Structures d'accueil du public et écotourisme

Comme indiqué au $ 3.3.4, la concession et sa zone riveraine ne présentent pas de potentialité en
matière touristique et écotouristique. Aucune structure n’a donc été mise en place pour accueillir
le public.

5.9.3 Mesures de conser vation et de mise en valeur du potentiel halieutico-cynégétique

Dans le domaine de la pêche, un étang piscicole a été mis en place en 2005 dans la zone de
Mindourou. Cet étang, après une année de fonctionnement a ensuite été lègué à la municipalité.

594 Mesures de conservation

Voir présentation des séries de conservation et de protection aux $ 5.2.3 et 5.24.

118
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

59.5 Mise en place d’une infrastructure temporaire d’hébergement pour l’exploitation

Les UFA 10.030 et 10.031 regroupées sont éloignées d’environ 180 km du site de la société, basé
à Mindourou. Cette distance nécessite plus de 4 heures de voyage en camion pour rejoindre le
centre de la concession. Il n’est donc pas possible d’effectuer quotidiennement de tels
déplacements avec l’ensemble des salariés de l’équipe d’exploitation (environ 50 personnes). La
fatigue supplémentaire du personnel due aux trajets ne pourrait pas s’ajouter aux exigences
physiques des métiers de l’exploitation.

Sur un plan économique, le déplacement quotidien de camions et véhicules sur de telles distances,
dans des conditions souvent difficiles, amène à la consommation d’une grande quantité de
carburant, lubrifiants, pneus, pièces diverses, sans compter l’usure des véhicules et les risques
d’accident.

Ces aspects ont amené la société à construire deux bases logistiques, l’une pour l’'UFA 10.030 et
l’autre pour l’'UFA 10.031, occupées temporairement chaque année afin de pouvoir héberger ses
salariés le temps que dure l’exploitation des AAC. Le premier camp est situé à peu près en position
centrale de l’UFA 10.030, à proximité d’un cours d’eau et le second est situé le long de la route
Zoulabot —- Médoum, au niveau du village de Ntam, en bordure du cours d’eau du même nom
figure 29).

Ces deux camps sont construits en matériaux provisoires, principalement en bois, à l’exception de
la couverture des bâtiments qui est faite de tôles, pour une plus grande solidité et pour une
meilleure protection.

Les dispositions nécessaires sont prises afin que ces camps ne dénaturent pas la zone
d'implantation, aussi bien au niveau des sols (stockage de la couche de terre humifère pour
réutilisation ultérieure), de la végétation (mise à blanc de la surface juste nécessaire pour le camp,
interdiction de pratiquer l’agriculture, ..) ou de la faune (interdiction de la chasse). Des gardiens
y sont installés en permanence et en assurent la surveillance afin qu’ils ne servent pas de base pour
le braconnage.

Chaque camp dispose d’une cinquantaine de chambres. Ils sont dotés d’une case de santé tenue
par un infirmier, d’un foyer pouvant servir de salle de loisir et d’un magasin qui sert de réserve
alimentaire avec l'installation de congélateurs permettant de stocker du poisson, du poulet et de la
viande de bœuf.

Sont aussi installés : une habitation pour le chef de chantier, des latrines, un poste pour la radio
HF, un petit atelier de réparation mécanique et une cuve de stockage du carburant.

Les camps sont électrifiés par l'installation de petits groupes électrogènes. Les congélateurs sont
régulièrement approvisionnés en vivres fraiches lors du retour des salariés sur le site principal de
Mindourou pour leurs deux ravitaillements mensuels.

Le camp de Ntam, utilisé au cours de l’exploitation de l’'UFA 10.031 sous le régime du plan
d'aménagement de la société Ingénierie Forestière, sera démantelé dans le cadre de la mise en
œuvre du plan d'aménagement des deux UFA 10.030 et 10.031 regroupées. Les matériaux de
construction de cette base logistique seront redistibués au niveau des villages environnants.

59.6 Promotion et gestion des produits forestiers non-ligneux (PFNL)

L'étude socio-économique autour de la concession a montré qu'environ une cinquantaine
d’espèces étaient concernées par les activités de cueillette, d’extraction et de ramassage par les
populations locales. De ces espèces, le moabi et l’andok paraissent être les plus importantes.

Dans le cas de la concession, on estime à 3.479 le nombre de pieds de moabi de tous diamètres
présents sur l’ensemble des 118.052 ha du massif, correspondant à une densité de 0,03 tiges à l’ha.

119
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Cette faible densité a d’ailleurs retenu l’attention du concessionnaire sur la possible disparition de
l'espèce en cas de prélèvement et l’espèce a été ainsi épargnée de l’exploitation. Le nombre
d'individus en âge de fructifier dans les UFA 10.030 et 10.031 regroupées est estimé à 1.686 soit
48 % de l'effectif total existant. Les fruits de ces pieds, ajoutés à ceux de la zone agroforestière,
pourront être exploités pour les besoins des populations au cours des prochaines années sans
compter les tiges présentent dans les UFA voisines.

L'exploitation des produits forestiers non ligneux concerne certaines parties des plantes (feuilles,
écorces, sève, racines, fruits, etc.). Trente neuf pour cent (39 %) des produits récoltés servent à
l’alimentation, 43 % de médicaments, 13 % à la commercialisation et 3 % aux activités sacrées.

Des différents modes de prélèvement identifiés, l'extraction et le ramassage intéressent près de 84
% de la population. La faible implication des populations dans la commercialisation des PENL est
certainement due aux facteurs externes qui sont entre autres, l'ignorance de la valeur commerciale
de certains produits, la méconnaissance des circuits de commercialisation, l'éloignement de la
zone par rapport aux lieux de débouchés. Toutefois, afin de promouvoir les PENL et d’assurer leur
gestion durable compte tenu des potentialités observées à l’issue de l’inventaire d'aménagement,
les actions suivantes seront à entreprendre lors de la première phase de l’aménagement :
- moyennant le respect de la législation en vigueur, l’extension des droits d’usage des
opulations à l’intérieur de la concession en ce qui concerne les PENL afin de leur permettre
de les prélever dans un but commercial, l’objectif de cette mesure étant d'améliorer leurs
revenus et de supporter le développement local ;
- _ l’appui à la formation et à la structuration des formes associatives dans chaque village riverain
conformément à la Décision N°1354/D/MINEF/CAB du 26 novembre 1999 fixant les
rocédures de classement des Forêts du Domaine forestier Permanent de la République du
Cameroun ;
- la sensibilisation des populations à travers les organes associatifs existants dans les villages
sur la valeur commerciale de certains PENL ;
- la maîtrise des circuits de commercialisation en collaboration avec les ONG locales, les projets
artenaires et certains leaders villageois pour placer ces produits dans les zones à forte
demande ;
- la formalisation des modalités de gestion et de jouissance des PFNL issus de la concession
entre le concessionnaire, les populations locales et l’Administration par l'intermédiaire de
contrats passés avec les associations riveraines ;
-  l’appui du concessionnaire aux populations locales pour permettre de mieux valoriser les
ENL ;
- la réalisation d’études et recherches complémentaires pour maîtriser les périodes de
fructification et de production de certaines essences (akpa, andok, garcinia, essessang, ..).

120
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Légende :
1 FA 10081 et 10.030 régroupées

@ Base logistique temporaire

M5 1275 humide sempewirente
(densité forte :61% à 100%)

—| Forêt dense humide sempervirente - Coupe partielle
(densité forte : 61% à 100%)

| | Forêt dense humide sempervirente à Gilbertiodendron
(densité forte : 61% à 100%)

FE Forêt dense humide sempervirente à Gilbertiondendron
Coupe partielle (densité forte : 61% à 100%)
Forêt dense humide semi-caducifoliée
(densité forte : 61% à 100%)

E À Forêt dense humide semi-caducifoliée - Coupe partielle
(densité forte : 61% à 100%)
Forêt dense humide semi-caducifoliée inaccessible
(densité forte : 61% à 100%)

| Forêt dense humide semi-caducifoliée
(densité faible : 20% à 60%)

orêt dense humide semi-caducifaliée - Coupe partielle
1 (densité faible : 20% à 60%)

72 Forêt secondaire adulte
ZZ (densité forte : 61% à 100%)

D Forêt secondaire aduite - Coupe partielle
(densité forte : 61% à 100%)

BW Fort secondaire adulte - Coupe partielle
—- (densité faible : 20% à 60%)

Forêt secondaire jeune
(densité forte : 20% à 60%)

MM cts cageuss imondée en permanence

MM rot marécageuse innondée temporairement

Réalisation : Cellule inventaires et Aménagements
Pallisco - Avril 2008 [on CEE

Figure 29 : Emplacement des camps d’hébergement temporaire.

121
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

59.7 Mesures d'harmonisation des activités des populations locales avec les objectifs
d'aménagement

Lors de l’analyse de l’environnement socio-économique, les populations locales, les associations,
ainsi que les ONG ont formulé des remarques qui portent essentiellement sur :

+ les capacités de la zone agroforestière à pouvoir supporter les activités agricoles de la
opulation lors de la convention définitive ;

+ la déstabilisation des villages et des groupes structurés à cause de la mauvaise gestion des
redevances forestières issues de l'exploitation de ces UFA ;

+ la disparition de certaines espèces ligneuses et non ligneuses de valeur (moabi, andok) et
fauniques (grands mammifères) à l’issue de l'exploitation ;

+__l’adoption de comportements oisifs en attente des retombées de la redevance forestière ;

+ la dépravation des mœurs et l’accentuation de la prostitution pouvant entraîner la
recrudescence des maladies sexuellement transmissibles ;

*__le non-respect des limites entre les différentes UFA et les espaces agroforestiers ;

+ le non-respect du plan d'aménagement lors de sa mise en œuvre à cause du manque
d'organisation des populations pour le suivi ;

*__la concurrence déloyale entre les populations locales et les ouvriers de la société pour la chasse
et la collecte des PFNL.

Des dispositions légales nationales et internationales (la Déclaration de Rio sur l'Environnement
et le Développement (3 — 14 juin 1992), la loi forestière du Cameroun de 1994, et la Déclaration
du Sommet de Yaoundé sur la Conservation et la Gestion Durable des Ecosystèmes Forestiers
d'Afrique Centrale (17 mars 1999)) font des acteurs sociaux présents autour d'une concession
forestière de véritables partenaires dans la mise en œuvre des plans d'aménagement. Pendant la
convention définitive, l'harmonisation des activités de toutes les parties prenantes devient une
priorité.

À cet effet, certaines remarques formulées par les composantes sociales riveraines des UFA 10.030
et 10.031 regroupées pourront être prises en compte par la mise en œuvre des actions suivantes :

1) l'instauration d’un système de communication et d’information permanente ;

2) l’adoption tripartite (concessionnaire, populations locales et administration) d’un cadre
organisationnel et relationnel ;

3) la mise en place et le fonctionnement d’un mécanisme de concertation, de médiation et de
résolution des conflits ;

4) le renforcement des capacités des populations locales pouvant faciliter leur intervention dans
l'aménagement ;

5) la capitalisation des retombées directes et indirectes de l’aménagement de cette concession
dans le développement local ;

6) l'identification d’indicateurs permettant le suivi et l'évaluation du développement local.

59.7.1 Cadre organisationnel et relationnel

122
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

La gestion des concessions forestières est sous la responsabilité de trois acteurs qui sont les
populations locales, les diverses administrations et les concessionnaires. La codification des
relations des trois partenaires au travers de documents écrits et négociés de façon consensuelle
passe nécessairement par certaines actions à entreprendre.

Pour assurer une meilleure implication des populations dans l’aménagement de la concession, les
mesures à prendre consisteront à :

a) Promouvoir, dans chaque village, des interlocuteurs représentatifs de toute la communauté (y
compris les femmes) qui auront un rôle primordial à jouer dans le système d'aménagement
préconisé ;

Ces interlocuteurs adopteront l’une des formes organisationnelles reconnues par l’ Administration
(Comité de développement, Associations, Comités Paysans-Forêts, etc.) et auront un mandat
d’animation, d’information, de participation à l’élaboration des plans de gestion forestière avec le
concessionnaire, de surveillance et de contrôle, etc. Ce mandat est détaillé dans l’annexe de la
Décision N° 1354/D/MINEF/CAB du 26 novembre 1999 fixant les procédures de classement des
Forêts du Domaine forestier Permanent de la République du Cameroun.

b) Définir les modalités de fonctionnement de ces structures et les vulgariser à toutes les
populations locales ;

c) S’assurer de l’effectivité de leur fonctionnement.

59.72 Mécanisme de concertation, de médiation et de résolution des conflits

Les populations locales ont tendance à considérer qu’elles peuvent accéder aux ressources
naturelles en toute sécurité, en tout temps et en tout lieu. Dans ces conditions et pour s’assurer du
respect des décisions d’aménagement par ces populations, il est indispensable qu’il y ait des
garanties sur les droits fonciers, sur la propriété de certaines ressources forestières et enfin sur les
retombées issues de l’exploitation de la forêt. A cet effet les actions suivantes devront être
poursuivies :
a) négociation et finalisation des accords légalisés par village avec le concessionnaire pour la
reconnaissance des droits d’usage des populations locales et sur l’interdiction des activités
agricoles dans la concession ;

b) mise en place d’un mécanisme participatif efficace de gestion des conflits, qui fonctionne sans
problème, de manière transparente, et à la satisfaction de toutes les parties prenantes. Le type
d’organe retenu sera formalisé par un Arrêté Préfectoral qui précisera en même temps ses
modalités de fonctionnement.

Les comptes rendus des réunions de cet organe devront être ampliés au Ministre en charge des
questions forestières et vulgarisés aux populations locales. Seuls les conflits persistants seront
soumis à l’arbitrage du Ministre des Forêts.

c) Des procédures de compensation de dommages et autres préjudices causés aux populations
locales devront être connus, vulgarisés et respectés de tous. A cet effet la société forestière
devra respecter les prescriptions de cet aménagement ;

d) Mise en place des règles et d’une réglementation locale (cohérence entre la tradition et la
réglementation nationale) qui formellement reconnaît les droits de prélèvement d’espèces
particulières par les populations locales ou les personnes étrangères à la communauté (collecte
du rotin par exemple), l’utilisation des ressources forestière par la population locale, etc. ;

e) Mise sur pied d’un mécanisme efficace de surveillance et de mise en application de cette
réglementation. Son application instaure un climat de confiance entre toutes les parties
prenantes de la gestion des ressources forestières.

59.73 Intervention des populations locales dans l’aménagement

123
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Les populations locales ont effectivement participé à l’élaboration du plan d’aménagement de la
concession au travers du recrutement de l’essentiel du personnel pour la réalisation des travaux de
terrain (inventaires d’aménagement, inventaires des populations de faune, matérialisation des
limites des UFA, enquêtes et entretiens dans le cadre des études socio-économiques, etc.).

La prise en compte de la dimension sociale s’est aussi faite au travers des contacts permanents
noués avec les populations riveraines et lors des études socio-économiques. Cette participation a
eu pour effet de créer des complicités entre le concessionnaire et les riverains qui partagent une
opinion favorable sur la continuité des activités d’exploitation forestière dans cette concession.
Lors de la mise en application de cet aménagement, les populations interviendront dans le
processus par :

- le respect des prescriptions d’usage des ressources dans les différentes affectations retenues

dans la concession ;

- la participation aux travaux de l’entreprise au travers :

o du recrutement pour faire partie des effectifs de la société travaillant dans les activités
d’exploitation, de transformation, d’inventaires, d’entretien des limites, etc. A cet effet
le recrutement des riverains sera prioritaire à qualification égale ;

o des contrats éventuels passés avec les structures villageoises pour assurer la réalisation
de tâches bien définies ;

o des opportunités de formation pour leur permettre d’accéder à des postes de
responsabilité grâce à un programme de formation initié et appliqué par l’entreprise.

59.74 Capitalisation des retombées de cet aménagement.

L'aménagement de la concession va générer des retombées multiples qu’il faudra capitaliser pour
le développement local. Elles se manifesteront de façon directe et indirecte.

a) Retombées directes
Elles sont constituées notamment de :

- la redevance forestière (voir tableau 50 ) dont une partie est allouée à la municipalité (40 %)
et l’autre aux populations riveraines (10 %) suivant les textes en vigueur ;

Les redevances forestières qui seront perçues pour les UFA 10.030 et 10.031 regroupées, aux

différents niveaux, annuellement et sur la durée de la convention définitive, sont présentées au
tableau 50

Tableau 50 : Répartition de la redevance forestière issue de l’'UFA 10.030 pendant la durée de la
convention définitive.

Total de redevance forestière Commune de Méssok et Commune de Lomié et

(francs CFA) populations riveraines populations riveraines
annuellement sur 30 ans annuellement sur 30 ans annuellement sur 30 ans
804.051.500 24.121.545000  |154.660.625 4.639.818.750 247.365.125 7420.953.750

Afin de doter les populations locales des infrastructures sociales indispensables pour améliorer
eurs conditions de vie, le concessionnaire devra effectivement s'impliquer auprès des
municipalités concernées. Cette implication pourra se faire à travers des réunions de préparation
des plans d'action et des budgets communaux organisés par les mairies. Il est normal que les
opérateurs économiques dont les activités ont une forte incidence sur le développement local soient
conviés et impliqués pour certains aspects de la planification locale.

124
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

- es revenus liés à l’exécution de contrats spécifiques passés dans les villages par le
concessionnaire.

b) Retombées indirectes

Les retombées indirectes seront constituées par :

- es infrastructures routières qui sont entretenues de manière permanente dans le cadre des

activités;

- e développement de nouveaux pôles économiques, suite à l’augmentation de la main

d’œuvre salariée, avec des possibilités d’externalités positives sur le développement du petit

commerce, de l’agriculture, de l'hôtellerie, de la confection, etc. ;

- a maîtrise de la gestion des ressources forestières et des conflits grâce à l’encadrement qui

sera assuré par les différents organes de surveillance de l’aménagement, de médiation des

conflits, etc. ;

- ‘amélioration des connaissances en matière de fonctionnement des formes associatives et la

maîtrise de la gestion des biens d’intérêt communautaire par l’organisation de formations;

- ‘appui au développement dans le cadre des activités alternatives au braconnage et de la

maîtrise du circuit de commercialisation des divers produits ruraux qui seront conduits suite

aux premières actions initiées par le Projet Partenariats pour la gestion durable des forêts en

Afrique Centrale (WWF/Nature +; UE B7-6200/01/0391 TF) ayant travaillé avec le

concessionnaire entre 2003 et 2005 ;

- a meilleure connaissance du milieu et des essences donnant les PENL ;

- ‘accumulation d'expériences pourra avoir des effets positifs dans la mise en œuvre des plans
simples de gestion des forêts communautaires de la zone.

Toutes ces retombées devront être mieux capitalisées avec nécessité d’une meilleure information
des populations locales, afin de les amener à prendre conscience de l’intérêt de mettre en place un
aménagement durable des concessions forestières.

5.9.7.5 Communication et information

La zone n'est couverte ni par la radio ni par la télévision. A cet enclavement médiatique s'ajoute
une difficulté supplémentaire qui est la faible maîtrise de la langue française par les populations
des ethnies Baka et les Kaka.

Le respect de l'aménagement par toutes les parties prenantes devra passer par la mise sur pied d’un
système de communication permanent entre le concessionnaire et les autres acteurs sociaux afin
de les informer de façon permanente de ce qui est fait. A cet égard les actions à mener seront :

- l’organisation de réunions de concertation et d’information entre les acteurs locaux et le
concessionnaire ;

- la prise en compte des contributions des uns et des autres ;

- la vulgarisation des plans de coupe, des études disponibles, pour que dans chaque village
riverain les populations soient informées de façon exhaustive de la mise en œuvre du plan
d’aménagement. Après la validation du plan d'aménagement de la concession, un résumé du
document sera remis à chaque village riverain ;

- mise en place d’une petite bibliothèque comportant la documentation sur les communautés
locales, les rapports de stage, les rapports des consultants, etc.

125
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

5.10 Activités de recherche et de suivi

Très peu de connaissances sur la dynamique forestière et sur la valeur économique de certaines
ressources sont aujourd’hui disponibles. Pour pallier ces insuffisances et améliorer les futurs plans
d'aménagement, des activités de recherche sont entreprises depuis près de 5 ans dans deux
domaines importants: la faune et la flore.

5.10.1 Suivi de l’évolution des populations fauniques

Antérieurement, plusieurs études consacrées à la faune ont été menées dans les concessions de la
société Pallisco (cfr. $ 2.2.6). Ces projets se sont terminés fin 2005 et ont été à la base des décisions
d'aménagement faune par la société forestière. Un nouveau projet a vu la jour en 2008. II s’agit
d'installer des dispositifs d’études de la grande faune en relation avec l’exploitation forestière au
sein de la concession dans le courant de l’année 2008 sous couvert d’un partenariat avec la
Zoological Society of London dans le cadre du projet « Wildlife Wood Project» ».

Les principaux objectifs de ce projet sont :

+ La mise en place de dispositifs d’inventaires/recensements faunistiques ;

+ Le suivi de l’évolution des abondances faunistiques au sein de la concession ;

+ L'identification d’espèces ou groupe d’espèces bioindicatrices pour le suivi des
populations animales.

5.102 Etude de la dynamique de croissance de la forêt aménagée

Lors de la réalisation des précédents plans d’aménagement des UFA du concessionnaire, la Cellule
Inventaires et Aménagement a été confrontée à l’imprécision ou au manque de données concernant
la croissance et l’écologie des essences principales. Pour combler cette lacune, il s’est avéré
nécessaire de mettre en place des dispositifs de recherche propres à l’entreprise qui lui permettent
‘acquérir depuis plus de trois ans des données plus précises sur le milieu qu’elle exploite.

5.10.2.1 Placettes permanentes

Sept (07) placettes permanentes ont été mises en place dans la concession (voir figure 30) afin
‘évaluer la dynamique globale des forêts des UFA concernées.

Les placettes permanentes sont des parcelles carrées de 100 m de côté (soit 1 ha). Elles sont
matérialisées sur le terrain par un layon étroit. A l’intérieur, tous les arbres sont identifiés,
numérotés et mesurés à partir d’un diamètre de 10 cm, pris à 130 cm du niveau du sol. Le niveau
e mesure est matérialisé sur l’arbre par un trait de peinture rouge qui le ceinture sur toute sa
circonférence de manière à pouvoir répéter la mesure toujours au même endroit. Ces mesures
seront répétées tous les ans. Les caractéristiques importantes de ces placettes permanentes sont
reprises dans les tableaux 51 et 52.

126
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Tableau 51 : Espèces importantes relevées dans les 7 placettes permanentes de l’'UFA 10030.

Espèces Nombre Espèces Nombre
Gambeya beguei 6 Ceiba pentandra 1
Gambeya lacourtiana 5 Pycnanthus angolensis 12
Desbordesia glaucescens 99 Milicia excelsa 1
Pericopsis elata 8 Entandrophragma candollei 2
Triplochyton scleroxylon 7 Nesogordonia papaverifera 5
Nauclea diderrichii 3 Detarium macrocarpum 3
Fagara heitzii 3 Staudtia gabonensis 5
Guarea cedrata 3 Cylicodiscus gabonensis 2
Lovoa trichilioides 4 Pterocarpus soyauxii 3
Alstonia boonei 23 Entandrophragma cylindricum 23
Eribroma oblogum 6 Erythrophloeum ivorense 16
Terminalia superba 30

Tableau 52 : Caractéristiques des placettes permanentes de l’'UFA 10030.

N° de placette Nbre de | Nbre de tiges intéressant | Surface Type de forêt
tiges total le concessionnaire terrière

PP1-030 445 63 18,76 Forêt secondaire adulte
PP2-030 540 49 24,39 Forêt secondaire adulte
PP3-030 570 56 32,61 Forêt humide semi-décidue
PP4-030 384 24 30,92 | Forêt à Limbali

PP5-030 351 33 16,31 Forêt exploitée

PP6-030 550 30 20,90 Forêt humide semi-décidue
PP7-030 299 25 17,63 Forêt exploitée

Total 3139 280 -

L'ensemble des données récoltée:

analysées ultérieurement. Actuel

s depuis 2004 sont encodées dans un base de données afin d’être
ement aucun traitement n’a encore été effectué.

La suite des activités consistera à poursuivre le suivi de ces placettes permanentes et d’inclure les
observations à la base de données. L'analyse de cette dernière et le calcul de résultats se feront
ultérieurement sous réserve de moyens financiers et en personnel ou dans le cadre d’un contrat de

partenariat.

127

Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Légende :

1 FA 10081 et 10.030 régroupées

M  Placettes permanentes

EM ct dense humide cempewvirente
Gensité forte : 61% à 100%)

—| Forêt dense humide sempervirente - Coupe partielle

(densité forte : 61% à 100%)

| | Forêt dense humide sempervirente à Gilbertiodendron
(densité forte : 61% à 100%)

FE Forêt dense humide sempervirente à Gilbertiondendron
Coupe partielle (densité forte : 61% à 100%)
Forêt dense humide semi-caducifoliée
(densité forte : 61% à 100%)

E À Forêt dense humide semi-caducifoliée - Coupe partielle
(densité forte : 61% à 100%)
Forêt dense humide semi-caducifoliée inaccessible
(densité forte : 61% à 100%)

| Forêt dense humide semi-caducifoliée
(densité faible : 20% à 60%)

orêt dense humide semi-caducifaliée - Coupe partielle
1 (densité faible : 20% à 60%)

72 Forêt secondaire adulte
ZZ (densité forte : 61% à 100%)

D Forêt secondaire aduite - Coupe partielle
(densité forte : 61% à 100%)

BW Fort secondaire adulte - Coupe partielle
—- (densité faible : 20% à 60%)

Forêt secondaire jeune
(densité forte : 20% à 60%)

MM cts cageuss imondée en permanence

MM rot marécageuse innondée temporairement

Réalisation : Cellule inventaires et Aménagements
Palisco - Avril 2008 Mr:

Figure 30 : Localisation des placettes permanentes de recherche.

128
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

5.10.3 Les circuits permanents dédiés aux essences problématiques?

La société Pallisco, en partenariat avec l’asbl Nature+ et le Laboratoire de Foresterie des Régions
Tropicales et Subtropicales de la Faculté Universitaire des Sciences Agronomiques de Gembloux
(Belgique) entreprend depuis 2004 des activités de recherche au sein de ses concessions portant
sur (1) l’écologie et la génétique des espèces commerciales les plus sensibles à l’exploitation et
(2) les techniques de reboisement et d’enrichissement forestier.

L'ensemble de ces travaux sont menés dans le cadre de plusieurs travaux de doctorat. Ils
bénéficient du soutien financiers et scientifiques d’un équipe multidisciplianire de recherche.

5.10.3.1 Objectifs

1. Acquérir une meilleure connaissance sur l’écologie de ces espèces par l’étude de leur
croissance, de leur phénologie et de leur régénération ;

2. Déterminer des méthodes pragmatiques d’enrichissement.

5.10.32 Dispositifs

Les recherches effectuées dans les UFA 10.030 et 10.031 regroupées concernent principalement
l’assamela et le tali et portent sur l’écologie et la diversité génétique de ces deux espèces.

Concernant les études écologiques de ces essences, trois types de dispositifs ont été mis en place.
Il s’agit de circuits phénologiques et de suivi de croissance, d’étude de dispersion des graines ainsi
que de suivi de la croissance des juvéniles.

Les circuits phénologiques sont constitués de sentiers et de pistes le long desquels on rencontre un
grand nombre de pieds d’assamela de tout diamètre. Une fiche phénologique est remplie
mensuellement pour chacun d’eux. Elle indique le stade de défeuillaison, de feuillaison, de

floraison, de fructification ou de dissémination.
Deux circuits « Assamela » sont suivis depuis maintenant trois ans dans le sud-est de l’'UFA
10.030. Les mêmes arbres sont suivis annuellement pour la croissance.

Afin de déterminer les distances de dispersion des graines, des dispositifs spécifiques ont été
implantés autour de 10 semenciers de tali et de 3 semenciers d’assamela.

En complément, et en vue d’étudier l'influence de la proximité du pied mère sur la croissance des
plantules, 2 dispositifs de suivi des juvéniles ont été installés, le premier au pied d’un Assamela
isolé, le second au milieu d’une poche d’assamelas. Dans ces dispositifs, tous les juvéniles
rencontrés sont numérotés, marqués et leur position est relevée. Les mesures de la hauteur totale
et du diamètre à 10 cm de hauteur sont effectuées tous les deux mois.

Concernant les analyses génétiques, les récoltes de feuilles et de cambium effectuées sur les
assamelas et les talis des UFA 10.030 et 10.031 regroupées entrent dans un vaste programme de
développement d’amorces/marqueurs microsatellites en vue d’étudier la structure génétique intra-
populationnelle de ces essences. Ces études devraient permettre d’évaluer les impacts de
l’exploitation sur la diversité génétique.

20 DOUCET J.-L. DAINOU K., KOUADIO Y. L., FETEKE R,, BOURLAND N. (2008).Recherches scien
et le Laboratoire de Foresterie des Régions Tropicales et Subtropicales (Belgique) au sein des conc
technique annuel 2007. Pallisco, FUSAGX. 21p.

ques menées par l'asbl Nature Plus
ions de la Pallisco (Cameroun). Rapport

129
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

5.10.3.3 Premiers résultats

+ Phénologie

Les résultats de la phénologie présentés pour le tali et l’assaméla ont bénéficié d’au moins deux
années de suivi (entre 2004 et 2007).

Les figures 31 et 32 montrent les rythmes phénologiques du tali dans les concessions de la Pallisco.
La floraison se déroule entre janvier et mai, tandis que les fruits tombent principalement d’avril à
septembre. Le renouvellement des feuilles correspond à la fructification. Le diamètre minimum de
fertilité du tali observé est de 30 cm, tandis que le diamètre de fructification régulière (médiane de
a classe dont 70% des individus fructifient) est de 55 cm.

© Fleurs

@ Fruits immatures

BFruits matures

em Feuilles perdues
mm Nouvallss feuilles

a
E
w
—— Précipitations 250 2
=
200 à
en €
150 &
5
100 €
so =
8 10 _ 8
# 0 o à
RS SSP St GE
Mois

Figure 32 : Feuillaison chez le Tali.

130
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

L’assamela ne fleurit qu’en début de saison des pluies, contrairement au tali (figure 33). Les fleurs
persistent durant une période de deux mois avant l’apparition des fruits qui restent immatures
jusqu’en octobre. Les fruits matures ne tombent généralement qu’à partir de la mi-décembre.

BFleurs

mFruits immatures

BFruits matures

Mois

Figure 33 : Rythme de fertilité chez l’Assaméla.

L’assamela perd la majeure partie de son feuillage vers la fin de la saison sèche (presque 70% en
moyenne en février) (figure 34) et le renouvellement des feuilles reprend dès le démarrage de la
saison des pluies.

100 Em Feuilles perdues
mm Nouvelles feuilles
Précipitations

Juil. Sept Nov. Janv. Mars Mai

Mois

Figure 34 : Feuillaison chez l’Assaméla.

131
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

+ Croissance diamètrique

Le tableau 53 résume les accroissements moyens périodiques observés chez les essences étudiées
au sein de l’ensemble des UFA exploitées par la société Pallisco. Il convient de signaler que
certaines de ces valeurs diffèrent avec celles prescrites par la législation nationnale.

Les chiffres retenus officiellement sont moindres que ceux émanant des dispositifs pour l’iroko et
le tali, et surestimées pour l’ayous, le bété et l’assaméla.

Tableau 53 : Accroissements diamètriques par classes de diamètre des essences étudiées

| Durée Classe de Accroissement Ecart-type de
Espèce actuelle du nu Effectif  moyenpériodique l'accroissement
suivi diamètre (mm/an) (mm/an)
1&2 6 7,0 4,3
3&4 4 3,1 1
Iroko 3ans 5&6 18 94 4,9
78&8 13 9,3 4,8
29 11 7,1 2,6
1&2 1 0,4 /
3&4 9 7,0 4,7
Fraké 2ans 5&6 21 5,8 4,9
7&8 6 2,6 1,0
29 2 0,6 0,9
1&2 6 2,1 1,9
3&4 16 2,8 1,5
Assaméla 3ans 5&6 15 3,2 1,4
78&8 14 3,7 1,1
29 7 3,9 1,0
1&2 5 1,9 1,8
3&4 16 9,7 8,9
Ayous 3ans 5&6 39 6,0 6,4
7&8 19 7,8 6,7
29 1 6,7 0
1&2 15 4,3 3,2
Bété 3ans 3&4 24 3,6 2,3
5&6 14 3,5 2,0
1&2
3&4 3 8,0 44
Tali Zans 5&6 16 8,2 3,1
7&8 12 7,0 44
29 7 54 2,6

+ Analyses génétiques

Compte tenu de la récente mise en œuvre de ce volet de recherche, les premiers résultats ne sont
pas encore disponibles.

132
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

5.10.3.4 Suite des activités

La poursuite des suivis et l’augmentation du nombre de dispositifs se feront sous réserve de la
continuité du partenariat avec l’asbl Nature+ et le Laboratoire de Foresterie des Régions Tropicales
et Subtropicales et seront conditionnées par les moyens logistiques et financiers qui seront mis à
disposition de la Cellule Inventaires et Aménagements.

5.104 Mise en œuvre d’inter ventions sylvicoles adaptées

Deux types de plantations ont été effectués dans les concessions de la société Pallisco et
partenaires. Le premier concerne des plantations dans des trouées d’abattage. Ces plantations ont
été tentées dans un premier temps à titre expérimental. Diverses essences ont été testées ainsi que
différentes modalités d'intervention. Les résultats se sont avérés très positifs pour le moabi, le
sipo, l’assaméla, l’iroko et le tali. Dans un second temps, 300 trouées ont été enrichies afin
d’évaluer la faisabilité de la technique à plus grande échelle. Le deuxième type de plantation
consiste à enrichir en plein des portions de forêts dégradées. Les résultats sont également très
positifs pour la plupart des essences y compris le bété.

L’enrichissement des trouées d’abattage des UFA 10.030 et 10.031 regroupées se fera dans des
trouées agées de 6 à 12 mois.

Suite à l’exploitation d’une assiette de coupe par la société, un repérage cartographique initial sera
effectué par un technicien afin d’identifier les trouées d’abattage qui seront enrichies. Afin de
faciliter le travail d’enrichisement, les trouées seront sélectionnées en bord de routes principales
(les routes secondaires sont fermées après exploitation) à une distance ne dépassant pas les 800 m
(transport des plants fastidieux et risqué pour leur survie). Lors de la mise en œuvre sur le terrain,
l’équipe d’enrichissement identifiera les semis naturels d’espèces importantes et effectuera leur
dégagement. Cette régénération sera complétée par des plants (5 à 10 plants par trouées), élevés
en pépinière.

L’enrichissement des parcelles dégradées se fera en bordure de routes principales au niveau de
sites secondarisés par les exploitations antérieures sur des superficies d'environ un hectare.

Début 2008, un partenariat avec l’asbl Nature+ et le Laboratoire de Foresterie des Régions
Tropicales et Subtropicales a été signé pour la mise en œuvre d’enrichissements à grande échelle
dans toutes les concessions de la société et leur suivi scientifique.

Afin d’assurer une production régulière de plants, deux pépinières sont actuellement opérationelles
à la société. La première se trouve à Mindourou, au niveau du siège de la société, et la seconde se
trouve dans l'UFA 10.030, au niveau du camp des ouvriers de Makalaya. La capacité totale de ces
deux pépinières atteint les 40.000 plants. Ces pépinières seront approvisionnées en graines au fur
et à mesure des fructifications des essences visées.

133
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

6 DUREE ET REVISION DU PLAN D’AMENAGEMENT

6.1 Durée

Ce plan d'aménagement est élaboré pour une durée de 30 ans conformément à la rotation qui a été

retenue (voir $ 5.4.3).

6.2 Révision du plan d'aménagement

Le plan d'aménagement pourra être révisé
nécessaire.

e manière périodique, par le concessionnaire, lorsque

Les tâches qui pourront être réalisées au cours de cette révision sont les suivantes :

- vérification et ajustement éventuel de

a division en AAC ;

- amélioration du tracé de la voirie forestière ;

- compilation des données recueillies sur les placettes permanentes et intégration au plan

d’aménagement ;

- précision et correction des tarifs de cul

age utilisés, ajustement de la possibilité ;

- en cas de nécessité, correction du positionnement des limites des UFA en regard de l’arrêté

de classement (1*° révision) ;

- inventaire d'aménagement (pas avant la mi-rotation).

134
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

7 PLAN DE GESTION QUINQUENNAL ET PLAN ANNUEL
D'OPERATION

7.1 Plan de gestion quinquennal

7.1.1 Références

7.1.1.1 Nom, situation administrative

Deux UFA contigües ont été regroupées en une seule concession. Ces UFA sont la concession
forestière n° 1054, Unité Forestière d’ Aménagement n° 10.030 et la concession forestière n° 1041,
Unité Forestière d’ Aménagement n° 10.031.

Domaine forestier permanent de l’Etat

Province : Est

Département : Haut-Nyong

Arrondissement : Lomié

Districts : Lomié et Messok

Communes : Lomié et Messok (voir figure 1)

Titulaires des concessions forestières :

UFA : 10.030 UFA : 10.031

Nom : PALLISCO Nom: SODETRAN-CAM sarl
Adresse : B.P. 394, Douala Adresse : B.P.4755, Douala
Téléphone :  342.54.16 /968.14.21/770.74.17 Téléphone:  342.85.68

Fax : 343.31.53 Fax : 343.19.10

Conventions provisoires d’exploitation :

n° 0865 CPE/MINEF/CAB du 22 octobre 2001 (UFA 10.030)
n° 0562 CPE/MINFOF/SG/DF du 30 octobre 2006 (UFA 10.031)

7.112 Superficie

Pour l’UFA 10.030 : 76.850 ha selon la Note de Révision de superficie n° 162 / L/MINFOF/SG
/DF/ SDIAF / SI du 26 janvier 2005.

Pour l’UFA 10.031 : 41.202 ha évalué au logiciel ARC/INFO par le CETELCAF.
Soit un total de 118.052 ha pour la concession constituée du regroupement des 2 UFA.

7.113 Situation géographique et limite

Les coordonnées géographiques :  - entre 3°01° et 3°25° de latitude Nord
- entre 14°05° et 14°31° de longitude Est

ont été relevées sur le feuillet cartographique au 1/200.000°" NA-33-XXI Medoum de l’Institut
National de Cartographie (INC).

135
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Les UFA 10.030 et 10.031 regroupées sont situées directement à l’est de la route départementale
Zoulabot —- Messok et au sud de la route Zoulabot —- Medjeuh — Medoum. Elles sont contiguës à
l’est aux UFA 10.020 et 10.021 attribuées respectivement aux sociétés SFEES et Green Valley et
au sud à l’'UFA 10.029 attribuée à la Société Forestière du Dja et Boumba (SFDB).

Une grande partie de la limite de la concession est constituée du lit naturel de cours d’eau (environ
124 km sur 187,1 km de limite).

7.1.2 Résumé des grandes lignes du plan d'aménagement

7.1.2.1  Diagnostique sur l’état de la forêt

La concession est constituée en grande partie (78,5 %) de forêts de terre ferme qualifiées de forêt
dense humide semi-caducifoliée.

Ces forêts sont caractérisées par un couvert irrégulier et hétérogène, indiquant une secondarisation
du milieu, qui trouve son origine dans l’exploitation forestière et la mise en culture passée de
certaines portions de terre.

Ce massif a été exploité sur presque la moitié de sa superficie. Il présente malgré tout une richesse
relativement importante avec une moyenne de 20,92 tiges par hectare pour les essences principales
(groupe 1 et 2), tous diamètres confondus.

En ne tenant compte que des tiges d’essences principales d’un diamètre égal ou supérieur au DME,
on obtient une moyenne de 8,99 tiges soit 56,57 m° par ha. Enfin, le même calcul restreint aux
espèces les plus souvent exploitées par le concessionnaire, donne une moyenne de 5,11 tiges par
ha ou un volume sur pied de 33,23 m° par ha.

Toutes les parcelles agricoles ayant engendré une secondarisation du massif par le passé sont
aujourd’hui abandonnées. Deux cultures de rente ont été identifées dans l’UFA 10.031 mais elles
sont limitées à quelques ares. Compte tenu de son enclavement et de son éloignement par rapport
aux villages riverains avant le début des exploitations, les activités des populations locales ont eu
peu d’influence sur le massif et sont restées très limitées dans l’espace. Par ailleurs, les populations
locales disposant de suffisamment de surface cultivable pour les 30 prochaines années, le risque
d’empiétement agricole peut être considéré comme nul pour la même période.

L'étude socio-économique menée au niveau des villages riverains a démontré que les UFA 10.030
et 10.031 regroupées ne présentaient pas une grande importance pour la satisfaction des besoins
de subsistance des populations locales. Ces dernières en tirent quelques produits forestiers non
ligneux dont certains pourraient faire l’objet d’un commerce sans menacer l'équilibre de
l'écosystème.

Les populations riveraines ont été influencées par l’importance accordée à la ressource bois par
les sociétés forestières. A travers la foresterie communautaire, ces populations peuvent accéder à
cette filière qui peut constituer une importante source de revenus. Toutefois, on peut craindre que
des coupes illégales soient opérées à l’intérieur même du massif suite à l’épuisement des
ressources des forêts communautaires mal gérées.

Enfin, l’arrivée de travailleurs allochtones dans la zone a multiplié la demande en produits
alimentaires (produits agricoles et viande de brousse). Cette situation a modifié les habitudes
locales, notamment en transformant la chasse de subsistance en une activité lucrative par la
disponibilité de la ressource et les revenus directs qu’elle apporte, ce qui a augmenté la pression
sur la faune dans la région. Le désenclavement récent des UFA 10.030 et 10.031 regroupées a
permis de faciliter ce type de chasse ainsi que le braconnage ciblé sur les grands mammifères
comme les éléphants, les gorilles et les chimpanzés.

136
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

7.122 Objectifs d'aménagement de la forêt

a) Généralité

Afin de mieux identifier les entités caractérisées par une uniformité de traitement, la concession a
été divisée en trois séries (ou affectations) qui sont : la série de production (98.913 ha), la série de
conservation (16.048 ha) et la série de protection (2.239 ha). Deux zones agroforestières d’une
superficie totale de 852 ha, identifiées au sein de l’UFA 10.031, ont été exclues de la concession
et fusionnées à la zone agroforestière périphérique.

Compte tenu de la vocation de la concession forestière, la principale série représentée est la série
de production. Elle est suivie d’une série de conservation constituée des zones marécageuses à
raphiales et des zones à inondation permanente, et d’une série de protection, zone refuge de la
faune et de la flore, qui sera proscrite à toute activité, tant d’exploitation forestière industrielle que
d’exploitation à des fins de subsistance ou de commerce par les populations.

b) Série de production

L'objectif principal de cette série est la fourniture d’un maximum de volume de bois d’œuvre afin
d’alimenter les unités de transformation de la société Pallisco.

L'objectif secondaire de la série de production est de continuer à offrir aux populations des villages
riverains, les autres produits forestiers (faune, produits forestiers non ligneux, etc.) qu’elles ont
toujours récoltés pour leur subsistance, notamment dans le cadre de leurs droits d’usage. Il s’agira
aussi de maintenir une biodiversité et des conditions de développement propices au maintien et à
l'épanouissement de la faune et de la flore.

c) Série de conservation

L'objectif principal de cette série est le maintien et la préservation des écosystèmes particuliers et
fragiles dispersés sur l’ensemble de la concession.

Les objectifs secondaires sont : la fourniture aux populations des villages riverains, des produits
forestiers non ligneux nécessaires à leur subsistance, notamment dans le cadre de leurs droits
d'usage, ainsi que le maintien de la biodiversité faunique et floristique par l’établissement de zones
refuges soustraites de l’exploitation.

d) Série de protection

L'objectif principal de la série de protection est la mise en défens d’une portion de la concession
afin d’y assurer la sauvegarde intégrale de la faune et de la flore.

7.123 Possibilité forestière et rotation

a) Rotation
La rotation retenue est de 30 ans.

b) Possibilité forestière

À l'issue de ces calculs, la production nette en terme de nombre de tiges des 31 essences
principales retenues a été estimée à 352.398 tiges et le bonus à 127.795 tiges (tableau 54).

137
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Tableau 54 : Possibilité en effectif (>= DME / AME).

EIE Bonus EER Taux de DME appliqué

Essence (nbtiges) | (nb. tiges) | (nb. tiges) reconstitution (cm)
Abam vrai 6712 2780 7624 78 80
Acajou de bassam 1348 0 1334 68 80
Alep 12038 16085 17069 98 80
Assamela / Afrormosia 783 0 5573 490 100
Ayous / Obeche 19167 6045 19030 68 90
Azobé 1920 76 1599 57 70
Bahia 10782 78 12196 78 60
Bété 8290 0 17781 148 60
Bilinga 965 0 1459 104 80
Bongo H (Olon) 2374 173 4748 138 60
Bossé clair 1757 156 3287 129 80
Dabéma 2303 1202 1830 55 70
Dibétou 875 0 1064 84 90
Doussié rouge 1127 75 1532 93 80
Emien 30667 51584 113504 255 80
Eyong 7407 1211 6560 61 70
Fraké / Limba 135937 7209 125318 63 70
Fromager / Ceiba 1868 6358 2756 101 70
Tomba 3921 718 3033 53 60
Iroko 555 399 1208 150 110
Kosipo 1045 390 788 52 100
Kotibé 4650 248 5166 76 60
Niové 2358 78 2411 70 60
Okan 708 3675 567 55 80
Padouk rouge 5857 1745 6611 78 80
Sapelli 25824 1252 22518 60 100
Sipo 494 656 510 71 100
Tali 50418 25602 37205 51 70
Groupe 1 342150 127795 424278 85 DME/AME
Groupe 2 10248 - 2814 - DME/ADM
Sous-total 352398 127795 427092 - -
Groupe 3 51433 - - - DME/ADM
Groupe 4 2876 827 2548 - 80
Groupe 5 132471 - - - DME/ADM
Sous-total 186780 827 2548 - -
Total 539178 128622 429640 - -

409.845 m° (tableau 55), soit un
une superficie forestière exploitabl

La possibilité en effectif correspond en volume à une possibilité de 2.39
e possibilité totale de 3.801.693 m° (groupes 1 et 2) assise sur
e (affectation « FOR ») de 101.381 ha. Ce volume est destiné à

848 m° et un bonus de

être prélevé sur les 30 années, ce qui correspond à un prélèvement moyen annuel de 126.723 m°.
Tableau 55 : Possibilité en volume (>= DME / AME).

138
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

VIE Bonus VER DME appliqué

Essence m/ha m° m/ha m° m/ha m° (cm)
Abam vrai 0,42 42255] 0,23 23251 0,35 35656 80
Acajou de bassam 0,10 10593 | 0,00 0! 005 4963 80
Alep 0,75 75799 | 1,51 152968| 0,81 82467 80
Assamela / Afrormosia 0.08 8392| 0,00 0! 0,42 42444 100
Ayous / Obeche 2,15] 217959! 1,09 110409 123 125131 90
Azobé 0,10 10134] 0,01 711 0.05 5394 70
Bahia 0,60 60327] 0.02 1522] 0,31 31358 60
Bété 0.36 36631 | 0,00 0! 0,44 44472 60
Bilinga 0.06 6563| 0,00 0! 0.07 6860 80
Bongo H (Olon) 0,13 12724! 0,02 2062| 0,10 10377 60
Bossé clair 0,13 13608 | 0,02 2170! 0,14 14495 80
Dabéma 0,14 13767] 0,14 14333] 0,07 6814 70
Dibétou 0,19 19455 | 0,00 0! 0,16 16454 90
Doussié rouge 0.08 8187| O,01 1085] 0,06 6558 80
Emien 190! 193110] 5,58 565931 4,62 468589 80
Eyong 0,48 48655] 0,12 11882] 0.28 28337 70
Fraké / Limba 75| 785932| 0,71 71592| 4,32 437960 70
Fromager / Ceiba 0,10 10611 | 0,82 82746| 0,09 8787 70
Tomba 0:22 21882| 0.08 7984| 0.08 7720 60
Iroko 0.08 8450 | 0,08 8228) 0,12 12374 110
Kosipo 0,12 12461] 0,06 6045! 0,06 6469 100
Kotibé 0,17 17560 | 0,02 1680] 0,12 12579 60
Niové 0,11 11347] 0,01 611 0.07 7093 60
Okan 0.05 4811! 0,53 53297! 0.03 2729 80
Padouk rouge 040 40153] 0,18 17962] 0,31 31121 80
Sapelli 328| 332871] 0,27 27620 1,83 185571 100
Sipo 0.06 5879] 0,13 12968 | 0,04 4172 100
Tali 2,75| 278473] 2,30 232788 1,39 141062 70
Groupe 1 22,77 | 2308589 | 13,91 1409845 | 17,64 1788003 | DME/AME
Groupe 2 0,82 83259] 0,00 0.07 6787| DME/ADM
Sous-total 23,59 | 2391848 | 13,91 1409845 | 17,70 1794790 -
Groupe 3 273| 277109! 0,00 0,00 DME/ADM
Groupe 4 0,15 14702 | 0,06 6587| 0,09 9245 80
Groupe 5 57,68 | 5847515| 0,00 0,00 DME/ADM
Sous-total 60,56| 6139326| 0,06 6587| 0,09 9245 -
Total 84,15| 8531174] 13,97] 1416432] 17,79 1804035 -

7.124 Autres usages de la forêt

139
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

- Récolte des produits forestiers non ligneux :

Conformément aux clauses relatives à l'exercice de leurs droits d’usage, les populations riveraines
peuvent récolter pour leurs besoins de subsistance tous les produits forestiers non ligneux sur
l’ensemble de la surface des séries de production et de conservation.

Afin de favoriser leur développement local et diversifier leurs sources de revenu, ces droits d’usage
seront étendus par l’autorisation des prélèvements à des fins commerciales.

- La chasse :

La chasse des espèces non protégées, à des fins de subsistance, à l’aide de moyens sélectifs, par
les populations riveraines de la concession ou par des personnes titulaires d’un permis officiel, est
autorisée en respect de la législation et des périodes autorisées.

- L'agriculture :

A l’exception de deux cacoyères, aucune parcelle de cultures vivrières ou de cultures pérennes n’a
été identifiée lors des travaux socio-économiques. En vertu de la réglementation en vigueur,
l’agriculture reste strictement interdite dans la concession. Concernant les deux cacoyères, celles-
ci seront délimitées sur le terrain avec les propriétaires en vue d’empêcher leur extension.

- Rites coutumiers :

Plusieurs sites sacrés ont été identifiés dans la concession. Compte tenu de la réticense de certains
villages à divulguer leur emplacement, ces derniers seront pris en considération lors du passage de
l'exploitation dans la zone. Dans ce but, les populations riveraines seront tenues informées de la
chronologie de mise en exploitation des différentes AAC de la concession.

- Activités de recherche :

Un certain nombre dispositifs de recherches (placettes permanentes, parcours phénologique,
couloirs à graines, suivi des juvéniles) a été mis en place afin d’acquérir des informations plus
précises sur la croissance des espèces végétales et sur leur dynamique. Ces dispositifs seront
régulièrement suivis par des équipes spécialisées. Des interventions sylvicoles seront aussi testées
pour améliorer la qualité de la reconstitution des massifs après exploitation.

7.13 Description du bloc d'aménagement de la période 2009 - 2013

7.1.3.1 Limites, superficie et particularités

Le découpage des blocs est réalisé en prenant au maximum en compte les éléments naturels du

terrain (topographiques, hydrographiques, ...) de manière à obtenir des limites facilement
identifiables en forêt.

Le premier bloc quinquennal est situé au centre de la concession et occupe son extension nord-est
(voir figure 35). Il est traversé par la rivière Boumba qui sépare les deux premières AAC (au sud)
des trois autres (au nord). Les limites extérieures de ce bloc sont constituées en majorité de cours
d’eau se jetant tous dans la rivière Boumba. La description des limites de ce bloc est présentée ci-
après.

Le point de départ À qui correspond aussi au point Q° de la description de la limite externe du
regroupement des UFA 10 030 et 10 031 regroupées, est situé à l’extrême est de l’'UFA 10 031 sur
un cours d’eau non dénommé.

À l'Ouest :

Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

- suivre en amont le cours d’eau non dénommé sur 3,4 km jusqu’au point B (qui correspond
au point P° de la description de la limite du regroupement des UFAs 10 030- 10 031) ;

Au Sud :

u point B, suivre une droite de gisement de 289 degrés sur 0,57 km pour atteindre le point

u point C, suivre une droite de gisement de 275 degrés sur 2,73 km pour rejoindre le point

u point D, suivre une droite de gisement de 229 degrés sur 0,94 km pour atteindre le point

E situé sur un cours d’eau non dénommé.

u point E, suivre le cours d’eau non dénommé en aval sur 5,48 km jusqu’à sa confluence

avec un affluent de la Boumba, suivre ensuite cet affluent en amont sur 8,48 km pour
rejoindre le point F situé à sa source ;

u point F, suivre une droite de gisement 180 degrés sur 1,06 km pour atteindre le point G

situé sur un cours d’eau non dénommé, affluent de la Boumba ;

u point G, suivre en aval ce cours d’eau affluent de la Boumba sur 4,17 km jusqu’au point

H situé sur une confluence ;

u point H, suivre une droite de gisement 270 degrés sur 2,58 km pour atteindre le point I

situé à la source d’un cours d’eau non dénommé ;

u point I, suivre en aval le cours d’eau sur 4 km jusqu’à une confluence avec un cours
eau non dénommé, ensuite, poursuivre en amont le cours d’eau sur 0,45 km pour

atteindre le point J ;

u point J, suivre une droite de gisement 180 degrés sur 0,36 km pour atteindre le point K

situé sur la Boumba ;

u point K, suivre en aval la Boumba sur 0,90 km pour rejoindre sa confluence avec un

cours d’eau non dénommé, poursuivre en aval ce cours d’eau sur 1,77 km pour atteindre le
point L situé à la source de ce cours d’eau non dénommé ;

u point L, suivre une droite de gisement 180 degrés sur 0,37 km pour atteindre le point M

situé sur un cours d’eau non dénommé ;

u point M, suivre en aval le cours d’eau non dénommé sur 1,08 km jusqu’à sa confluence

avec un autre cours d’eau non dénommé, puis poursuivre ce cours d’eau en amont sur 1,24
km pour rejoindre le point N situé à sa source ;

u point N, suivre une droite de gisement 180 degrés sur 2,30 km pour atteindre le point O

situé sur un cours d’eau non dénommé ;

u point O, suivre en amont le cours d’eau non dénommé sur 3,68 km jusqu’à sa source

pour rejoindre le point P ;

u point P, suivre une droite de gisement 90 degrés sur 1,36 km pour atteindre le point Q

situé sur un cours d’eau non dénommé ;

u point Q, suivre le cours d’eau en aval sur 2,41 km jusqu’au point R ;

u point R, suivre une droite de gisement 90 degrés sur 2,27 km pour rejoindre le point S

situé sur un cours d’eau non dénommé.
Au Nord :

141
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

joint S, suivre en aval le cours d’eau non dénommé sur 5,95 km pour atteindre sa

confluence avec un autre cours d’eau non dénommé, puis suivre ce cours d’eau non
énommé en amont sur 3,34 km jusqu’à atteindre la confluence de deux cours d’eau où se
situe le point T ;

joint T, suivre une droite de gisement de 40 degrés sur 0,80 km pour atteindre le point

situé sur la source d’un cours d’eau non dénommé ;

- u point U, suivre ce cours d’eau en aval sur 1,40 km pour atteindre le point V situé sur la

- u

- u

XS

confluence entre deux cours d’eau non dénommé ;

joint V, suivre en amont le cours d’eau non dénommé sur 0,94 km pour rejoindre le

point W ;

joint W, suivre une droite de gisement 360 degrés sur 2,14 km pour atteindre le point
itué à la source d’un cours d’eau non dénommé ;

- u point X, suivre en aval ce cours d’eau sur 2,58 km jusqu’au point Ÿ situé à la confluence

le ce cours d’eau non dénommé et de la Boumba ;

- u point Ÿ, suivre en amont la Boumba sur 10,32 km jusqu’au point Z situé sur la limite

sud.

- u

-est de l’'UFA 10 031 (point R° de la description de la limite du regroupement des UFA

10 031 et 10 030) ;

point Z, suivre une droite de gisement 360 degrés sur une distance de 2,6 km pour

rejoindre le point A.

La zone di
hectares).

écrite couvre une superficie de 16.186 hectares (seize mille cent quatre vingt six

142
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

ENS PEUR NONENISEE
| De 2
HÈ

+ /
D € ASE, Su bd d
\ L. À JT Lea
Uz ZA LE SVP LE?
d N NI LS S$ SE -/
\ LA y ee L

CCI UFA 10 030-10 031 regroupées

Figure 35 : Limites du premier bloc quinquennal.

Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

7.1.3.2 Contenance par affectation et par strates forestières

La surface des différentes strates forestières présentent dans le bloc quinquennal sont repris

le tableau 56 ci-dessous. En résumé, le bloc couvre 14.709 ha de la série de production (affectation
FOR) et 1.586 ha de la série de conservation (affectation CON).

l'ableau 56 : Contenance du bloc d’aménagement n° 1.

STRATE | Affectation Superficie (ha) STRATE Affectation Superficie (ha)
DHC/b FOR 6946 | MIT FOR 1658
DHC/b/cp | FOR 1|]MRA CON 208
DHC/b/in | FOR O0 ]SA/b FOR 1161
DHC/4 FOR 4983 | SA/b/cp FOR 0
DHC/d/cp | FOR © |SA/d/cp FOR Q
DHS/b FOR 0|S7b FOR 0
MIP CON 1387

Total : 16344 ha

7.133 Contenu

Le volume exploitable par essence aménagée et pour l’ensemble des essences du groupe 2 (autres
essences principales) est présenté dans le tableau 57.

Tableau 57 : Volume exploitable dans le premier bloc quinquennal.

Volume à Volume à
l'hectare Volume total l'hectare Volume total
Essence (m3/ha) (m°) Essence (m3/ha) (mi)
Groupe 1
Abam vrai 0,62 10172 Emien 721 117872
Acajou de bassam 0,10 1645 Eyong 0,58 9401
Alep 2,17 35525 Fraké / Limba 8,15 133165
Assamela / Afrormosia 0.08 1303 Fromager / Ceiba 0,89 14497
Ayous / Obeche 3,12 50992 Tomba 028 4638
Azobé 0,10 1684 Iroko 0,16 2590
Bahia 0,59 9605 Kosipo 0,18 2874
Bél 0,35 5688 Kotibé 0,18 2988
Bilinga 0:06 1019 Niové 0,11 1857
Bongo H (Olon) 0,14 2296 Okan 0,55 9024
Bossé clair 0,15 2450 Padouk rouge 0,55 9025
Dabéma 0,27 4364 Sapelli 3,43 55981
Dibétou 0,18 3021 Sipo 0,18 2927
Doussié rouge 0,09 1440 Tali 4,86 79394
Sous-total groupe 1 35.33 577437
Groupe 2
Abam évélé 0,02 349 Bossé foncé 0,06 949
Mambodé 0,71 11632
Sous-total groupe 2 0,79 12929
Total 36,12 590366

Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

7.14 Mode d'intervention

7.14.1 DME/AME par essence

Les diamètres minima d’exploitation des 25 essences aménagées sont présentés au tableau 58.

Tableau 58 : DME administratif et d'aménagement des essences aménagées
N° Nom commercial Code | Dme/adm | Dme/amé |Tx. de rec.

1 | Abam vrai 1419 50 80 78
2 | Acajou de bassam 1103 80 80 68
3 |Alep 1304 50 80 98
4 |Assamela / Afrormosia 1104 100 100 490
5 |Ayous / Obeche 1105 80 90 68
6 |Azobé 1106 60 70 57
7 |Bahia 1204 60 60 78
8 |Bété 1118 60 60 148
9 |Bilinga 1308 80 80 104
10 |Bongo H (Olon) 1205 60 60 138
11 |Bossé clair 1108 80 80 129
12 | Dabéma 1310 60 70 55
13 |Dibétou 1110 80 90 84
14 | Doussié rouge 1112 80 80 93

15 |Emien 1316 50 80 255
16 |Eyong 1110 50 70 61

17 |Fraké / Limba 1320 60 70 63
18 | Fromager / Ceiba 1321 50 70 101
19 |Ilomba 1324 60 60 53

20 |Iroko 1116 100 110 150
21 |Kosipo 1118 80 100 52
22 |Kotibé 1117 50 60 76
23 |Niové 1338 50 60 70
24 |Okan 1341 60 80 55
25 |Padouk rouge 1345 60 80 78
26 |Sapelli 1122 100 100 60
27 |Sipo 1123 80 100 71

28 |Tali 1346 50 70 51

Total 85

7.142 Assiettes annuelles de coupe

7.14.2.1 a) Cartographie
La disposition des AAC dans le bloc est présentée à la figure 36 ci dessous.

71422 b) Ordre de passage

Conformément à sa définition, le bloc quinquennal a été divisé en 5 AAC équisurfaces. L'ordre
de passage dans ces AAC a été planifié de manière à correspondre à une suite logique et que deux
assiettes devant être exploitées l’une après l’autre soient toujours contiguës.

145
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

La première AAC à entrer en exploitation est située à l’extrémité sud du bloc. Elle est suivie
directement vers le nord-est par la deuxième AAC. Ces deux AAC sont situées au sud de la rivière
Boumba. Au cours des deux premières années d’exploitation du bloc, un pont sera construit sur la
Boumba afin d’accéder à la troisième AAC située au nord ouest des deux premières. Elle sera
ensuite suivie, successivement vers le nord, par l’exploitation de l’AAC 4 et de l’AAC 5 qui va
cogner la limite nord de l’'UFA 10.031.

L'exploitation repartira ensuite de l’ AAC 2 pour accéder au deuxième bloc quinquennal, situé au
sud de la Boumba, occupant tout le flanc inexploité à l’est de l’'UFA 10.030.

71423 c) Contenu estimé par assiette annuelle

Tableau 59 : Contenu des 5 AAC du bloc quinquennal 1.
AAC 1! AAC 2 AAC 3 AAC 4 AAC 5
Volume/ha | Sup.| Vol. | Sup. | Vol. |Sup.| Vol. | Sup. | Vol. | Sup.

STRATE | Affectation | (m*/ha) |(ha)] (m*) | (ha) | (m5) |(ha) | (mi) (ha) (mi) (ha)
DHC/b FOR 4502]1654| 74479] 1614] 72663] 728] 32789 843] 37966] 2106] 94819
DHC/b/cp | FOR 29,90 1 30 0 0 Q 0 Q Q 0 Q
DHC/b/in | FOR 0,00 Q Q 0 Q 0 0 0 0 Q 0
DHC/d FOR 36,51] 966| 35276 0 011771] 64661] 1665] 60794 580! 21173
DHC/d/cp | FOR 22,40 Q Q 0 Q 0 0 0 0 Q 0
DHS/b FOR 11,90 0 0 0 0 Q 0 Q Q 0 Q
MIP CON 0,00! 342 0] 378 0! 318 0 282 Q 67 Q
MIT FOR 27,85] 283] 7893 187 5196] 341 9494 380 | 10590 467] 13005
MRA CON 0,00! 79 0 7 O0] 41 0 81 Q 0 Q
SA/b FOR 42,66 16 688] 1132] 48289 7 301 6 258 Q 0
SAYb/cp FOR 40,08 0 0 0 0 Q 0 Q Q 0 Q
SA/d/cp FOR 16,72 0 0 0 0 Q 0 Q Q 0 Q
SJ/b FOR 4743 Q Q 0 Q 0 0 0 0 Q 0

Total 30,11]3342 118367] 3318 | 126148 | 3207 | 107245] 3258 | 109608] 3220 | 128998
7.143 Autres produits forestiers
Les produits autres que le bois qui pourront être prélevés dans la concession sont les produits

forestiers non ligneux qui relèvent des droits d’usage des populations. Ils peuvent être récoltés à
des fins de subsistance ou de commerce.

Hormis la coupe de bois vivant, il n°y a pas lieu de prévoir une restriction quelconque à l'exercice
des droits d’usage, compte tenu de l’abondance de la ressource.

146

Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Apiere
TERRE P. N
A :
r Ÿ ü ET
À “
0 5 10 km
ns

Légende
© Villages riverains
— Route départementale
—— Réseau hydrographique
ra 10080 et 10081 regroupées

1 Soc n°1

CL Lirite d'assiene de coupe

Hkeuadjinako

Réalisation : Cellule Inventaires et Aménagements
Pallisco - Avril 2008

Figure 36 : Disposition des AAC dans le bloc quinquennal n° 1.

147
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

7.1.5 Travaux d'aménagement

7.1.5.1 Travaux sylvicoles

Les interventions qui seront mises en œuvre par le concessionnaire sont les suivantes :
1. Identification, inventaire et cartographie de la ressource exploitable

Toutes les espèces exploitées ou qui pourraient faire l’objet d’une exploitation vont être identifiées,
mesurées et cartographiées sur des fiches d’inventaire, à partir du DME défini dans le cadre de cet
aménagement.

2. Exploitation au DME/AME

Pour assurer la reconstitution de la ressource, il est fondamental que l’exploitation respecte les
diamètres de coupe fixés dans ce plan d’aménagement (cfr tableau 39). Cette augmentation des
DME/ADM aux DME/AME permet de maintenir sur pied un certain nombre de semenciers qui
pourront assurer la régénération de l’espèce au sein du massif. En complément, des mesures
sylvicoles de type plantation d’enrichissement seront prises pour orienter et pour mieux conduire
cette régénération du milieu.

Ce type d'intervention en forêt naturelle a été testé à titre expérimental. Les essais effectués sont
suivis par la Faculté Universitaire des Sciences Agronomiques de Gembloux, notamment via des
travaux de doctorat. Des résultats probants ont été obtenus pour diverses espèces dont l’assaméla,
le bété, le tali et l’iroko. La synthèse des résultats de ces travaux et les recomandations qui en ont
découlé sont présentées dans le chapitre relatif aux activités de recherche.

Finalement, au moment de l’exploitation proprement dite, les tiges d’avenir seront identifiées et
préservées par l’utilisation de techniques d’epxloitation à faible impact (marquage des arbres
d’avenir, abattage contrôlé, planification du débardage.…)

7.1.5.2 Réseau routier

Le réseau routier principal mis en place pour desservir le bloc quinquennal n° 1 est présenté à la
figure 37.

Il présente les caractéristiques suivantes :

- Dans la mesure du possible, les pistes suivent les principales lignes de crêtes et sont orientées
suivant un axe est-ouest ;

- Elles relient les blocs quinquennaux les uns aux autres en suivant l’ordre de passage en
exploitation ;

- Les pistes tentent au maximum d’éviter les cours d’eau, les têtes de source et les marécages
afin de minimiser la construction des ponts et les perturbations du milieu qui leur sont liés
(déplacement d’important volume de terre, érosion, ouverture d’écosystèmes sensibles,
pollution et encombrement du lit des cours d’eau, ..) ;

- Plutôt que d’ouvrir de nouvelles pistes, le réseau de pistes principales et de pistes secondaires
mis en place lors de l’exploitation des licences et des AAC des conventions provisoires et
définitives passées sera dans la mesure du possible réutilisé.

7.1.5.3 Travaux et mesures de protection environnementale de la forêt

Les principales mesures de protection de l’environnement qui seront prises dans le bloc n°1
concernent l'érosion, la pollution et la faune.
a) Protection contre l’érosion (bassins versants, berges, etc.)

148
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Toute exploitation est proscrite au niveau des pentes supérieures à 50 %.

Une bande de forêt de 30 m de largeur, interdite à l’exploitation, est laissée de part et d’autre des
cours d’eau et des plans d’eau.

Pour réduire au minimum l’érosion due à la mise en place des pistes forestières, un certain nombre
d’éléments sont pris en considération (voir $ 5.5.3 sur la voirie forestière). Tout d’abord,
l'emplacement des pistes est planifié et cartographié avant l’entrée en forêt des engins. Autant que
possible les pistes suivent les lignes de crête, évitent les cours d’eau et les marécages, et seront
orientées suivant un axe est-ouest de manière à bénéficier d’un maximum d’ensoleillement. Des
fossés de détournement des eaux de ruissellement sont installés à intervalle régulier pour les
évacuer dans les zones de végétation, et avant la zone de protection de 30 m située de part et d’autre
d’un cours d’eau.

b) Protection contre la pollution

Dans le cadre de ses activités, la société d’exploitation forestière utilise une quantité importante
d'hydrocarbures et manipule des produits phytosanitaires. Des mesures sont donc prises pour
éviter toute pollution du milieu par ces produits.

Concernant les huiles usagées, une citerne enterrée de 10.000 litres a été construite pour recevoir
les huiles provenant du garage, des chantiers forestiers et du récupérateur d’huiles de vidanges
installé au niveau de la fosse à véhicule du garage. Leur récupération et leur traitement sont
effectués par la société TOTAL avec lequel un partenariat a été créé.

Les hydrocarbures récupérés au niveau des stations de stockage et de distribution et du séparateur
de l’aire de lavage des véhicules ainsi que les batteries utilisées sur le site sont récupérés et
expédiés régulièrement à la société BOCCOM, agréée au recyclage des déchets.

Les ferrailles sont également récupérées par la société et vendues régulièrement à différentes
aciéries.

Concernant les pneus usagés, ces derniers sont stockés sur une plateforme spécifique au niveau du
garage. Ils sont ensuite utilisés pour la signalisation routière (croisement, virage dangereux, terre-
plein central..….). Une solution complémentaire est actuellement en cours de recherche.

Les emballages quant à eux sont amenés dans un hangar en cours de construction afin d’y être triés
et stockés.

Finalement, des structures spécifiques de stockage sécurisées pour les produits chimiques
(lubrifiant, traitement des bois...) ont été mises en place sur le site industriel et au niveau des
bases mécaniques sur les chantiers forestiers.

En complément à ces mesures de protection, des formations annuelles sont dispensées depuis 2002
aux employés sur l’abattage contrôlé, le débardage, la création et la fermeture des parcs ainsi que
sur la gestion des déchêts industriels.

À court terme, des nouvelles réalisations pourrront être ajoutées en fonction des résultats de l’étude
d’impact environnemental actuellement en cours dans le cadre de la réglementation du MINEP.

149
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

N
0 5 10 Km
5

Légende
© Vilages riverains
[en | UFA10.030 - 10.031 regroupées

[2] cirrite d'assiette de coupe

— Route départementale
Bloc quinquennal n°1

=— Route principale existante
— Projet de piste principale
—— Projet de piste secondaire

Réalisation : Cellule Inventaires et Aménagement
Pallisco - Arril 2008

Figure 37 : Réseau routier du bloc quinquennal 1.

150
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

c) Protection de la faune

Différentes sources d’information (études faunes, études socio-économiques...) ont montré
l'importance de la faune dans l’économie locale et surtout la pression à laquelle elle était
confrontée.

Des mesures rigoureuses et diversifiées sont prises par la société pour la préserver. On distingue 2
types d'intervention qui s’adressent aux populations locales et au personnel de la société. Il y a
aussi celles qui concernent la chasse traditionnelle et celles orientées à l’encontre du braconnage
organisé.

Pour la chasse menée par les populations locales, le concessionnaire a obtenu entre 2003 et 2005
l'appui d’un partenaire extérieur (projet Réseau de Partenariats pour la gestion des forêts en
Afrique Centrale ; WWF / Nature +; UE B7-6200/01/0391 TF) pour la mise en œuvre d’un
ensemble d’actions destinées à améliorer la gestion de la faune dans la concession. Ces activités
étaient les suivante:

- sensibilisation et information des populations riveraines sur la législation en matière de chasse,
sur les animaux intégralement protégés, sur leurs droits d’usage, sur la gestion durable des
ressources. ;

- appui à l'identification et à la mise en œuvre (par les populations) d’activités génératrices de
revenus alternatifs, notamment dans les domaines de l’agriculture, de l’élevage, de la pêche et
des infrastructures rurales ;

- réalisation d’études de la chasse villageoise qui déterminent entre autres choses : le volume
des prélèvements, la proportion des espèces abattues, la localisation des territoires de chasse,
l’importance des lignes de pièges, la part de la chasse au fusil ou à l’aide d’autres moyens ;

- mise en place de Zones d’Intérêt Cynégétique à Gestion Communautaire (ZICGC).

Ces actions sont encore menées aujourd’hui à l’exception de la mise en place de la ZICGC pour
laquelle l’entreprise compte obtenir un partenariat avec un projet compétent en la matière.

L'ensemble de ces actions vise à responsabiliser progressivement les populations locales à la
gestion durable de la faune sur leur territoire de chasse. De cette façon, on compte réduire les
pratiques illégales et néfastes pour l’environnement, et surtout convaincre les villageois des droits
qu'ils possèdent sur ce territoire et de la nécessité d’y exercer une surveillance.

La chasse illégale organisée, menée par des braconniers professionnels, ainsi que l’existence de
filières d'évacuation et de commercialisation de la viande de brousse sont des réalités dans la
région. Cela n’empeche pas le concessionnaire de prendre, à titre préventif, toute une série de
mesures de protection.

Les mesures qui sont et seront prises en collaboration avec l’administration forestière pour
enrailler ce phénomène et empêcher qu’il se développe dans la concession sont :

- le placement de barrières amovibles métalliques, fermées à l’aide d’un cadenas, contrôlées en
permanence par des gardiens, sur les pistes d’accès à la concession ;

- le blocage des pistes secondaires à l’intérieur de la concession à la fin de l’exploitation de
chaque AAC (mise en place de fossés et de monticules de terre au bulldozer, barrages à l’aide
de grumes) ;

- l'appui au MINFOF pour l’organisation des opérations de lutte anti-braconnage dans les UFA.

151
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

En ce qui concerne le personnel du concessionnaire, un certain nombre de dispositions ont été
prises pour éviter le braconnage, le transport de viande, des chasseurs et du matériel de chasse et
la consommation importante de viande de brousse. On peut citer entre autres :

- la fourniture de protéines alternatives à la viande de brousse par l’installation d’une ferme
avicole, de l’étang piscicole et bientôt l’ouverture d’un économat ;

- le développement du petit élevage et le soutien des activités de pêche ;

- la sensibilisation du personnel sur la législation en matière de chasse et sur les animaux
TOTÉSÉS ;

- l'élaboration d’un règlement intérieur interdisant la chasse, le transport de viande de brousse,

d’armes ou de chasseurs, et prévoyant des peines sévères (allant jusqu’au licenciement) pour
toute infraction ;

- l'installation de postes de contrôle avec gardiens aux entrées du site Pallisco à Mindourou où
sont basés les travailleurs, les unités de transformation, le garage et l’administration des
sociétés ;

- l'installation d’un poste de contrôle avec gardiens aux entrées de la concession pour limiter
‘utilisation du réseau routier à des fins de braconnage.

Finalement, des mesures de conservation sont également entreprises par la mise en place et la
sécurisation des séries de protection ainsi que par la réalisation d’un suivi permanent de l’évolution
de la faune dans la concession Pallisco.

En dehors des actions proposées ci-dessus, le concessionnaire ne pense pas avoir la compétence et
les moyens d'intervention nécessaires pour lutter efficacement contre le braconnage professionnel.
Ce phénomène est entretenu par des aspects culturels liés à la consommation de la viande de
brousse et sa commercialisation tolérée dans les centres urbains.

7.1.6 Mise en œuvre du plan de gestion

7.1.6.1 Inventaires d'exploitation et permis annuels

Entre 6 mois et un an avant l’entrée en exploitation, l’ AAC sera délimitée sur le terrain et un
inventaire d’exploitation sera mené dans chaque AAC du bloc quinquennal. Cet inventaire
concernera uniquement les espèces intéressant le concessionnaire.

Les données récoltées seront analysées et un dossier de demande de certificat d’assiette de coupe
sera préparé.

Quelques semaines avant l’exploitation, un inventaire de sortie de pieds sera mené dans l’AAC et
ne concernera que les espèces qui seront effectivement coupées par le concessionnaire, à un
diamètre déterminé (toujours supérieur ou égal au DME/AME), en fonction du marché du bois,
des commandes et des stocks disponibles.

7.1.6.2  Octroi et contrôle des travaux

Le dossier de demande de certificat d’assiette de coupe sera transmis au MINFOF pour
l’organisation de la mission de contrôle des limites de l’AAC, qui sera suivie de l’obtention de
l'autorisation d'exploitation.

Le contrôle des travaux sera réalisé par l’ Administration de la Forêt et de la Faune à sa convenance.

152
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

7.1.7 Programme d’action quinquennal

Période

Forêt

7.1.7.1

Programme pour l’'UFA

: Janvier 2009 - Décembre 2013
: UFA 10.030 et 10.031 regroupées

Année 1 (2009)

Année 2 (2010)

Année 3 (2011)

Année 4 (2012)

Année 5 (2013)

1. Entretiens des
limites (2 fois) et
éventuellement
plantation d’arbres
après classement

1. Entretiens des
limites (2 fois) et
éventuellement
plantation d’arbres
après classement

1. Entretiens des
limites (2 fois) et
éventuellement
plantation d’arbres
après classement

1. Entretiens des limites
(2 fois) et
éventuellement
plantation d’arbres après
classement

1. Entretiens des limites
(2 fois) et
éventuellement
plantation d’arbres après
classement

2. Contrôle de l’accès à
la concession et surtout
à la zone de protection

2. Contrôle de l’accès
à la concession et
surtout à la zone de
protection

2. Contrôle de l’accès
à la concession et
surtout à la zone de
protection

2. Contrôle de l’accès à
la concession et surtout
à la zone de protection

2. Contrôle de l’accès à
la concession et surtout
à la zone de protection

3. Autorisation de
l'exercice des droits
d’usage coutumiers des
populations

3. Autorisation de
l'exercice des droits
d’usage coutumiers
des populations

3. Autorisation de
l'exercice des droits
d’usage coutumiers
des populations

3. Autorisation de
l'exercice des droits
d’usage coutumiers des
populations

3. Autorisation de
l'exercice des droits
d’usage coutumiers des
populations

4. Recherche (mesures
placettes permanentes,
suivis des parcours
phénologiques
enrichissements)

4. Recherche (mesures
placettes permanentes,
suivis des parcours
phénologiques
enrichissements)

4. Recherche (mesures
placettes permanentes,
suivis des parcours
phénologiques
enrichissements)

4. Recherche (mesures
placettes permanentes,
suivis des parcours
phénologiques
enrichissements)

4. Recherche (mesures
placettes permanentes,
suivis des parcours
phénologiques
enrichissements)

5. Protection de la
faune :

contrôle des véhicules
et blocage des pistes

5. Protection de la
faune :

contrôle des véhicules
et blocage des pistes

5. Protection de la
faune :

contrôle des véhicules
et blocage des pistes

5. Protection de la
faune :

contrôle des véhicules et
blocage des pistes

5. Protection de la

faune :

contrôle des véhicules et
blocage des pistes

secondaires secondaires secondaires secondaires secondaires
6. Social 6. Social 6. Social 6. Social 6. Social
Mise en place des Réunion de Réunion de Réunion de Réunion de
organisations concertation. concertation. concertation. concertation.

villageoises ; Diffusion
du résumé du plan
d’aménagement ;

153

Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

7.172 Programme par affectation

a) Série de production

Superficie

Usage(s)

Bloc quinquennal concerné

: 98.913 ha
: Exploitation forestière
: Bloc 1 (14.749 ha).

Année 1 (2009)

Année 2 (2010)

Année 3 (2011)

Année 4 (2012)

Année 5 (2013)

1. Ouverture des
limites du bloc et de
l’AAC I et ouverture
des pistes

1. Rafraîchissement
des limites du bloc et
de l'AAC2 et
ouverture des pistes

1. Rafraîchissement des
limites du bloc et de
l'AAC 3 et ouverture
des pistes

1. Rafraîchissement
des limites du bloc et
de l'AAC 4 et
ouverture des pistes

1. Rafraîchissement
des limites du bloc et
de l'AAC 5 et
ouverture des pistes

2. Ouverture des
limites et inventaire
d’exploitation de
AAC 2; élaboration
et soumission du plan
annuel des opérations

2. Ouverture des
limites et inventaire
d’exploitation de
l'AAC 3; élaboration
et soumission du plan
annuel des opérations

2. Ouverture des
limites et inventaire
d’exploitation de
l'AAC 4; élaboration et
soumission du plan
annuel des opérations

2. Ouverture des
limites et inventaire
d’exploitation de
l'AAC 5; élaboration
et soumission du plan
annuel des opérations

2. Ouverture des
limites du bloc 2 et
inventaire
d’exploitation de
l'AAC 6: élaboration
et soumission du plan
annuel des opérations

3. Organisation de
l'exploitation :
inventaire de sortie
des pieds AAC 1

3. Organisation de
l'exploitation :
inventaire de sortie
des pieds AAC 2

3. Organisation de
l’exploitation :
inventaire de sortie des
pieds AAC 3

3. Organisation de
l'exploitation :
inventaire de sortie
des pieds AAC 4

3. Organisation de
l'exploitation :
inventaire de sortie
des pieds AAC 5

4. Intervention
sylvicoles : coupe au
DME/AME

4. Intervention
sylvicoles : coupe au
DME/AME

4. Intervention
sylvicoles : coupe au
DME/AME

4. Intervention
sylvicoles : coupe au
DME/AME

4. Intervention
sylvicoles : coupe au
DME/AME

5. Recherche
(placettes
permanentes, parcours
phénologiques,
essaisd’interventions
sylvicoles)

5. Recherche
(placettes
permanentes,
parcours
phénologiques,
essaisd’interventions
sylvicoles)

5. Recherche (placettes
permanentes, parcours
phénologiques, essais
d'interventions
sylvicoles)

5. Recherche
(placettes
permanentes, parcours
phénologiques, essais
d'interventions
sylvicoles)

5. Recherche
(placettes
permanentes, parcours
phénologiques,
essaisd’interventions
sylvicoles)

6. Exploitation des
produits forestiers
non-ligneux par les
populations

6. Exploitation des
produits forestiers
non-ligneux par les
populations

6. Exploitation des
produits forestiers non-
ligneux par les
populations

6. Exploitation des
produits forestiers
non-ligneux par les
populations

6. Exploitation des
produits forestiers
non-ligneux par les
populations

7. Réglementation de
la pratique de
l’agriculture et de la
chasse

7. Réglementation de
la pratique de
l’agriculture et de la
chasse

7. Réglementation de la
pratique de
l’agriculture et de la
chasse

7. Réglementation de
la pratique de
l’agriculture et de la
chasse

7. Réglementation de
la pratique de
l’agriculture et de la
chasse

154

Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

b) Série de conservation

Superficies

Usage(s)

: 16.048 ha

: Conservation des zones fragiles

Coutumier et commercial (produits forestiers non-ligneux)

Année 1 (2009)

Année 2 (2010)

Année 3 (2011)

Année 4 (2012)

Année 5 (2013)

1. Mise en place de
mesuresde lutte contre
l'érosion (bande
riveraine de 30 m
autour des cours
d’eau)

1. Mise en place de
mesures de lutte
contre l'érosion
(bande riveraine de 30
m autour des cours
d’eau)

1. Mise en place de
mesures de lutte
contre l’érosion
(bande riveraine de 30
m autour des cours
d’eau)

1. Mise en place de
mesures de lutte
contre l'érosion
(bande riveraine de 30
m autour des cours
d’eau)

1. Mise en place de
mesures de lutte
contre l'érosion
(bande riveraine de 30
m autour des cours
d’eau)

2. Autorisation du
ramassage et de la
cueillette des produits
secondaires

2. Autorisation du
ramassage et de la
cueillette des produits
secondaires

2. Autorisation du
ramassage et de la
cueillette des produits
secondaires

2. Autorisation du
ramassage et de la
cueillette des produits
secondaires

2. Autorisation du
ramassage et de la
cueillette des produits
secondaires

3. Réglementation de
la chasse

3. Réglementation de
la chasse

3. Réglementation de
la chasse

3. Réglementation de
la chasse

3. Réglementation de
la chasse

4. Recherche
(parcours
phénologiques)

4. Recherche
(parcours
phénologiques)

4. Recherche
(parcours
phénologiques)

4. Recherche
(parcours
phénologiques)

4. Recherche
(parcours
phénologiques)

c) Série de protection

Superficies

Usage(s)

:2.292 ha

: Réser ve de biodiversité (faune et flore)

Année 1 (2009)

Année 2 (2010)

Année 3 (2011)

Année 4 (2012)

Année 5 (2013)

1. Démarcation des
limites de la série et
mise en place de
panneaux de
signalisation

1. Rafraîchissement
des limites de la série

1. Rafraîchissement
des limites de la série

1. Rafraîchissement
des limites de la série

1. Rafraîchissement
des limites de la série

2. Missions de
surveillance de la zone

surveillance de la zone

2. Missions de
surveillance de la zone

2. Missions de
surveillance de la zone

2. Missions de
surveillance de la zone

7.2 Plan annuel d’opération

155

Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

PLAN ANNUEL D'OPERATION DES UFA 10.030 ET 10.031 REGROUPEES

Activité

Année 2009

Janvier

Février

Mars

Avril

Mai

Juin

Juillet

Août

Septembre

Octobre

Novembre

Décembre

I. SERIE DE PRODUCTION

1. Activités d'exploitation (AAC1):

Inventaire d'exploitation (réalisé)

Ouverture des pistes

Elaboration et soumission du plan annuel des opérations (réalisé)

Sortie de pieds (réalisée)

Exploitation au DME/AME

2. Activités d'exploitation (AAC2):

Inventaire d'exploitation

Ouverture des pistes

Elaboration et soumission du plan annuel des opérations

Sortie de pieds

3. Activités de Délimitation

Entretien des limites de l'UFA

Matérialisation des limites (plantation)

(Sous réserve de cla

sement de l'UFA)

Délimitation du bloc 1

Délimitation de l'AACI (réalisée)

Délimitation de l'AAC2

4. Protection de la faune

Etudes chasse villageoise

Blocage des pistes secondaires

5. Aspects

ociaux

Mise en place des organisations villageoises

Diffusion du résumé du plan d'aménagement (réalisé)

Suite de la mise en œuvre des projets communautaires

6. Recherche

Mesures des placettes permanentes

Enrichissement des trouées

Suivi des dispositifs

IL. SERIE DE CONSERVATION

Mesures de lutte contre l'érosion

IIL. SERIE DE PROTECTION

Matérialisation de la limite de la série (réalisé)

(Sous réserve de validat

ion par le MINEF)

Surveillance de la série

156
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

8 BILAN ECONOMIQUE ET FINANCIER

8.1 Les revenus

Les volumes issus de l’exploitation et coupés à partir des diamètres aménagés, sont pondérés par
les coefficients de commercialisation retenus dans le projet API de DIMAKO.

Les essences commercialisées appartiennent aux groupes 1, 2 et 3 étudiées dans ce plan
d'aménagement car elles trouvent des débouchés sur le marché international du bois.

Le calcul des revenus est basé sur la valorisation des volumes commercialisés auprès de la scierie
CIFM située à Mindourou. Les prix rendus site Mindourou retenus par essence sont ceux
actuellement pratiqués sur le marché.

Nous ne disposons d’aucune donnée concernant l’évolution des cours du bois sur les 30 prochaines
années. L’instabilité des cours des bois tropicaux sur le marché international rend les prévisions
difficiles. On pourrait envisager que certaines essences, non retenues dans la liste, fassent l’objet
de recettes complémentaires dans les années à venir mais, ce sont des conditions très hypothétiques
dues au fait que les coûts de la fiscalité et du transport pénalisent fortement le prix de revient de
ces essences.

157
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

Tableau 60 : Volumes commercialisés des essences actuellement exploitées et mises sur le marché
sur une durée de 30 ans.
Volumes Coefficients de
Groupes | Essences exploitables. (  |commercialisation | Volume commercial
DMA)en m° API en m°

Acajou de bassam 9 983 0,605 6 040

Aningré R 0 0,550 0

Assamela 38 994 0,550 21 447

Ayous 309 462 0,430 133 069

Bété 34 522 0,530 18 297

Bilinga 6 185 0,550 3 402

Bossé clair 14 870 0,573 8 520

Dabéma 26 482 0,550 14 565

Dibétou 18 335 0,521 9552

Doussié rouge 8 738 0,617 5 391

Eyong 57 052 0459 26 187

Fraké / Limba 808 152 0,461 372 558

Iroko 15718 0,617 9 698

Kosipo 17 441 0,605 10 552

Moabi 0 0,617 0

Niové 11 270 0,437 4925

Okan 54762 0,550 30 119

Padouk rouge 54 769 0,550 30 123

Sapelli 339 736 0,636 216072

Sipo 17 762 0,605 10 746

Tali 481 825 0,590 284 277

1 Tiama 0 0,605 0
2 - - - -

Tantandza 0 0,550 0

Pao rosa 0 0,550 0

3 Wamba 0 0,550 0

Total 2 326 058 1215 540

158
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

bleau 61 : Recettes issues de la vente des essences actuellement mises sur le marché pendant
es trentes prochaines années

Volume Prix de vente HT

Groupes Essences commercial en aux scieries Ventes totales HT

ms FCFA/m° (FCFA)

Acajou de bassam 6 040 53 890 325 482 841

Aningré R (Q 0 (Q

Assamela 21 447 143 430 3 076 143 210

Ayous 133 069 42283 5 626 519 825

Bété 18 297 22 426 410 316 657

Bilinga 3402 32334 109 994 278

Bossé clair 8 520 53 061 452 092 125

Dabéma 14 565 22 426 326 635 597

Dibétou 9552 22 426 214221 700

Doussié rouge 5391 124 361 670 486 812

Eyong 26 187 22 426 587 256 840

Fraké / Limba 372 558 22 426 8 354 908 775

Iroko 9 698 72 959 707 541 959

Kosipo 10 552 38 966 411 155 576

Moabi 0 72 959 0

Niové 4925 22 426 110 442 058

Okan 30 119 40 774 1 228 090 667

Padouk rouge 30 123 42 283 1 273 683 438

Sapelli 216 072 78 762 17 018 275 170

Sipo 10 746 97 831 1 051 283 883

Tali 284 277 40 774 11 591 149051

1 Tiama 0 48915 0

2 - - - -

Jantandza 0 28 189
Pao rosa 0 22 426
3 Wamba 0 25 307

Total 1215 540 53 545 680 462

Le tableau ci-dessus donne une prévision des recettes de 53 545 680 462 FCFA sur 30 ans
‘exploitation soit une moyenne annuelle de 1 784 856 015 FCFA. Le taux d’inflation retenu

comme hypothèse sur les ventes comme sur les achats a été fixé à 3 %/an. En appliquant la
formule :

Rn = Ra ((1#i)—1)/i Rn = recettes annuelles cumulées à l’année "
Ra = recettes annuelles
i = taux d'inflation

Les prévisions de recettes pondérées avec l'hypothèse d'inflation s’élèveront à 84 915 266 890
FCFA sur 30 ans

159
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

8.2 Les dépenses

Les dépenses concernent différents coûts liés à l’exploitation de cette concession aménagée. En
effet, avec l’aménagement, de nouveaux coûts dûs à la mise en œuvre du plan de gestion durable
et à la programmation des actions quinquennales dans les séries de production, de conservation et
de protection, s’ajoutent aux charges habituelles.

8.2.1 Coûts d'exploitation

Dans nos derniers comptes de l’exercice 2007, le coût moyen d’exploitation sur une UFA est de
30.500 FCFA/m3.

Les frais de transport sur une distance moyenne de 180 km pour amener le bois exploité sur le parc
de la scierie de Mindourou sont de 11.500 FCFA/m3.

8.2.2 Coût des recherches et des traitements sylvicoles

Il s’agit des frais engagés dans le cadre de projets de recherche que nous avons décrits dans ce
rapport et que nous estimons à 20.000.000 de FCFA par an.

82.3 Coût de contrôle, d'entretien et de gestion

Dans ce coût intervient l’entretien des limites de la concession, des séries de protection et de
conservation ; il s'élève à 5.000.000 FCFA par an.

824 Redevances et Taxes

La Redevance Forestière Annuelle est de 804.051.500 FCFA.
La taxe d’abattage annuelle est de 79.214.967 FCFA.

160
Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

l'ableau 62 : Les taxes d'abattage (valeurs FOB premier trimestre 2008)

Groupes Essences moine m qyoume, abattage Taxe apartage
FCFA/ms
Acajou de bassam 6 040 6 946 2375 16 496 157
Aningré R 0 (Q - 0
Assamela 21 447 24 662 3914 96 525 443
Ayous 133 069 153 029 2 183 334 062 590
Bété 18 297 21041 2114 44 480 991
Bilinga 3402 3912 1 900 7432 990
Bossé clair 8 520 9 798 2 667 26 132 106
Dabéma 14 565 16 750 1425 23 868 696
Dibétou 9 552 10 985 2 140 23 508 643
Doussié rouge 5391 6 200 4 988 30 926 435
Eyong 26 187 30 115 879 26 470 813
Fraké / Limba 372 558 428 442 805 344 895 807
Iroko 9 698 11153 3 444 38 409 363
Kosipo 10 552 12 134 3375 40 953 077
Moabi 0 0 - 0
Niové 4925 5 663 1 663 9418 398
Okan 30 119 34 637 1425 49 358 086
Padouk rouge 30 123 34 641 2225 77077 172
Sapelli 216 072 248 483 3109 772 533 088
Sipo 10 746 12 358 3715 45 909 361
Tali 284 277 326 919 1361 444 936 083
Tiama 0 0 - 0
Tantandza 0 0 - 0
Pao rosa 0 0 - 0
Wamba 0 0 0
Total 1215 540 1 397 869 - 2 453 395 299

8.2.5 Autres coûts

Il s’agit des coûts :
de l’aménagement global soit 321.000.000 FCFA pour l’UFA 10.030 en 2004 et
472.208.010 FCFA pour l’aménagement du regroupement des deux UFA 10.030 et 10.031.
de révision du plan d'aménagement estimé à 10 millions de FCFA par période de 5 ans.
de la protection de la faune 15 millions de FCFA par an
des aspects sociaux 7,5 millions de FCFA par an

161

Unités Forestières d’ Aménagement 10.030 et 10.031 regroupées - Plan d'aménagement

l'ableau 63 : Dépenses

Redevance forestière 804 051 500 30 ans 24 121 545 000
Taxe d'abattage 2 453 395 299
Coût d'exploitation 30 500 1215 540 m° | 37 073 970 000
Transport 11 500 1215 540 n° | 13 978 710 000
Entretien des limites 5 000 000 30 ans 150 000 000
Protection de la faune 15 000 000 30 ans 450 000 000
Aspects sociaux 7 500 000 30 ans 225 000 000
Recherche et traitements 20 000 000 30 ans 600 000 000
sylvicoles
Coût d'aménagement UFA
10.030 en 2004 10 700 000 30 ans 321 000 000
Coût d'aménagement du
regroupement 10.030 -10.031 15 740 267 30 ans 472 208 010
Révision plan d'aménagement 10 000 000 6 60 000 000
Montant annuel des dépenses 1777 696 267
Montant des dépenses sur 30 ans 84 574 638 902

actualisées au taux d'inflation de 3%

Le tableau ci-dessus donne une prévision des dépenses de 53 330 888 010 FCFA sur 30 ans
‘exploitation soit une moyenne de 1 777 696 267 FCFA. Le taux d'inflation retenu comme
hypothèse sur les ventes et sur les achats a été fixé à 3 %/an. En appliquant la formule :

Dn = Da ((1#i)" —1)/i Dn = dépenses annuelles cumulées à l’année *

Da = dépenses annuelles
i = taux d'inflation

Les prévisions de dépenses pondérées avec l’hypothèse d’inflation s’élèveront à 84 574 638 902
FCFA sur 30 ans

162
Unités Forestières d’ Aménagement 10.030 -10.031 regroupées - Plan d’aménagement

8.3 Justification de l'aménagement

83.1 Bilan

Montant des recettes sur 30 ans actualisées

au taux d'inflation de 3% +84 915 266 890 FCFA

Montant des dépenses sur 30 ans actualisées au taux

d'inflation de 3% - 84 574 638 902 FCFA
Résultat bénéficiaire cumulé sur 30 ans au taux de 3% 340 627 988 FCFA

Le bilan économique et financier est une composante importante du plan d'aménagement. A
l'étude de ce bilan, il ressort que les activités d’exploitation forestières sur les UFA 10 030 et
10.031 regroupées dans les conditions de l’aménagement durable sont bénéficiaires d’environ
11.000.000 FCFA dès la première année

L'aménagement de ces UFA induit diverses opérations techniques qui se traduisent en charges
financières. Les actions qui contribuent à la gestion durable ne peuvent être remises en cause, elles
assurent l’avenir de ce massif forestier à très long terme. Le bilan financier est bénéficiaire par
l'exploitation de l'Assamela au DME/AME de 90 cm. Par contre, ce bilan financier ne peut être
bénéficiaire totalement à cause de plusieurs raisons :

- le montant de l’enchère de la R F A de l’'UFA 10.030 est beaucoup trop élevé ;

- les ressources forestières annuelles faibles, le potentiel de ces UFA a été fortement minoré

avec l’exploitation illégale constatée sur plus de 22.000 ha ;
- Les incertitudes qui concernent les prix de vente des bois tropicaux à moyen et long terme.

De notre point de vue, une concertation avec notre administration de tutelle serait utile pour trouver
des solutions en vue de rétablir l’équilibre économique.

Les UFA 10.030 et 10.031 regroupées font partie d’un ensemble de sept UFA aménagées par le

groupe, PALLISCO, SODETRAN-CAM et la Forestière de Mbalmayo (LFM) ; il serait important
d’inclure ce bilan dans l’étude économique globale afin de vérifier l’équilibre financier général.

163
Unités Forestières d’ Aménagement 10.030 -10.031 regroupées - Plan d’aménagement

ANNEXES

164
Unités Forestières d’ Aménagement 10.030 -10.031 regroupées - Plan d'aménagement

Distribution des effectifs des essences de promotion (groupe 3)

Classe de diamètre (cm)

Nom commercial | Dme/adm 25 35 45 55 65 75 85 95 105 | 115 | 125 | 135|145]155| Total 2DME
Diana Z 50 3540 8379] 10838 | 11904] 14949] 9789] 3623] 1029| 626 64677] 41920
Eyek 50 78 92 80 236 | 236 |321| 237 1280 1202
lantandza 50 712 391 317 80 471 408 412] 407] 387] 234] 325] 81]158 4383 2963
Lati parallèle 50 2663 1437 389 556 627 904 629] 499| 789] 331] 234| 76 9134 4645
Pao rosa 50 1508 400 78 160 78 157 233| 475] 154 75 3318 1332
Tchitola / Dibamba 60 239 80 158 238 78 313 253| 402] 500] 724] 630] 78/1172] 80 3945 3230
Wamba 50| 14965 7986 6746] 6746| 6126] 4730] 2946] 1628| 620 78| 155 0| 78 0 52804| 23106
Total 23705| 18673| 18526 | 19684 | 22421 | 16301| 8096 | 4440 | 3156| 1367 | 1580 | 471 |804]| 317] 139541] 78398

Distribution des effectifs de l’essence spéciale (groupe 4)
Classe de diamètre (cm)

Nom commercial | Dme/adm 25 35 45 55 65 75 85 95 105 | 115 | 125 1351145155] Total 2DME
Ebène 60| 14839] 2772] 3007] 2760] 3544] 2719] 2115] 1522] 577 92| 328 0 0 0 34275] 10897

165

Unités Forestières d’ Aménagement 10.030 -10.031 regroupées - Plan d’aménagement

REPUBLIQUE DU CAMEROUN
Paix-Travail-Patrie

MINISTERE DES FORETS
ET DE LA FAUNE

04 À 8 /L/MINFOF/SG/| a.

REPUBLIC OF CAMEROON
Peace-Work-Fatherland

MINISTRY OF FORESTRY
AND WILDLIFE

SECRETARIAT GENERAL

Yaoundé, le 02 MARS 2007

Le Ministre
en À Messieurs :
- le Direcieur Général de PALLISCO
- le Gérant de SODETRANCAM
Objet : Autorisation de regroupement des UFA BP. 394 Douala
Subject : 10 030 et 10 031 ef de révision des PA

Messieurs,

Faisant suite à votre lettre relative à l'objet repris en marge,

J'ai l'honneur de vous informer que je marque mon accord de principe pour
le regroupement des UFA 10 030 et 10 031 en vue de leur aménagement en un seul
tenant.

_ Par ailleurs, il convient de relever que les deux concessions sont regroupées

en un seul massif forestier ei non en une seule concession forestière comme indiqué
à l’article 2 du projet d'avenant aux clauses contractuelles entre vos sociétés.

Par conséquent, je vous demande de prendre attache avec mes services après

correction et enregistrement dudit acte.

Veuillez croire, Messieurs, à l'assurance

»

1 S
Forestà À
à €

S FORET

Pa
4 loc, é. gels Élus

166
Unités Forestières d’ Aménagement 10.030 -10.031 regroupées - Plan d’aménagement

REPUBLIQUE DU CAMEROUN REPUBLIC OF CAMEROON
Paix-Travail-Patrie Peace-Work-Fatherland

MINISTERE DES FORETS MINISTRY OF FORESTRY
ET DE LA FAUNE AND WILDLIFE

SECRETARIAT GENERAL

DIRECTION DES FORETS DEPARTMENT OF FORESTRY

+
de 07 4 7 ZACPS/MINFOF/SG/] nié 0 6 JUIL 207

ATTESTATION DE CONFORMITE
DU PLAN DE SONDAGE

Le Ministre des Forêts et de la Faune soussigné, atteste que le plan de sondage
des UFA 10-030 et 10-031 regroupées des concessions forestières n°1054 et 1041
des sociétés forestières PALLISCO et SODENTRANCAM élaboré par la société
PALLISCO, agréée aux inventaires forestiers, et soumis à son appréciation est
conforme à la réglementation forestière en vigueur.

Par ailleurs, conformément aux dispositions de l'arrêté 0222/4/MINEF du 25

mai 2001 fixant les procédures d'élaboration, d'approbation, de suivi et de mise en

— œuvre des plans d'aménagement des forêts de production du domaine forestier

permanent, le Directeur Général de la société R.P. PALLISCO devra prendre

attache avec la Direction des Forêts après l'ouverture du deuxième layon de
comptage pour vérification des travaux de terrain.

En foi de quoi la présente attestation est délivrée pour servir et valoir ce que
de droit./- p

LS
.

Foresty PS
ORETS =

167
Unités Forestières d’ Aménagement 10.030 -10.031 regroupées - Plan d’aménagement

REPUBLIQUE DU CAMEROUN
Paix - Travail - Patrie

MINISTERE DES FORETS
ET DE LA FAUNE

SECRETARIAT GENERAL

DIRECTION DES FORETS

; € te
N° - JATIMINFOF]/SGI/DF/SDIAF/SISDEF

REPUBLIC OF CAMEROON
Peace-Work-Fatherland

MINISTRY OF FORESTRY
AND WILDLIFE

DEPARTMENT OF FORESTRY

Yaoundé, le 2 9 FEV 2008

ATTESTATION DE CONFORMITE DE LA

MATERIALISATION DES LIMITES
Le Ministre des Forêts et de la Faune soussigné, atteste que les travaux de
matérialisation des limites de l'UFA 10 030 exécutés par l'Entreprise R. PALLISCO sont
conformes à la définition formulée dans l'annexe de sa Convention provisoire
d'exploitation.
En foi de quoi, la présente attestation est délivrée pour servir et valoir ce que de
rm droit.

NGOLLE NGOLLE Elvis

168
Unités Forestières d’ Aménagement 10.030 -10.031 regroupées -

Plan d'aménagement

REPUBLIQUE DU CAMEROUN
Paix - Travail - Patrie

MINISTERE DES FORETS
ET DE LA FAUNE

SECRETARIAT ce A7

DIRECTION DES FORETS

REPUBLIC OF CAMEROON
Peace-Work-Fatherland

MINISTRY OF FORESTRY
AND WILDLIFE

SECRETARIAT GENERAL

DEPARTMENT OF FORESTRY

Yaoundé, le

"02 50 4 pd
N° JATIMINFOF/SG/DF/SDIAF/SISDEF

3 ATTESTATION DE CONFORMITE DE LA
MATERIALISATION DES LIMITES

Le Ministre des Forêts et de la Faune soussigné, atteste que les travaux de
matérialisation des limites de l'UFA 10 031 exécutés par l'Entreprise SODENTRANCAM
sont conformes à la définition formulée dans l'annexe de sa Convention provisoire
d'exploitation.

En foi de quoi, la présente attestation est délivrée pour servir et valoir ce que de

à 9 FEV 2008

droit.

169
Unités Forestières d’ Aménagement 10.030 -10.031 regroupées -

Plan d'aménagement

REPUBLIQUE DU CAMEROUN
Paix - Travail - Patrie

MINISTÈRE DES FORETS
ET DE LA FAUNE

SECRETARIAT GENERAL

DIRECTION DES FORETS

& ré
NA 2 5 ? JATIMINFOF/SGIDF/SDIAFISISDEF

REPUBLIC OF CAMEROON
Peace-Work-Fatherland

MINISTRY OF FORESTRY
AND WILDLIFE

DEPARTMENT OF FORESTRY

Yaoundé, le 2 9 FEV 2008

ATTESTATION DE CONFORMITE DES TRAVAUX

D’INVENTAIRE D’AMENAGEMENT

Le Ministre des Forêts et de la Faune soussigné, atteste que les travaux
d'inventaire d'aménagement des UFA 10 030 et 10 031, exécutés par les soins des
Entreprises Forestières R. PALLISCO et SODETRANCAM sont conformes à la

réglementation forestière en vigueur.

Par ailleurs, conformément aux dispositions de l'arrêté n° 222/A/MINEF du 25 mai
2001 fixant les procédures d'élaboration, d'approbation, de suivi et de mise en œuvre

des plans d'aménagement des forêts de production du domaine forestier permanent, les

Sociétés R. PALLISCO et SODETRANCAM devront déposer au Ministère des Forêts et
de la Faune pour approbation, le rapport d'inventaire d'aménagement et la carte
forestière au 1/50 000e, ainsi que les disquettes contenant les données de comptage.

En foi de quoi, la présente attestation est délivrée pour servir et valoir ce que de

droit.

S

170
Unités Forestières d’ Aménagement 10.030 -10.031 regroupées - Plan d’aménagement

REPUBLIQUE DU CAMEROUN
Paix- Travail-Patrie

DIRECTION DES FORETS

À 0619 4&

ZACRI/MINF OF/SG/DF/SDIAF/SISÈE

REPUBLIC OF CAMEROON
Peace-Work-Fatherland

MINISTRY OF FORESTRY
AND WILDLIFE

SECRETARIAT GENERAL

DEPARTMENT OF FORESTRY

Yaoundé, le 1 MAL 2008

ATTESTATION DE CONFORMITE
DU RAPPORT D'INVENTAIRE

Le Ministre des Forêts et de la Faune soussigné, atteste que le rapport
d'inventaire d'Aménagement des UFA regroupées 10 030 et 10 attribuées
respectivement aux sociétés R PALLISCO et SODETRANCAM, BP.
394Douala ; et soumis à son appréciation est conforme à la réglementation

forestière en vigueur.

En foi de quoi la présente Attestation de Conformité du Rapport
dé d'Inventaire d'Aménagement est délivrée pour servir et valoir ce que de droit./-

NGOLLE NGOLLE Elvis

171
Unités Forestières d’ Aménagement 10.030 -10.031 regroupées - Plan d’aménagement

REPUBLIQUE DU CAMEROUN
Paix — Travail - Patrie

REPUBLIC OF CAMEROON
Peace- Work-Fatherland

MINISTERE DE L'ENVIRONNEMENT
ET DE LA PROTECTION DE LA NATURE

MINISTRY OF ENVIRONMENT
AND PROTECTION OF NATURE

CCE / EIE N° nnnn0065 du_:2 9 OCT 2008

CERTIFICAT DE CONFORMITE ENVIRONNEMENTALE

Le Ministre de l’Environnement et de la Protection de la Nature

Vu la loi N° 96/12 du 5 août 1996 portant loi cadre relative à la gestion de l’environnement ;
Vu le décret N° 2005/0577/PM du 23 février 2005 fixant les modalités de réalisation des Etudes d'Impact Environnemental ;

Vu l'arrêté N° 0070/MINEP du 22 Août 2005 fixant les différentes catégories d'opérations dont la réalisation est soumise à une Etude
d'impact Environnemental ;

Vu le rapport de Comité Interministériel de l'Environnement ;

Considérant les nécessités de service,

Certifie que:
LA SOCIETE PALLISCO B.P. 394 DOUALA - CAMEROUN

a effectué toutes les procédures techniques nécessaires et respecté la réglementation en matière d'Etude d'Impact Environnemental

ue présent Certificat de Conformité

:N Le Ministre Délégaé

pour le projet d’exploitation des UFAS groupées 10 030 et 10 031.

Au vu de cette étude d'impact environnemental préalable au démarrage de ce pi
Environnementale pour servir et valoir ce que de droit.

Qe/27mens a D
nr et de”

172
